7/26/2021            Case 5:18-cr-00258-EJD Document 882-1  Filed 07/30/21 Page 1 of 80
                                                      CAND-ECF

                                                                                                                    RELATE

                                      U.S. District Court
                            California Northern District (San Jose)
                 CRIMINAL DOCKET FOR CASE #: 5:18-cr-00258-EJD All Defendants


 Case title: USA v. Holmes et al                                                   Date Filed: 06/14/2018

 Assigned to: Judge Edward J. Davila
 Referred to: Magistrate Judge Susan van
 Keulen

 Defendant (1)
 Elizabeth A. Holmes                                                  represented by Kevin M Downey
                                                                                     Williams and Connolly LLP
                                                                                     725 12th St NW
                                                                                     Washington, DC 20016
                                                                                     United Sta
                                                                                     202-434-5460
                                                                                     Fax: 202-434-5029
                                                                                     Email: kdowney@wc.com
                                                                                     LEAD ATTORNEY
                                                                                     PRO HAC VICE
                                                                                     ATTORNEY TO BE NOTICED
                                                                                     Designation: Retained

                                                                                   Amy Mason Saharia
                                                                                   Williams and Connolly LLP
                                                                                   725 Twelfth Street, NW
                                                                                   Washington, DC 20005
                                                                                   (202) 434-5847
                                                                                   Email: asaharia@wc.com
                                                                                   PRO HAC VICE
                                                                                   ATTORNEY TO BE NOTICED
                                                                                   Designation: Retained

                                                                                   Andrew P Lemens
                                                                                   Williams and Connolly LLP
                                                                                   725 12th Street NW
                                                                                   Washington, DC 20005
                                                                                   202-434-5132
                                                                                   Email: alemens@wc.com
                                                                                   PRO HAC VICE
                                                                                   ATTORNEY TO BE NOTICED
                                                                                   Designation: Retained

                                                                                   Jean Ralph Fleurmont
                                                                                   Williams and Connolly LLP
                                                                                   725 Twelfth Street, NW
                                                                                   Washington, DC 20005
                                                                                   United Sta                    EXHIBIT 1
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                 1/80
7/26/2021            Case 5:18-cr-00258-EJD Document 882-1  Filed 07/30/21 Page 2 of 80
                                                      CAND-ECF

                                                               202-434-5659
                                                               Email: jfleurmont@wc.com
                                                               PRO HAC VICE
                                                               ATTORNEY TO BE NOTICED
                                                               Designation: Retained

                                                                          John D. Cline
                                                                          Law Office of John D. Cline
                                                                          235 Montgomery Street, Suite 1070
                                                                          San Francisco, CA 94104
                                                                          415-322-8319
                                                                          Fax: 415-524-8265
                                                                          Email: cline@johndclinelaw.com
                                                                          ATTORNEY TO BE NOTICED
                                                                          Designation: Retained

                                                                          Katherine A Trefz
                                                                          Williams and Connolly LLP
                                                                          725 Twelfth St NW
                                                                          Washington, DC 20005
                                                                          United Sta
                                                                          202-434-5038
                                                                          Email: ktrefz@wc.com
                                                                          ATTORNEY TO BE NOTICED

                                                                          Lance A Wade
                                                                          Williams and Connolly LLP
                                                                          725 12th Street, NW
                                                                          Washington, DC 20005
                                                                          202-434-5000
                                                                          Email: lwade@wc.com
                                                                          PRO HAC VICE
                                                                          ATTORNEY TO BE NOTICED
                                                                          Designation: Retained

                                                                          Michelle Chen
                                                                          Williams and Connolly LLP
                                                                          725 Twelfth Street, NW
                                                                          Washington, DC 20005
                                                                          United Sta
                                                                          202-434-5483
                                                                          Email: mchen@wc.com
                                                                          TERMINATED: 12/18/2019
                                                                          PRO HAC VICE
                                                                          Designation: Retained

                                                                          Patrick J Looby
                                                                          725 Twelfth Street, NW
                                                                          Washington, DC 20005
                                                                          202-434-5150
                                                                          Email: plooby@wc.com
                                                                          PRO HAC VICE
                                                                          ATTORNEY TO BE NOTICED
                                                                          Designation: Retained

https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                       2/80
7/26/2021            Case 5:18-cr-00258-EJD Document 882-1  Filed 07/30/21 Page 3 of 80
                                                      CAND-ECF

                                                               Richard Simon Cleary , Jr.
                                                               Williams and Connolly LLP
                                                               725 Twelfth Street, NW
                                                               Washington, DC 20005
                                                               United Sta
                                                               202-434-5240
                                                               Email: rcleary@wc.com
                                                               PRO HAC VICE
                                                               ATTORNEY TO BE NOTICED
                                                               Designation: Retained

                                                                          Seema Mittal Roper
                                                                          Williams and Connolly LLP
                                                                          725 12th Street NW
                                                                          Washington, DC 20005
                                                                          United Sta
                                                                          202-434-5775
                                                                          Email: SMRoper@wc.com
                                                                          PRO HAC VICE
                                                                          ATTORNEY TO BE NOTICED
                                                                          Designation: Retained

 Pending Counts                                                           Disposition
 18:1349 - Conspiracy to Commit Wire Fraud
 against Theranos Investors
 (1)
 18:1349 - Conspiracy to Commit Wire Fraud
 Against Theranos Investors
 (1s)
 18:258 - Conspiracy to Commit Wire Fraud
 against Theranos Investors
 (1ss)
 Conspiracy to Commit Wire Fraud Against
 Theranos Investors
 (1sss)
 18:1349- Conspiracy to Commit Wire Fraud
 Against Theranos Investors
 (1ssss)
 18:1349 - Conspiracy to Commit Wire Fraud
 against Doctors and Theranos Patients
 (2)
 18:1349 - Conspiracy to Commit Wire Fraud
 Against Doctors and Theranos Patients
 (2s)
 18:258 - Conspiracy to Commit Wire Fraud
 against Theranos Patients
 (2ss)
 Conspiracy to Commit Wire Fraud Against
 Theranos Patients
 (2sss)
 18:1349- Conspiracy to Commit Wire Fraud
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                               3/80
7/26/2021      Case 5:18-cr-00258-EJD Document 882-1  Filed 07/30/21 Page 4 of 80
                                                CAND-ECF

 Against Theranos Patients
 (2ssss)
 18:1343 - Wire Fraud
 (3-11)
 18:1343 - Wire Fraud
 (3s-11s)
 18:1343 - Wire Fraud
 (3ss-12ss)
 18:1343 - Wire Fraud
 (3sss-11sss)
 18:1343 - Wire Fraud
 (3ssss-12ssss)

 Highest Offense Level (Opening)
 Felony

 Terminated Counts                                                                  Disposition
 None

 Highest Offense Level (Terminated)
 None

 Complaints                                                                         Disposition
 None


 Assigned to: Judge Edward J. Davila
 Referred to: Magistrate Judge Susan van
 Keulen

 Defendant (2)
 Ramesh "Sunny" Balwani                                               represented by Jeffrey Bruce Coopersmith
                                                                                     Orrick Herrington & Sutcliffe LLP
                                                                                     701 Fifth Avenue
                                                                                     Suite 5600
                                                                                     Seattle, WA 98104-7097
                                                                                     206-839-4339
                                                                                     Fax: 206-839-4301
                                                                                     Email: jcoopersmith@orrick.com
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED
                                                                                     Designation: Retained

                                                                                    Aaron Paul Brecher
                                                                                    Orrick, Herrington Sutcliffe LLP
                                                                                    701 Fifth Avenue
                                                                                    Suite 5600
                                                                                    Seattle, WA 98104
                                                                                    206-839-4322

https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                  4/80
7/26/2021            Case 5:18-cr-00258-EJD Document 882-1  Filed 07/30/21 Page 5 of 80
                                                      CAND-ECF

                                                               Fax: 206-839-4301
                                                               Email: abrecher@orrick.com
                                                               ATTORNEY TO BE NOTICED

                                                                          Amanda Mariam McDowell
                                                                          Orrick, Herrington & Sutcliffe LLP
                                                                          701 Fifth Ave., Suite 5600
                                                                          Seattle, WA 98104
                                                                          (206) 839-4300
                                                                          Fax: 206-839-4301
                                                                          Email: amcdowell@orrick.com
                                                                          ATTORNEY TO BE NOTICED
                                                                          Designation: Retained

                                                                          Amy Walsh
                                                                          Orrick Herrington Sutcliffe LLP
                                                                          51 W 52nd St
                                                                          New York, NY 10019-6119
                                                                          212-506-3609
                                                                          Email: awalsh@orrick.com
                                                                          PRO HAC VICE
                                                                          ATTORNEY TO BE NOTICED
                                                                          Designation: Retained

                                                                          Benjamin J. Byer
                                                                          Davis Wright Tremaine LLP
                                                                          920 Fifth Avenue, Suite 3300
                                                                          Suite 2200
                                                                          Seattle, WA 98104-1610
                                                                          206-622-3150
                                                                          Email: benbyer@dwt.com
                                                                          TERMINATED: 10/02/2019
                                                                          Designation: Retained

                                                                          Guy David Singer
                                                                          Orrick Herring Sufcliffe LLP
                                                                          51 W 52nd St
                                                                          New York, NY 10019-6119
                                                                          212-506-5000
                                                                          Email: gsinger@orrick.com
                                                                          PRO HAC VICE
                                                                          ATTORNEY TO BE NOTICED
                                                                          Designation: Retained

                                                                          Jenna Vilkin
                                                                          Orrick Herrington and Sutcliffe
                                                                          405 Howard Street
                                                                          San Francisco, CA 94105
                                                                          (415) 773-5700
                                                                          Fax: (415) 773-5759
                                                                          Email: jvilkin@orrick.com
                                                                          ATTORNEY TO BE NOTICED

                                                                          Joshua Thomas Ferrentino
                                                                          Corr Cronin LLP
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                        5/80
7/26/2021            Case 5:18-cr-00258-EJD Document 882-1  Filed 07/30/21 Page 6 of 80
                                                      CAND-ECF

                                                               1001 Fourth Ave.
                                                               Suite 3900
                                                               Seattle, WA 98154
                                                               206-625-8600
                                                               Email: jferrentino@corrcronin.com
                                                               PRO HAC VICE
                                                               ATTORNEY TO BE NOTICED
                                                               Designation: Retained

                                                                          Kelly Michelle Gorton
                                                                          Davis Wright Tremaine LLP
                                                                          505 Montgomery Street
                                                                          Suite 800
                                                                          San Francisco, CA 94111
                                                                          (415) 276-6584
                                                                          Fax: (415) 276-6599
                                                                          Email: kellygorton@dwt.com
                                                                          TERMINATED: 10/02/2019
                                                                          Designation: Retained

                                                                          Kory James DeClark
                                                                          450 Golden Gate Avenue
                                                                          Room 19-6884
                                                                          San Francisco, CA 94102
                                                                          415.436.7706
                                                                          Email: declark@braunhagey.com
                                                                          ATTORNEY TO BE NOTICED

                                                                          Mark Nelson Bartlett
                                                                          Davis Wright Tremaine LLP
                                                                          Davis Wright Tremaine LLP
                                                                          920 5th Street, Suite 3300
                                                                          Seattle
                                                                          Seattle, WA 98104
                                                                          United Sta
                                                                          (206) 622-3150
                                                                          Fax: (206) 757-7700
                                                                          Email: markbartlett@dwt.com
                                                                          TERMINATED: 10/02/2019
                                                                          Designation: Retained

                                                                          Max Bamberger Hensley
                                                                          Davis Wright Tremaine LLP
                                                                          1201 3rd Ave
                                                                          Suite 2200
                                                                          Seattle, WA 98101-3045
                                                                          206-757-8175
                                                                          Email: maxhensley@dwt.com
                                                                          TERMINATED: 10/02/2019
                                                                          PRO HAC VICE
                                                                          Designation: Retained

                                                                          Melinda Haag
                                                                          Paul Weiss Rifkind Wharton Garrison LLP
                                                                          943 Steiner Street
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                             6/80
7/26/2021            Case 5:18-cr-00258-EJD Document 882-1  Filed 07/30/21 Page 7 of 80
                                                      CAND-ECF

                                                               San Francisco, CA 94117
                                                               (628) 432-5110
                                                               Email: mhaag@paulweiss.com
                                                               TERMINATED: 01/27/2021
                                                               Designation: Retained

                                                                          Molly McCafferty
                                                                          Orrick, Herrington and Sutcliffe
                                                                          405 Howard Street
                                                                          San Francisco, CA 94105
                                                                          (415) 773-4240
                                                                          Email: mmccafferty@orrick.com
                                                                          ATTORNEY TO BE NOTICED

                                                                          Randall Scott Luskey
                                                                          Orrick Herrington & Sutcliffe
                                                                          405 Howard Street
                                                                          San Francisco, CA 94105
                                                                          415-773-5700
                                                                          Fax: 415-773-5759
                                                                          Email: rluskey@orrick.com
                                                                          TERMINATED: 01/27/2021
                                                                          Designation: Retained

                                                                          Stephen Anthony Cazares
                                                                          Orrick Herrington & Sutcliffe LLP
                                                                          77 South Figueroa Street
                                                                          Suite 3200
                                                                          Los Angeles, CA 90017
                                                                          (213) 629-2020
                                                                          Fax: (213) 612-2499
                                                                          Email: scazares@orrick.com
                                                                          ATTORNEY TO BE NOTICED
                                                                          Designation: Retained

                                                                          Steven Fogg
                                                                          Corr Cronin LLP
                                                                          1001 Fourth Avenue
                                                                          Suite 3900
                                                                          Seattle, WA 98154
                                                                          206-652-8600
                                                                          Email: sfogg@corrcronin.com
                                                                          PRO HAC VICE
                                                                          ATTORNEY TO BE NOTICED
                                                                          Designation: Retained

                                                                          Walter F. Brown
                                                                          Orrick Herrington & Suutcliffe LLP
                                                                          405 Howard Street
                                                                          San Francisco, CA 94105-2680
                                                                          415-773-5995
                                                                          Fax: 415-773-5759
                                                                          Email: wbrown@orrick.com
                                                                          TERMINATED: 01/27/2021
                                                                          Designation: Retained
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                        7/80
7/26/2021            Case 5:18-cr-00258-EJD Document 882-1  Filed 07/30/21 Page 8 of 80
                                                      CAND-ECF


 Pending Counts                                                           Disposition
 18:1349 - Conspiracy to Commit Wire Fraud
 against Theranos Investors
 (1)
 18:1349 - Conspiracy to Commit Wire Fraud
 Against Theranos Investors
 (1s)
 18:258 - Conspiracy to Commit Wire Fraud
 against Theranos Investors
 (1ss)
 Conspiracy to Commit Wire Fraud Against
 Theranos Investors
 (1sss)
 18:1349- Conspiracy to Commit Wire Fraud
 Against Theranos Investors
 (1ssss)
 18:1349 - Conspiracy to Commit Wire Fraud
 against Doctors and Theranos Patients
 (2)
 18:1349 - Conspiracy to Commit Wire Fraud
 Against Doctors and Theranos Patients
 (2s)
 18:258 - Conspiracy to Commit Wire Fraud
 against Theranos Patients
 (2ss)
 Conspiracy to Commit Wire Fraud Against
 Theranos Patients
 (2sss)
 18:1349- Conspiracy to Commit Wire Fraud
 Against Theranos Patients
 (2ssss)
 18:1343 - Wire Fraud
 (3-11)
 18:1343 - Wire Fraud
 (3s-11s)
 18:1343 - Wire Fraud
 (3ss-12ss)
 18:1343 - Wire Fraud
 (3sss-11sss)
 18:1343 - Wire Fraud
 (3ssss-12ssss)

 Highest Offense Level (Opening)
 Felony

 Terminated Counts                                                        Disposition

https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                   8/80
7/26/2021            Case 5:18-cr-00258-EJD Document 882-1  Filed 07/30/21 Page 9 of 80
                                                      CAND-ECF

 None

 Highest Offense Level (Terminated)
 None

 Complaints                                                                          Disposition
 None



 Plaintiff
 USA                                                                  represented by Jeffrey Benjamin Schenk
                                                                                     US Attorney's Office
                                                                                     Northern District of California
                                                                                     150 Almaden Blvd
                                                                                     Suite 900
                                                                                     San Jose, CA 95113
                                                                                     408-535-2695
                                                                                     Email: jeffrey.b.schenk@usdoj.gov
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED
                                                                                     Designation: Assistant US Attorney

                                                                                     John Curtis Bostic
                                                                                     United States Attorney's Office
                                                                                     150 Almaden Boulevard
                                                                                     Suite 900
                                                                                     San Jose, CA 95113
                                                                                     408-535-5061
                                                                                     Email: john.bostic@usdoj.gov
                                                                                     ATTORNEY TO BE NOTICED
                                                                                     Designation: Assistant US Attorney

                                                                                     Kelly Irene Volkar
                                                                                     United States Attorney's Office
                                                                                     Northern District of California
                                                                                     450 Golden Gate Avenue
                                                                                     San Francisco, CA 94102
                                                                                     Email: kelly.volkar@usdoj.gov
                                                                                     ATTORNEY TO BE NOTICED
                                                                                     Designation: Assistant US Attorney

                                                                                     Robert S. Leach
                                                                                     United States Attorney's Office
                                                                                     Northern District of California
                                                                                     1301 Clay Street, Ste 340S
                                                                                     Oakland, CA 94612
                                                                                     510-637-3918
                                                                                     Fax: 510-637-3724
                                                                                     Email: robert.leach@usdoj.gov
                                                                                     ATTORNEY TO BE NOTICED
                                                                                     Designation: Assistant US Attorney


https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                   9/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1   Filed 07/30/21 Page 10 of 80
                                                      CAND-ECF

                                                                Vanessa Ann Baehr-Jones
                                                                U.S. Attorney's Office
                                                                1301 Clay Street
                                                                Suite 340S
                                                                Oakland, CA 94612
                                                                (510) 637-3704
                                                                Email: vanessa.baehr-jones@usdoj.gov
                                                                TERMINATED: 02/26/2021
                                                                Designation: Assistant US Attorney


 Date Filed           #     Docket Text
 06/14/2018            1 INDICTMENT as to Elizabeth A. Holmes (1) count(s) 1, 2, 3-11, Ramesh "Sunny" Balwani
                         (2) count(s) 1, 2, 3-11. (cfeS, COURT STAFF) (Filed on 6/14/2018) (Additional attachment(s)
                         added on 6/15/2018: # 1 Criminal Cover Sheet) (dhmS, COURT STAFF). Modified on
                         1/31/2019 (cfeS, COURT STAFF). (Entered: 06/14/2018)
 06/14/2018            2 MOTION to Seal Indictment, Arrest Warrants, and Related Documents by USA as to
                         Elizabeth A. Holmes, Ramesh "Sunny" Balwani. (cfeS, COURT STAFF) (Filed on 6/14/2018)
                         (dhmS, COURT STAFF). (Entered: 06/14/2018)
 06/14/2018            3 SEALING ORDER, granting 2 as to Elizabeth A. Holmes (1), Ramesh "Sunny" Balwani
                         (2) Signed by Magistrate Judge Susan van Keulen on 6/14/18. (cfeS, COURT STAFF)
                         (dhmS, COURT STAFF). (Entered: 06/14/2018)
 06/14/2018                 NO Bail Arrest Warrant Issued as to Elizabeth A. Holmes. (cfeS, COURT STAFF) (Filed on
                            6/14/2018) (Entered: 06/14/2018)
 06/14/2018                 NO Bail Arrest Warrant Issued as to Ramesh "Sunny" Balwani. (cfeS, COURT STAFF) (Filed
                            on 6/14/2018) (Entered: 06/14/2018)
 06/14/2018            4 CLERK'S NOTICE SETTING INITIAL APPEARANCE AND ARRAIGNMENT ON
                         INDICTMENT as to Elizabeth A. Holmes and Ramesh "Sunny" Balwani: Initial Appearance
                         and Arraignment is hereby set for 6/15/2018 at 1:30 PM in San Jose, Courtroom 6, 4th Floor
                         before Magistrate Judge Susan van Keulen. (This is a text-only entry generated by the court.
                         There is no document associated with this entry.) (ofrS, COURT STAFF) (Filed on 6/14/2018)
                         (Entered: 06/14/2018)
 06/15/2018            5 Minute Entry for proceedings held before Magistrate Judge Susan van Keulen: Initial
                         Appearance as to Elizabeth A. Holmes held on 6/15/2018, Attorney Kevin M Downey,John
                         Cline present for Elizabeth A. Holmes., Arraigned NOT GUILTY as to Elizabeth A. Holmes
                         (1) Counts 1,2,3-11 held on 6/15/2018, the Court GRANTS Govt's oral motion to
                         UNSEAL CASE . Status Conference set for 8/15/2018 09:15 AM in San Jose, Courtroom 8,
                         4th Floor before Judge Lucy H. Koh. FTR Time 1:46 pm - 2:09pm. (dhmS, COURT STAFF)
                         (Filed on 6/15/2018) (Entered: 06/15/2018)
 06/15/2018            6 ORDER Setting Conditions of Release $500,000 UNSECURED BOND Entered as to
                         Elizabeth A. Holmes. Signed by Magistrate Judge Susan van Keulen on 6/15/2018.
                         (dhmS, COURT STAFF) (Filed on 6/15/2018) Modified on 6/18/2018 (cfeS, COURT
                         STAFF). (Entered: 06/15/2018)
 06/15/2018            7 Minute Entry for proceedings held before Magistrate Judge Susan van Keulen: Initial
                         Appearance as to Ramesh "Sunny" Balwani held on 6/15/2018, Attorney Jeffrey Bruce
                         Coopersmith,Kelly Michelle Gorton present for Ramesh "Sunny" Balwani. Arraigned NOT
                         GUILTY as to Ramesh "Sunny" Balwani (2) Count 1,2,3-11 held on 6/15/2018, the Court
                         GRANTS Govt's oral motion to UNSEAL CASE . Status Conference set for 8/15/2018
                         09:15 AM in San Jose, Courtroom 8, 4th Floor before Judge Lucy H. Koh. FTR Time 1:46 pm

https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                           10/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1       Filed 07/30/21 Page 11 of 80
                                                          CAND-ECF

                        - 2:09pm. (dhmS, COURT STAFF) (Filed on 6/15/2018) Modified on 6/18/2018 (cfeS,
                        COURT STAFF). (Entered: 06/15/2018)
 06/15/2018            8 ORDER Setting Conditions of Release $500,000 UNSECURED BOND Entered as to
                         Ramesh "Sunny" Balwani. Signed by Magistrate Judge Susan van Keulen on 6/15/2018.
                         (dhmS, COURT STAFF) (Filed on 6/15/2018) Modified on 6/18/2018 (cfeS, COURT
                         STAFF). (Entered: 06/15/2018)
 06/15/2018            9 SUA SPONTE REFERRAL FOR DETERMINING RELATIONSHIP OF CASES (5:18-
                         CV-1602-EJD) as to Elizabeth A. Holmes and Ramesh "Sunny" Balwani. Signed by
                         Judge Lucy H. Koh on 6/15/2018. (iym, COURT STAFF) (Filed on 6/15/2018)(CC:EJD)
                         Modified on 6/18/2018 (cfeS, COURT STAFF). (Entered: 06/15/2018)
 06/15/2018          10 Notice of Related Cases in CV 18-01603-BLF, CR-18-00258-LHK by USA as to Elizabeth A.
                        Holmes, Ramesh "Sunny" Balwani (Schenk, Jeffrey) (Filed on 6/15/2018) Modified on
                        6/18/2018 (cfeS, COURT STAFF). (Entered: 06/15/2018)
 06/15/2018           11 NO Bail Arrest Warrant Returned Executed on 6/15/18 as to Elizabeth A. Holmes. (cfeS,
                         COURT STAFF) (Filed on 6/15/2018) (Entered: 06/18/2018)
 06/15/2018          12 NO Bail Arrest Warrant Returned Executed on 6/15/18 as to Ramesh "Sunny" Balwani. (cfeS,
                        COURT STAFF) (Filed on 6/15/2018) (Entered: 06/18/2018)
 06/18/2018          13 MOTION for Leave to Appear in Pro Hac Vice Attorney: Kevin M. Downey. ( Filing fee $
                        310, receipt number 0971-12443879.) by Elizabeth A. Holmes as to Elizabeth A. Holmes
                        (Attachments: # 1 K. Downey Certificate of Good Standing)(Downey, Kevin) (Filed on
                        6/18/2018) (As to Dft 1 only) Modified on 6/19/2018 (cfeS, COURT STAFF). (Entered:
                        06/18/2018)
 06/18/2018          14 MOTION for Leave to Appear in Pro Hac Vice Attorney: Lance A. Wade. ( Filing fee $ 310,
                        receipt number 0971-12443903.) by Elizabeth A. Holmes as to Elizabeth A. Holmes.
                        (Attachments: # 1 L. Wade Certificate of Good Standing)(Wade, Lance) (Filed on 6/18/2018)
                        (As to Dft 1 only) Modified on 6/19/2018 (cfeS, COURT STAFF). (Entered: 06/18/2018)
 06/18/2018          15 MOTION for Leave to Appear in Pro Hac Vice Attorney: Michelle Chen. ( Filing fee $ 310,
                        receipt number 0971-12443945.) by Elizabeth A. Holmes as to Elizabeth A. Holmes.
                        (Attachments: # 1 M. Chen Certificate of Good Standing)(Chen, Michelle) (Filed on
                        6/18/2018) (As to Dft 1 only) Modified on 6/19/2018 (cfeS, COURT STAFF). (Entered:
                        06/18/2018)
 06/20/2018          16 REVISED Notice of Related Case CV-18-1603-BLF, CR-18-00258-LHK by USA as to
                        Elizabeth A. Holmes, Ramesh "Sunny" Balwani (Schenk, Jeffrey) (Filed on 6/20/2018)
                        Modified on 6/21/2018 (cfeS, COURT STAFF). (Entered: 06/20/2018)
 06/25/2018          17 TRANSCRIPT ORDER for proceedings held on 06/15/2018 before Magistrate Judge Susan
                        van Keulen by Elizabeth A. Holmes for Court Reporter FTR - San Jose (Chen, Michelle)
                        (Filed on 6/25/2018) (TRANSCRIBER: JOAN COLUMBINI) Modified on 6/25/2018 (lmh,
                        COURT STAFF). (Entered: 06/25/2018)
 06/25/2018          18 ***Duplicate Entry, See Docket 19 *** RELATED CASE ORDER as to Elizabeth A.
                        Holmes, Ramesh "Sunny" Balwani. Signed by Judge Edward J. Davila on 6/25/2018. (ejdlc3S,
                        COURT STAFF) (Filed on 6/25/2018) Modified on 6/25/2018 (cfeS, COURT STAFF).
                        (Entered: 06/25/2018)
 06/25/2018          19 RELATED CASE ORDER. 5-CV-18-1602-EJD and CR 18-00258-LHK ARE RELATED.
                        Case reassigned to Judge Edward J. Davila and Magistrate Judge Susan van Keulen is
                        the referral judge for all further proceedings as to Elizabeth A. Holmes, Ramesh
                        "Sunny" Balwani. Signed by Judge Edward J. Davila on 6/25/18. (cfeS, COURT STAFF)
                        (Filed on 6/25/2018) (Entered: 06/25/2018)

https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                          11/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1            Filed 07/30/21 Page 12 of 80
                                                               CAND-ECF

 06/26/2018         20 MOTION for Leave to Appear in Pro Hac Vice Attorney: Mark N. Bartlett. ( Filing fee $ 310,
                        receipt number 0971-12464932.) by Ramesh "Sunny" Balwani. Motion Hearing set for
                        6/26/2018 11:30 AM before Judge Edward J. Davila. (Attachments: # 1 Exhibit Certificate of
                        Good Standing)(Bartlett, Mark) (Filed on 6/26/2018) (Entered: 06/26/2018)
 06/27/2018          21 ORDER Granting 20 Application for Admission of Attorney Pro Hac Vice for Mark N.
                        Bartlett Counsel for Ramesh "Sunny" Balwani (2) Signed by Judge Edward J. Davila on
                        6/27/2018. (amkS, COURT STAFF) (Entered: 06/27/2018)
 06/27/2018          22 Transcript of Proceedings as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani held on June
                        15, 2018, before Judge Susan Van Keulen. Court Reporter/Transcriber Joan Marie Columbini,
                        CSR, RPR, telephone number (510) 367-3043, joan.columbini.csr@gmail.com. Per General
                        Order No. 59 and Judicial Conference policy, this transcript may be viewed only at the Clerk's
                        Office public terminal or may be purchased through the Court Reporter/Transcriber until the
                        deadline for the Release of Transcript Restriction. After that date it may be obtained through
                        PACER. Any Notice of Intent to Request Redaction, if required, is due no later than 5 business
                        days from date of this filing. Redaction Request due 7/18/2018. Redacted Transcript Deadline
                        set for 7/30/2018. Release of Transcript Restriction set for 9/25/2018. (Related documents(s)
                        17 , 17 ) (Columbini, Joan) (Filed on 6/27/2018) (Entered: 06/27/2018)
 06/29/2018          23 ORDER Granting 13 Motion for Pro Hac Vice for Kevin M. Downey as to Elizabeth A.
                        Holmes (1) Signed by Judge Edward J. Davila on 6/29/2018. (ejdlc1S, COURT STAFF)
                        Modified on 7/3/2018 (cfeS, COURT STAFF). (Entered: 06/29/2018)
 06/29/2018          24 ORDER Granting 14 Motion for Pro Hac Vice for Lance A. Wade as to Elizabeth A.
                        Holmes (1) Signed by Judge Edward J. Davila on 6/29/2018. (ejdlc1S, COURT STAFF)
                        Modified on 7/3/2018 (cfeS, COURT STAFF). (Entered: 06/29/2018)
 06/29/2018          25 ORDER Granting 15 Motion for Pro Hac Vice for Michelle Chen as to Elizabeth A.
                        Holmes (1). Signed by Judge Edward J. Davila on 6/29/2018. (ejdlc1S, COURT STAFF)
                        Modified on 7/3/2018 (cfeS, COURT STAFF). (Entered: 06/29/2018)
 06/29/2018          26 STIPULATION WITH PROPOSED ORDER Protective Order filed by USA. as to Elizabeth
                        A. Holmes, Ramesh "Sunny" Balwani (Schenk, Jeffrey) (Filed on 6/29/2018) Modified on
                        7/3/2018 (cfeS, COURT STAFF). (Entered: 06/29/2018)
 07/02/2018          27 CLERK'S NOTICE SETTING STATUS CONFERENCE HEARING. Please take NOTICE
                        that a Status Conference is set for 7/30/2018 01:30 PM in San Jose, Courtroom 4, 5th Floor
                        before Judge Edward J. Davila as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani. Counsel
                        shall file a Joint Status Report due by 7/23/2018. (This is a text-only entry generated by the
                        court. There is no document associated with this entry.) (amkS, COURT STAFF) (Filed on
                        7/2/2018) (Entered: 07/02/2018)
 07/02/2018          28 ORDER Granting 26 Stipulation Protective Order as to Elizabeth A. Holmes (1),
                        Ramesh "Sunny" Balwani (2). Signed by Judge Edward J. Davila on 7/2/2018. (amkS,
                        COURT STAFF) (Entered: 07/03/2018)
 07/18/2018          29 JOINT STIPULATION WITH PROPOSED ORDER Status Memorandum Continuing Status
                        Hearing and Excluding Time From the Speedy Trial Act as to Elizabeth A. Holmes, Ramesh
                        "Sunny" Balwani filed by USA. (Schenk, Jeffrey) (Filed on 7/18/2018) Modified on 7/19/2018
                        (cfeS, COURT STAFF). (Entered: 07/18/2018)
 07/19/2018          30 ORDER Granting 29 Joint Status Memorandum and Stipulation Continuing Status
                        Hearing and Excluding Time from the Speedy Trial Act as to Elizabeth A. Holmes (1),
                        Ramesh "Sunny" Balwani (2). It is hereby ordered pursuant to stipulation of the parties
                        that the status hearing scheduled for 7/30/2018 is CONTINUED to 10/1/2018 at 1:30 PM.
                        It is further ordered that time between 7/30/2018 and 10/1/2018 is excluded under the
                        Speedy Trial Act. Signed by Judge Edward J. Davila on 7/19/2018. (amkS, COURT
                        STAFF) (Entered: 07/19/2018)
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                            12/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1   Filed 07/30/21 Page 13 of 80
                                                      CAND-ECF

 07/19/2018                 Set/Reset Hearing as to re 30 Order Elizabeth A. Holmes, Ramesh "Sunny" Balwani. Status
                            Conference set for 10/1/2018 01:30 PM in San Jose, Courtroom 4, 5th Floor before Judge
                            Edward J. Davila. (amkS, COURT STAFF) (Filed on 7/19/2018) (Entered: 07/19/2018)
 08/01/2018          31 MOTION for Leave to Appear in Pro Hac Vice Attorney: Benjamin J. Byer. ( Filing fee $ 310,
                        receipt number 0971-12556890.) Filing fee previously paid on 7/31/2018 by Ramesh "Sunny"
                        Balwani. (Attachments: # 1 Certificate of Good Standing)(Byer, Benjamin) (Filed on
                        8/1/2018) (Entered: 08/01/2018)
 08/03/2018          32 MOTION for Ex Parte ApplicationUnited States Ex Parte Motion for Alternative Victim
                        Notification Pursuant to 18 U.S.C. § 3771(D)(2) by USA as to Elizabeth A. Holmes, Ramesh
                        "Sunny" Balwani. (Attachments: # 1 Proposed Order)(Schenk, Jeffrey) (Filed on 8/3/2018)
                        (Entered: 08/03/2018)
 08/03/2018          33 ORDER Granting 31 Application for Admission of Attorney Pro Hac Vice for Benjamin
                        J. Byer, Counsel for to Ramesh "Sunny" Balwani (2). Signed by Judge Edward J. Davila
                        on 8/3/2018. (amkS, COURT STAFF) (Entered: 08/03/2018)
 08/03/2018          34 MOTION for Leave to Appear in Pro Hac Vice Attorney: Max B. Hensley. ( Filing fee $ 310,
                        receipt number 0971-12566787.) by Ramesh "Sunny" Balwani. (Hensley, Max) (Filed on
                        8/3/2018) (Entered: 08/03/2018)
 08/06/2018          35 ORDER Granting 34 Admission of Attorney Pro Hac Vice for Max Hensley, Counsel as
                        to Ramesh "Sunny" Balwani (2). Signed by Judge Edward J. Davila on 8/6/2018. (amkS,
                        COURT STAFF) (Entered: 08/06/2018)
 08/06/2018          36 ORDER Granting 32 United States' Ex Parte Motion for Authorizing Alternative Victim
                        Notification as to Elizabeth A. Holmes (1), Ramesh "Sunny" Balwani (2). Signed by
                        Judge Edward J. Davila on 8/6/2018. (amkS, COURT STAFF) (Entered: 08/06/2018)
 08/08/2018          37 MOTION for Leave to Appear in Pro Hac Vice (Amanda McDowell) Attorney: Amanda
                        McDowell. ( Filing fee $ 310, receipt number 0971-12578964.) Filing fee previously paid on
                        08/08/18 by Ramesh "Sunny" Balwani. (Attachments: # 1 Certificate of Good Standing)
                        (McDowell, Amanda) (Filed on 8/8/2018) (Entered: 08/08/2018)
 08/08/2018          38 ORDER Granting 37 Application for Admission of Attorney Pro Hac Vice for Amanda
                        McDowell, Counsel as to Ramesh "Sunny" Balwani (2). Signed by Judge Edward J.
                        Davila on 8/8/2018. (amkS, COURT STAFF) (Entered: 08/08/2018)
 09/06/2018          39 SUPERSEDING INDICTMENT as to Elizabeth A. Holmes (1) count(s) 1s, 2s, 3s-11s,
                        Ramesh "Sunny" Balwani (2) count(s) 1s, 2s, 3s-11s. (cfeS, COURT STAFF) (Filed on
                        9/6/2018) (Entered: 09/06/2018)
 09/07/2018          40 MOTION for Order Directing the Government to Cease and Desist Post-Indictment Use of
                        Grand Jury Process to Obtain Discovery by Elizabeth A. Holmes, Ramesh "Sunny" Balwani.
                        Motion Hearing set for 10/1/2018 01:30 PM in San Jose, Courtroom 4, 5th Floor before Judge
                        Edward J. Davila. (Attachments: # 1 Declaration J Coopersmith, # 2 Exhibit A, # 3 Exhibit B,
                        # 4 Exhibit C, # 5 Exhibit D, # 6 Proposed Order)(Coopersmith, Jeffrey) (Filed on 9/7/2018)
                        Modified on 9/10/2018 (cfeS, COURT STAFF). (Entered: 09/07/2018)
 09/12/2018          41 JOINT STIPULATION WITH PROPOSED ORDER Scheduling of Motion Hearing and
                        Status Conference as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani filed by USA.
                        (Bostic, John) (Filed on 9/12/2018) Modified on 9/13/2018 (cfeS, COURT STAFF). (Entered:
                        09/12/2018)
 09/13/2018          42 CLERK'S NOTICE: Per the parties' stipulation (ECF 41), the hearing on Defendants' Motion
                        for Order Directing the Government to Cease and Desist Post-Indictment Use of Grand Jury
                        Process to Obtain Discovery is rescheduled to October 12, 2018 at 10 a.m. in Courtroom 6
                        before Magistrate Judge Susan van Keulen. The government's opposition to Defendants'

https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                               13/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1              Filed 07/30/21 Page 14 of 80
                                                                 CAND-ECF

                        motion shall be filed no later than September 24, 2018. Defendants' reply in support of the
                        motion shall be filed no later than October 1, 2018. (This is a text-only entry generated by the
                        court. There is no document associated with this entry.) (djm, COURT STAFF) (Filed on
                        9/13/2018) (Entered: 09/13/2018)
 09/14/2018          43 MODIFIED ORDER Granting 41 Stipulation Regarding Scheduling of Motion Hearing
                        and Status Conference as to Elizabeth A. Holmes (1), Ramesh "Sunny" Balwani (2). It is
                        ordered pursuant to stipulation of the parties the status hearing scheduled for 10/1/2018
                        is CONTINUED to 10/15/2018 at 1:30 PM before Hon. Edward J. Davila. The Court
                        FURTHER ORDERS time between 10/1/2018 and 10/15/2018 is excluded under
                        18U.S.C.§3161(h)(7)(A). Defendants' Motion for Order Directing the Government to
                        Cease and Desist Post-Indictment Use of Grand Jury Process to Obtain Discovery (Dkt.
                        40 ) is to be heard on 10/12/2018 at 10:00 AM before Magistrate Judge Susan van
                        Keulen. Signed by Judge Edward J. Davila on 9/14/2018. (amkS, COURT STAFF)
                        (Entered: 09/14/2018)
 09/14/2018                 ***Set/Reset Hearing per ECF 43 Order as to Elizabeth A. Holmes, Ramesh "Sunny"
                            Balwani. Status Conference set for 10/15/2018 01:30 PM in San Jose, Courtroom 4, 5th Floor
                            before Judge Edward J. Davila. (amkS, COURT STAFF) (Filed on 9/14/2018) (Entered:
                            09/16/2018)
 09/24/2018          44 OPPOSITION to Defendants' 40 Motion for Cease and Desist Order by USA as to Elizabeth
                        A. Holmes, Ramesh "Sunny" Balwani (Attachments: # 1 Declaration of John Bostic, # 2
                        Exhibit A)(Bostic, John) (Filed on 9/24/2018) Modified on 9/25/2018 (cfeS, COURT STAFF).
                        (Entered: 09/24/2018)
 09/27/2018          45 WAIVER of Personal Appearance at Arraignment and Entry of "Not Guilty" Plea by Ramesh
                        "Sunny" Balwani (Coopersmith, Jeffrey) (Filed on 9/27/2018) Modified on 10/1/2018 (cfeS,
                        COURT STAFF). (Entered: 09/27/2018)
 10/01/2018          46 REPLY 44 in Support of Defendants' Motion 40 for Order Directing the Government to Cease
                        and Desist Post-Indictment Use of Grand Jury Process to Obtain Discovery Memorandum in
                        Opposition, by Elizabeth A. Holmes, Ramesh "Sunny" Balwani (Attachments: # 1 Declaration
                        of Jeffrey B. Coopersmith - Second, # 2 Exhibit A to Declaration of Jeffrey B. Coopersmith -
                        Second, # 3E-filed in error, see docket 47 . (Coopersmith, Jeffrey) (Filed on 10/1/2018)
                        Modified on 10/2/2018 (cfeS, COURT STAFF). (Entered: 10/01/2018)
 10/01/2018          47 Exhibits B to Second Declaration of Jeffrey Coopersmith re 46 by Ramesh "Sunny" Balwani
                        as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani (Coopersmith, Jeffrey) (Filed on
                        10/1/2018) Modified on 10/4/2018 (cfeS, COURT STAFF). (Entered: 10/01/2018)
 10/03/2018          48 WAIVER of Personal Appearance at Arraignment and Entry of Plea of "Not Guilty" and
                        [Proposed] Order by Elizabeth A. Holmes (Chen, Michelle) (Filed on 10/3/2018) (CC:VKD)
                        Modified on 10/4/2018 (cfeS, COURT STAFF). (Entered: 10/03/2018)
 10/05/2018          49 MOTION for Leave to Appear in Pro Hac Vice Attorney: Seema Mittal Roper. ( Filing fee $
                        310, receipt number 0971-12739269.) by Elizabeth A. Holmes. (Attachments: # 1 Exhibit)
                        (Roper, Seema) (Filed on 10/5/2018) (Entered: 10/05/2018)
 10/05/2018          50 ORDER Granting 49 Application for Admission of Attorney Pro Hac Vice for Seema
                        Mittal Roper, Counsel for Elizabeth A. Holmes (1). Signed by Judge Edward J. Davila on
                        10/5/2018. (amkS, COURT STAFF) (Entered: 10/05/2018)
 10/05/2018          51 ORDER AND COURT'S ACCEPTANCE OF WAIVER 48 filed by Elizabeth A. Holmes
                        as to Elizabeth A. Holmes. Signed by Magistrate Judge Virginia K DeMarchi on 10/5/18.
                        (cfeS, COURT STAFF) (Filed on 10/5/2018) (Entered: 10/09/2018)
 10/10/2018          52 ORDER AND COURT'S ACCEPTANCE OF WAIVER as to Ramesh "Sunny" Balwani.
                        Signed by Magistrate Judge Virginia K DeMarchi on 10/9/18. (cfeS, COURT STAFF)
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                               14/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1          Filed 07/30/21 Page 15 of 80
                                                             CAND-ECF

                        (Filed on 10/10/2018) (Entered: 10/10/2018)
 10/12/2018          53 Minute Entry for proceedings held before Magistrate Judge Susan van Keulen: Motion
                        Hearing as to Elizabeth A. Holmes held on 10/12/2018 re 40 MOTION Motion for Cease and
                        Desist Order filed by Elizabeth A. Holmes, Ramesh "Sunny" Balwani Motion argued and
                        submitted. Court to issue written order. FTR Time 10:07-11:12. Plaintiff Attorney: John
                        Bostic, Jeff Schenk, Bob Leach. Defendant Attorney: Kevin Downey, Seema Mitaal Roper;
                        Jeff Coopersmith and Kelly Gorton. Defendant Present: Yes. Defendant in Custody: No.
                        Attachment Minute Order. (pmcS, COURT STAFF) (Filed on 10/12/2018) (Entered:
                        10/12/2018)
 10/12/2018          54 ORDER DENYING 40 DEFENDANTS' MOTION FOR ORDER DIRECTING
                        GOVERNMENT TO CEASE AND DESIST POST-INDICTMENT USE OF THE
                        GRAND JURY PROCESS, denying Motion as to Elizabeth A. Holmes (1) and Ramesh
                        "Sunny" Balwani (2). Signed by Magistrate Judge Susan van Keulen on 10/12/2018. (ofr,
                        COURT STAFF) (Entered: 10/12/2018)
 10/12/2018          55 JOINT STATUS MEMORANDUM by USA as to Elizabeth A. Holmes, Ramesh "Sunny"
                        Balwani (Schenk, Jeffrey) (Filed on 10/12/2018) Modified on 10/15/2018 (cfeS, COURT
                        STAFF). (Entered: 10/12/2018)
 10/15/2018          56 TRANSCRIPT ORDER for proceedings held on 10-12-2018 before Magistrate Judge Susan
                        van Keulen for Court Reporter FTR - San Jose (Roper, Seema) (Filed on 10/15/2018)
                        (TRANSCRIBER: AD HOC REPORTING) Modified on 10/15/2018 (lmh, COURT STAFF).
                        (Entered: 10/15/2018)
 10/15/2018          57 Minute Entry for proceedings held before Judge Edward J. Davila: Status Conference held on
                        10/15/2018 as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani. Counsel requested the
                        matter be continued. The Court granted the Request. (SEE MINUTE ORDER FOR
                        SPECIFICS) Excludable Delay(See minute order for Statute): Effective preparation of
                        Counsel. Begins: 10/15/2018. Ends: 1/14/2019. Further Status Conference set for 1/14/2019
                        01:30 PM in San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila. Defendant
                        Present: Yes. Defendant in Custody: No. Plaintiff Attorney: John Bostic,Robert Leach,Jeffrey
                        Schenk. Defendant Attorney: Lance Wade,Jeffrey Coopesmith, Mark Barlett, Kelly Gordon.
                        Total Time in Court:1:45-1:51pm(6 Mins.) Court Reporter: Irene Rodriguez. Attachment:
                        Minute Order. (amkS, COURT STAFF) (Filed on 10/15/2018) (Entered: 10/15/2018)
 10/17/2018          58 TRANSCRIPT ORDER for proceedings held on October 12, 2018 before Magistrate Judge
                        Susan van Keulen for Court Reporter FTR - San Jose (Coopersmith, Jeffrey) (Filed on
                        10/17/2018) (TRANSCRIBER: AD HOC REPORTING) Modified on 10/17/2018 (lmh,
                        COURT STAFF). (Entered: 10/17/2018)
 10/19/2018          59 Transcript of Proceedings as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani held on
                        10/12/2018, before Magistrate Judge Susan van Keulen. Court Reporter/Transcriber Peggy
                        Schuerger/Ad Hoc Reporting, telephone number (619) 228-3774/adhocreporting@aol.com.
                        Per General Order No. 59 and Judicial Conference policy, this transcript may be viewed only
                        at the Clerk's Office public terminal or may be purchased through the Court
                        Reporter/Transcriber until the deadline for the Release of Transcript Restriction. After that
                        date it may be obtained through PACER. Any Notice of Intent to Request Redaction, if
                        required, is due no later than 5 business days from date of this filing. Redaction Request due
                        11/9/2018. Redacted Transcript Deadline set for 11/19/2018. Release of Transcript Restriction
                        set for 1/17/2019. (Related documents(s) 58 , 56 ) (pls, COURT STAFF) (Filed on
                        10/19/2018) (Entered: 10/19/2018)
 10/23/2018          60 JOINT STATUS MEMORANDUM by USA as to Elizabeth A. Holmes, Ramesh "Sunny"
                        Balwani (Leach, Robert) (Filed on 10/23/2018) Modified on 10/24/2018 (cfeS, COURT
                        STAFF). (Entered: 10/23/2018)

https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                            15/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1           Filed 07/30/21 Page 16 of 80
                                                             CAND-ECF

 11/27/2018         61 NOTICE of Attorney Change of Address for Jeffrey B. Coopersmith, Mark Bartlett, Benjamin
                        J. Byer, Max Hensley, and Amanda M. McDowell by Ramesh "Sunny" Balwani as to Ramesh
                        "Sunny" Balwani (Coopersmith, Jeffrey) (Filed on 11/27/2018) (As to dft 2) Modified on
                        11/28/2018 (cfeS, COURT STAFF). (Entered: 11/27/2018)
 12/27/2018          62 TRANSCRIPT ORDER for proceedings held on 10/12/2018 before Magistrate Judge Susan
                        van Keulen for Court Reporter FTR - San Jose (rjdS, COURT STAFF) (Filed on 12/27/2018)
                        (TRANSCRIBER: AD HOC REPORTING) Modified on 12/27/2018 (lmh, COURT STAFF).
                        (Entered: 12/27/2018)
 01/07/2019          63 JOINT STATUS MEMORANDUM by USA as to Elizabeth A. Holmes, Ramesh "Sunny"
                        Balwani (Schenk, Jeffrey) (Filed on 1/7/2019) Modified on 1/8/2019 (cfeS, COURT STAFF).
                        (Entered: 01/07/2019)
 01/14/2019          64 Minute Entry for proceedings held before Judge Edward J. Davila: Status Conference held on
                        1/14/2019 as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani. Counsel requested the matter
                        be continued to allow for production and review of discovery. (SEE MINUTE ORDER FOR
                        SPECIFICS) The Court granted the request. Further Status Conference set for 4/22/2019 01:30
                        PM in San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila. Excludable Delay:
                        Complexity of Case, effective preparation of counsel. Pursuant to 18 U.S.C. §3161(h)(7)(A)
                        and (B)(iv) Begins: 1/14/2019. Ends: 4/22/2019. Defendant Present: Yes. Defendant in
                        Custody: No. Plaintiff Attorney: Jeffrey Schenk, John Bostic, Robert Leach. Defendant
                        Attorney: Lance Wade, Jeffrey Coopersmith, Mark Barlett, Kelly Gordon. Total Time in
                        Court:1:35-1:40pm(5 Mins.) Court Reporter: Irene Rodriguez. Attachment: Minute Order.
                        (amkS, COURT STAFF) (Filed on 1/14/2019) (Entered: 01/14/2019)
 03/27/2019          65 NOTICE OF ATTORNEY APPEARANCE: Stephen Anthony Cazares appearing for Ramesh
                        "Sunny" Balwani (Cazares, Stephen) (Filed on 3/27/2019) (Entered: 03/27/2019)
 04/15/2019          66 JOINT STATUS MEMORANDUM by USA as to Elizabeth A. Holmes, Ramesh "Sunny"
                        Balwani (Bostic, John) (Filed on 4/15/2019) Modified on 4/16/2019 (cfeS, COURT STAFF).
                        (Entered: 04/15/2019)
 04/15/2019          67 MOTION to Compel Production of Rule 16 Discovery and Brady Materials by Elizabeth A.
                        Holmes. Motion Hearing set for 4/29/2019 01:30 PM in San Jose, Courtroom 4, 5th Floor
                        before Judge Edward J. Davila. (Attachments: # 1First Declaration of Lance Wade, # 2 Second
                        Declaration of Lance Wade, # 3 Exhibit 1, # 4 Exhibit 2, # 5 Exhibit 3, # 6 Exhibit 4, # 7
                        Exhibit5, # 8 Exhibit 6, # 9 Exhibit 7, # 10 Exhibit 8, # 11 Exhibit 9, # 12 Exhibit 10, # 13
                        Exhibit 11, # 14 Exhibit 12, # 15 Exhibit 13, # 16 Exhibit 14, # 17 Exhibit 15, # 18 Exhibit 16,
                        # 19 Exhibit 17, # 20 Exhibit 18, # 21 Proposed Order)(Wade, Lance) (Filed on 4/15/2019)
                        Modified on 4/16/2019 (cfeS, COURT STAFF). (Entered: 04/15/2019)
 04/16/2019          68 Joinder re 67 MOTION to Compel Production of Rule 16 Discovery and Brady Materials by
                        Ramesh "Sunny" Balwani (Coopersmith, Jeffrey) (Filed on 4/16/2019) (Entered: 04/16/2019)
 04/22/2019          69 Minute Entry for proceedings held before Judge Edward J. Davila: Status Conference held on
                        4/22/2019 as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani. The Government updated the
                        Court as to the status of the discovery in this matter. Government to produce more discovery
                        today to the defense. Defendants' Motion to Compel Production of Rule 16 Discovery and
                        Brady Materials (Dkt. 67 filed on 4/15/2019) with a noticed hearing date of 4/29/2019 remains
                        pending and briefing schedule has not been set as the parties shall meet and confer regarding
                        the matter. The hearing date of 4/29/2019 is vacated. The parties to submit a status report to
                        the court after the meet and confer. Further Status Conference and Motion Hearing set for
                        7/1/2019 01:30 PM in San Jose, Courtroom 1, 5th Floor before Judge Edward J. Davila.
                        Excludable Delay as to EACH defendant: Effective preparation of Counsel and complexity of
                        case pursuant to 18 USC § 3161(h)(7)(A)&(B)(iv). Begins: 4/22/2019. Ends: 7/1/2019.
                        Defendants Present: Yes. Defendants in Custody: No. Plaintiff Attorney: John Bostic, Robert
                        Leach, Jeffrey Schenk. Defendant Attorney: Kevin Downey, John Cline, Lance Wade, Jeffrey
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                              16/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1           Filed 07/30/21 Page 17 of 80
                                                              CAND-ECF

                        Coopersmith, Stephen Cazares, Kelly Gordon. Total Time in Court:1:36-2:08pm(1Hr.4Mins.)
                        Court Reporter: Irene Rodriguez. Attachment: Minute Order.(amkS, COURT STAFF) (Filed
                        on 4/22/2019) (Entered: 04/23/2019)
 04/23/2019          70 TRANSCRIPT ORDER for proceedings held on April 22, 2019 before Judge Edward J.
                        Davila by Ramesh "Sunny" Balwani for Court Reporter Irene Rodriguez (Gorton, Kelly)
                        (Filed on 4/23/2019) (Entered: 04/23/2019)
 04/24/2019          71 TRANSCRIPT ORDER for proceedings held on 4/22/2019 before Judge Edward J. Davila by
                        USA for Court Reporter Irene Rodriguez (Schenk, Jeffrey) (Filed on 4/24/2019) (Entered:
                        04/24/2019)
 04/24/2019          72 Transcript of Proceedings as to Elizabeth Holmes, Theranos, Inc., Ramesh Sunny Balwani,
                        Elizabeth A. Holmes, Ramesh "Sunny" Balwani held on 04/22/2019, before Judge Davila.
                        Court Reporter Irene L. Rodriguez, email address Irene_Rodriguez@cand.uscourts.gov. Per
                        General Order No. 59 and Judicial Conference policy, this transcript may be viewed only at
                        the Clerk's Office public terminal or may be purchased through the Court Reporter until the
                        deadline for the Release of Transcript Restriction. After that date it may be obtained through
                        PACER. Any Notice of Intent to Request Redaction, if required, is due no later than 5 business
                        days from date of this filing., TRANSCRIPT COPY DELIVERED re (71 in 5:18-cr-00258-
                        EJD, 71 in 5:18-cr-00258-EJD) Transcript Order, (70 in 5:18-cr-00258-EJD, 70 in 5:18-cr-
                        00258-EJD) Transcript Order Release of Transcript Restriction set for 7/23/2019. (Rodriguez,
                        Irene) (Filed on 4/24/2019) (Entered: 04/24/2019)
 04/25/2019          73 MOTION for Leave to Appear in Pro Hac Vice Attorney: Steven Fogg. ( Filing fee $ 310,
                        receipt number 0971-13291468.) by Ramesh "Sunny" Balwani. (Attachments: # 1 Appendix
                        Certificate of Good Standing)(Fogg, Steven) (Filed on 4/25/2019) (Entered: 04/25/2019)
 04/25/2019          74 ORDER Granting 73 Application for Attorney Admission Pro Hac Vice for Steven Fogg,
                        Counsel for Defendant Ramesh "Sunny" Balwani (2). Signed by Judge Edward J. Davila
                        on 4/25/2019. (amkS, COURT STAFF) (Entered: 04/25/2019)
 05/24/2019          75 JOINT STATUS MEMORANDUM by Ramesh "Sunny" Balwani as to Elizabeth A. Holmes,
                        Ramesh "Sunny" Balwani (Coopersmith, Jeffrey) (Filed on 5/24/2019) Modified on 5/28/2019
                        (cfeS, COURT STAFF). (Entered: 05/24/2019)
 05/29/2019          76 MOTION for Leave to Appear in Pro Hac Vice Attorney: Joshua Ferrentino. ( Filing fee $
                        310, receipt number 0971-13389790.) by Ramesh "Sunny" Balwani. (Attachments: # 1
                        Appendix Certificate of Good Standing)(Ferrentino, Joshua) (Filed on 5/29/2019) (Entered:
                        05/29/2019)
 05/30/2019          77 ORDER Granting 76 Application for Admission of Attorney Pro Hac Vice for Joshua T.
                        Ferrentino, Counsel for Ramesh "Sunny" Balwani (2). Signed by Judge Edward J.
                        Davila on 5/30/2019. (amkS, COURT STAFF) (Entered: 05/30/2019)
 06/10/2019          78 CLERK'S NOTICE ADVANCING HEARINGS. Please take NOTICE that the Motion
                        Hearing as to 67 Motion to Compel Production of Rule 16 Discovery and Brady Materials
                        AND Status Conference as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani previously set
                        for 7/1/2019 is HEREBY ADVANCED to 6/28/2019 10:00 AM in San Jose, Courtroom 4, 5th
                        Floor before Judge Edward J. Davila. Joint Status Report due 6/21/2019. (This is a text-only
                        entry generated by the court. There is no document associated with this entry.) (amkS,
                        COURT STAFF) (Filed on 6/10/2019) (Entered: 06/10/2019)
 06/12/2019          79 OPPOSITION to Defendant's 67 Motion to Compel Production of Rule 16 Discovery and
                        Brady Materials by USA as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani (Attachments:
                        # 1 Declaration of John Bostic in Opposition to Defendants' Motion to Compel, # 2 Exhibit A,
                        # 3 Exhibit B, # 4 Exhibit C, # 5 Exhibit D, # 6 Exhibit E, # 7 Exhibit F)(Bostic, John) (Filed
                        on 6/12/2019) Modified on 6/13/2019 (cfeS, COURT STAFF). (Entered: 06/12/2019)

https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                             17/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1           Filed 07/30/21 Page 18 of 80
                                                              CAND-ECF

 06/21/2019         80 JOINT STATUS MEMORANDUM by USA as to Elizabeth A. Holmes, Ramesh "Sunny"
                        Balwani (Leach, Robert) (Filed on 6/21/2019) Modified on 6/24/2019 (cfeS, COURT STAFF).
                        (Entered: 06/21/2019)
 06/24/2019          81 REPLY in Further Support of Ms. Holmes' Motion 67 to Compel Production of Rule 16
                        Discovery and Brady Materials 79 by Elizabeth A. Holmes (Attachments: # 1 Declaration
                        Decl. of Lance Wade, # 2 Exhibit 1, # 3 Exhibit 2, # 4 Exhibit 3, # 5 Exhibit 4, # 6 Exhibit 5, #
                        7 Exhibit 6)(Wade, Lance) (Filed on 6/24/2019) Modified on 6/25/2019 (cfeS, COURT
                        STAFF). (Entered: 06/24/2019)
 06/24/2019          82 REPLY in Support of Defendant's Motion 69 to Compel Discovery and Brady Materials to
                        Motion by Ramesh "Sunny" Balwani as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani
                        (Attachments: # 1 Declaration Stephen A. Cazares, # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit
                        C, # 5 Exhibit D, # 6 Exhibit E, # 7 Exhibit F, # 8 Exhibit G)(Fogg, Steven) (Filed on
                        6/24/2019) Modified on 6/25/2019 (cfeS, COURT STAFF). (Entered: 06/24/2019)
 06/28/2019          83 Minute Entry for proceedings held before Judge Edward J. Davila: Motion re 67 and Status
                        Hearing held on 6/28/2019 as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani. Court heard
                        arguments regarding the motion and continued the motion hearing (SEE MINUTE ORDER).
                        Further Status/Pretrial/Motion Hearing set for 7/17/2019 10:00 AM in San Jose, Courtroom 4,
                        5th Floor before Judge Edward J. Davila. Trial Dates set as follows:Jury Selection set for 7/28
                        and 29/2020 09:00 AM. Jury Trial
                        dates:8/4,8/5,8/7,8/10,8/11,8/12,8/14,8/17,8/18,8/19,8/21,8/24,8/25,8/26,8/28,8/31,
                        9/1,9/2,9/4,9/8,9/9,9/11,9/14,9/15,9/16,9/18,9/21,9/22,9/23,9/25,9/28,9/29,9/30,10/2,
                        10/5,10/6,10/7,10/9,10/13,10/14,10/16,10/19,10/20,10/21,10/23,10/26,10/27,10/28,10/30/2020
                        09:00 AM in San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila. Excludable
                        Delay: Effective preparation of Counsel pursuant to 18 USC §3161(h)(7)(A)&(B)(iv). Begins:
                        6/28/2019. Ends: 7/28/2020. Defendants Present: Yes. Defendants in Custody: No. Plaintiff
                        Attorney: John Bostic, Jeffrey Schenk, Robert Leach. Defendant Attorney: Kevin Downey,
                        Lance Wade, John Cline, Stephen Cazares, Steven Fogg. Total Time in Court:10:05-
                        11:36am(1Hr.31Mins.) Court Reporter: Irene Rodriguez. Attachment: Minute Order. (amkS,
                        COURT STAFF) (Filed on 6/28/2019) (Entered: 06/28/2019)
 06/28/2019          84 ORDER re 67 Motion to Compel Signed by Judge Edward J. Davila on 6/28/2019.
                        (ejdlc1S, COURT STAFF) (Filed on 6/28/2019) (Entered: 06/28/2019)
 06/28/2019          85 TRANSCRIPT ORDER for proceedings held on June 28, 2019 before Judge Edward J. Davila
                        by Ramesh "Sunny" Balwani for Court Reporter Irene Rodriguez (Gorton, Kelly) (Filed on
                        6/28/2019) (Entered: 06/28/2019)
 07/01/2019          86 TRANSCRIPT ORDER for proceedings held on June 28, 2019 before Judge Edward J. Davila
                        by Elizabeth A. Holmes for Court Reporter Irene Rodriguez (Chen, Michelle) (Filed on
                        7/1/2019) (Entered: 07/01/2019)
 07/02/2019          87 TRANSCRIPT ORDER for proceedings held on June 28, 2019 before Judge Edward J. Davila
                        by USA for Court Reporter Irene Rodriguez (Schenk, Jeffrey) (Filed on 7/2/2019) (Entered:
                        07/02/2019)
 07/15/2019          89 JOINT STATUS MEMORANDUM by USA as to Elizabeth A. Holmes, Ramesh "Sunny"
                        Balwani (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit
                        E, # 6 Exhibit F)(Bostic, John) (Filed on 7/15/2019) Modified on 7/16/2019 (cfeS, COURT
                        STAFF). (Entered: 07/15/2019)
 07/17/2019          90 STIPULATION SUPPLEMENTAL PROTECTIVE ORDER as to Elizabeth A. Holmes,
                        Ramesh "Sunny" Balwani. Signed by Judge Edward J. Davila on 7/17/2019. (amkS,
                        COURT STAFF) (Filed on 7/17/2019) (Entered: 07/17/2019)
 07/17/2019          91 Minute Entry for proceedings held before Judge Edward J. Davila: Further Status
                        Conference/Motion Hearing re 67 Motion to Compel Production of Rule 16 Discovery and
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                18/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1            Filed 07/30/21 Page 19 of 80
                                                               CAND-ECF

                        Brady Materials filed by Elizabeth A. Holmes held on 7/17/2019 as to Elizabeth A. Holmes,
                        Ramesh "Sunny" Balwani. SEE MINUTE ORDER. Excludable Delay: Effective preparation
                        of Counsel pursuant to 18USC §3161(h)(7)(A)&(B)(iv). Ends: 7/28/2020. Defendants Present:
                        Yes. Defendants in Custody: No. Plaintiff Attorney: Jeffrey Schenk, John Bostic, Robert
                        Leach. Defendant Attorney: Kevin Downey, Lance Wade, John Cline, Jeffrey Coopersmith,
                        Stephen Cazares, Steven Fogg. Total Time in Court:10:00-10:26am(1Hr.26Mins.) Court
                        Reporter: Irene Rodriguez. Attachment: Minute Order. (amkS, COURT STAFF) (Filed on
                        7/17/2019) (Entered: 07/17/2019)
 07/17/2019          92 Sealed Document (cfeS, COURT STAFF) (Filed on 7/17/2019) (Entered: 07/17/2019)
 07/17/2019          93 Sealed Document (cfeS, COURT STAFF) (Filed on 7/17/2019) (Entered: 07/17/2019)
 07/17/2019          94 Sealed Document (cfeS, COURT STAFF) (Filed on 7/17/2019) (Entered: 07/17/2019)
 07/17/2019          95 Sealed Document (cfeS, COURT STAFF) (Filed on 7/17/2019) (Entered: 07/17/2019)
 07/17/2019          96 Sealed Document (cfeS, COURT STAFF) (Filed on 7/17/2019) (Entered: 07/17/2019)
 07/17/2019          97 Sealed Document (cfeS, COURT STAFF) (Filed on 7/17/2019) (Entered: 07/18/2019)
 07/17/2019          98 Sealed Document (cfeS, COURT STAFF) (Filed on 7/17/2019) (Entered: 07/18/2019)
 07/17/2019          99 Sealed Document (cfeS, COURT STAFF) (Filed on 7/17/2019) (Entered: 07/18/2019)
 07/17/2019         100 Sealed Document (cfeS, COURT STAFF) (Filed on 7/17/2019) (Entered: 07/18/2019)
 07/17/2019         101 Sealed Document (cfeS, COURT STAFF) (Filed on 7/17/2019) (Entered: 07/18/2019)
 07/17/2019         102 Sealed Document (cfeS, COURT STAFF) (Filed on 7/17/2019) (Entered: 07/18/2019)
 07/18/2019         103 TRANSCRIPT ORDER for proceedings held on 07/17/2019 before Judge Edward J. Davila
                        by Ramesh "Sunny" Balwani for Court Reporter Irene Rodriguez (Coopersmith, Jeffrey)
                        (Filed on 7/18/2019) (Entered: 07/18/2019)
 07/19/2019         104 NOTICE OF ATTORNEY APPEARANCE: Katherine A Trefz appearing for Elizabeth A.
                        Holmes (Trefz, Katherine) (Filed on 7/19/2019) (Entered: 07/19/2019)
 07/19/2019         105 Letter from FDA dated 7/16/2019 as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani.
                        (amkS, COURT STAFF) (Filed on 7/19/2019) (Entered: 07/19/2019)
 07/19/2019         106 Letter from CMS dated 7/17/2019 as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani.
                        (amkS, COURT STAFF) (Filed on 7/19/2019) (Entered: 07/19/2019)
 07/19/2019         107 MOTION for Leave to Appear in Pro Hac Vice Attorney: Patrick J. Looby. ( Filing fee $ 310,
                        receipt number 0971-13536106.) by Elizabeth A. Holmes. (Attachments: # 1 Certificate of
                        Good Standing)(Looby, Patrick) (Filed on 7/19/2019) (Entered: 07/19/2019)
 07/19/2019         108 MOTION for Leave to Appear in Pro Hac Vice Attorney: Amy Mason Saharia. ( Filing fee $
                        310, receipt number 0971-13536238.) by Elizabeth A. Holmes as to Elizabeth A. Holmes
                        (Saharia, Amy) (Filed on 7/19/2019)(As to Dft 1 only) Modified on 7/22/2019 (cfeS, COURT
                        STAFF). (Entered: 07/19/2019)
 07/19/2019         109 ORDER Granting 107 Application for Admission of Attorney Pro Hac Vice of Patrick J.
                        Looby, Counsel for Elizabeth A. Holmes (1). Signed by Judge Edward J. Davila on
                        7/19/2019. (amkS, COURT STAFF) (Entered: 07/19/2019)
 07/19/2019         110 ORDER Granting 108 Application for Admission of Attorney Pro Hac Vice for Amy
                        Mason Saharia for Elizabeth A. Holmes (1). Signed by Judge Edward J. Davila on
                        7/19/2019. (amkS, COURT STAFF) (Entered: 07/19/2019)
 07/19/2019         111 ORDER RE PRODUCTION OF DOCUMENTS BY FDA AND CMS Signed by Judge
                        Edward J. Davila on 7/19/2019. The hearing on 67 Motion to Compel is continued until
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                         19/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1         Filed 07/30/21 Page 20 of 80
                                                            CAND-ECF

                        10/2/2019 at 10:00 a.m. (ejdlc1S, COURT STAFF) (Filed on 7/19/2019) (Entered:
                        07/19/2019)
 07/19/2019         112 Transcript of Proceedings as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani held on
                        07/17/2019, before Judge Davila. Court Reporter Irene L. Rodriguez, email address
                        Irene_Rodriguez@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference
                        policy, this transcript may be viewed only at the Clerk's Office public terminal or may be
                        purchased through the Court Reporter until the deadline for the Release of Transcript
                        Restriction. After that date it may be obtained through PACER. Any Notice of Intent to
                        Request Redaction, if required, is due no later than 5 business days from date of this filing.,
                        TRANSCRIPT COPY DELIVERED Release of Transcript Restriction set for 10/17/2019.
                        (Rodriguez, Irene) (Filed on 7/19/2019) (Entered: 07/19/2019)
 07/19/2019         113 TRANSCRIPT ORDER for proceedings held on 7/17/2019 before Judge Edward J. Davila by
                        USA for Court Reporter Irene Rodriguez (Schenk, Jeffrey) (Filed on 7/19/2019) (Entered:
                        07/19/2019)
 07/22/2019         114 TRANSCRIPT ORDER for proceedings held on July 17, 2019 before Judge Edward J. Davila
                        by Elizabeth A. Holmes for Court Reporter Irene Rodriguez (Chen, Michelle) (Filed on
                        7/22/2019) (Entered: 07/22/2019)
 07/22/2019         115 ORDER RE REVIEW OF AGENT NOTES. Re: Dkt No. 89 . Signed by Judge Edward
                        J. Davila on 7/22/2019. (ejdlc1S, COURT STAFF) (Filed on 7/22/2019) (Linked) Modified
                        on 7/23/2019 (cfeS, COURT STAFF). (Entered: 07/22/2019)
 07/30/2019         116 STIPULATION WITH PROPOSED ORDER Second Supplemental Protective Order as to
                        Elizabeth A. Holmes, Ramesh "Sunny" Balwani filed by USA. (Leach, Robert) (Filed on
                        7/30/2019) Modified on 7/31/2019 (cfeS, COURT STAFF). (Entered: 07/30/2019)
 08/01/2019         117 ORDER Granting 116 Stipulation Supplemental Protective Order as to Elizabeth A.
                        Holmes (1), Ramesh "Sunny" Balwani (2). Signed by Judge Edward J. Davila on
                        7/31/2019. (amkS, COURT STAFF) (Entered: 08/01/2019)
 08/02/2019         118 TRANSCRIPT ORDER for proceedings held on 6/28/19, 7/17/19 before Judge Edward J.
                        Davila for Court Reporter Irene Rodriguez. (sp, COURT STAFF) (Filed on 8/2/2019)
                        (Entered: 08/02/2019)
 09/17/2019         119 STIPULATION WITH PROPOSED ORDER as to Elizabeth A. Holmes, Ramesh "Sunny"
                        Balwani Stipulation and [Proposed] Third Supplemental Protective Order Regarding FDA
                        and CMS Documents filed by USA. (Bostic, John) (Filed on 9/17/2019) (Entered: 09/17/2019)
 09/17/2019         120 Order Granting 119 Stipulation re Third Supplemental Protective Order Regarding
                        FDA and CMS Documents Signed by Judge Edward J. Davila on 9/17/2019.(ejdlc1S,
                        COURT STAFF) (Filed on 9/17/2019) (Entered: 09/17/2019)
 09/30/2019         121 STATUS REPORT Joint Status Memorandum by USA as to Elizabeth A. Holmes, Ramesh
                        "Sunny" Balwani (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C)(Bostic, John)
                        (Filed on 9/30/2019) (Entered: 09/30/2019)
 09/30/2019         124 Sealed Document as to Ramesh "Sunny" Balwani (sfbS, COURT STAFF) (Filed on
                        9/30/2019) (Entered: 10/02/2019)
 09/30/2019         125 Sealed Document as to Ramesh "Sunny" Balwani (sfbS, COURT STAFF) (Filed on
                        9/30/2019) (Entered: 10/02/2019)
 09/30/2019         126 Sealed Document as to Ramesh "Sunny" Balwani (sfbS, COURT STAFF) (Filed on
                        9/30/2019) (Entered: 10/02/2019)
 09/30/2019         127 Sealed Document as to Ramesh "Sunny" Balwani (sfbS, COURT STAFF) (Filed on
                        9/30/2019) (Entered: 10/02/2019)

https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                   20/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1        Filed 07/30/21 Page 21 of 80
                                                           CAND-ECF

 09/30/2019         128 Sealed Document as to Ramesh "Sunny" Balwani (sfbS, COURT STAFF) (Filed on
                        9/30/2019) (Entered: 10/02/2019)
 09/30/2019         129 Sealed Document as to Ramesh "Sunny" Balwani (sfbS, COURT STAFF) (Filed on
                        9/30/2019) (Entered: 10/02/2019)
 09/30/2019         138 Sealed Document (dhmS, COURT STAFF) (Filed on 9/30/2019) (Entered: 10/03/2019)
 10/01/2019         122 NOTICE of Substitution of Attorney as to Ramesh "Sunny" Balwani and Proposed Order
                        (Coopersmith, Jeffrey) (Filed on 10/1/2019) (Entered: 10/01/2019)
 10/02/2019         123 ORDER as Ramesh "Sunny" Balwani re 122 Notice of Substitution of Attorney filed by
                        Ramesh "Sunny" Balwani. Signed by Judge Edward J. Davila on 10/2/2019. (ejdlc1S,
                        COURT STAFF) (Filed on 10/2/2019) (Entered: 10/02/2019)
 10/02/2019         130 NOTICE OF ATTORNEY APPEARANCE: Walter F. Brown appearing for Ramesh "Sunny"
                        Balwani (Brown, Walter) (Filed on 10/2/2019) (Entered: 10/02/2019)
 10/02/2019         131 Minute Entry for proceedings held before Judge Edward J. Davila: Motion Hearing re 67
                        Motion to Compel Production of Rule 16 Discovery and Brady Materials AND Status
                        Conference held on 10/2/2019 as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani. Pursuant
                        to the agreement of the parties, the Court set deadline of 10/25/2019 for production of
                        documents from the FDA and CMS Agencies. A joint status report regarding the production
                        and a new proposed schedule will be filed by 10/31/2019. The Court set a further Status
                        Conference/Motion hearing for 11/4/2019 10:00 AM (special set) in San Jose, Courtroom 4,
                        5th Floor before Judge Edward J. Davila. Excludable Delay: Effective preparation of Counsel
                        pursuant to 18USC §3161(h)(7)(A)&(B)(iv). Ends: 7/28/2020. Defendant Present: Yes.
                        Defendant in Custody: No. Plaintiff Attorney: Jeffrey Schenk, John Bostic, Robert Leach.
                        Defendant Attorney: Kevin Downey, John Cline, Lance Wade, Katherine Trefz, Jeffrey
                        Coopersmith, Walter Brown, Randy Luskey. Total Time in Court:10:03-11:07am(1Hr.4Mins.)
                        Court Reporter: Irene Rodriguez. Attachment: Minute Order.(amkS, COURT STAFF) (Filed
                        on 10/2/2019) (Entered: 10/02/2019)
 10/02/2019         132 NOTICE OF ATTORNEY APPEARANCE: Melinda Haag appearing for Ramesh "Sunny"
                        Balwani (Haag, Melinda) (Filed on 10/2/2019) (Entered: 10/02/2019)
 10/02/2019         133 NOTICE OF ATTORNEY APPEARANCE: Randall Scott Luskey appearing for Ramesh
                        "Sunny" Balwani (Luskey, Randall) (Filed on 10/2/2019) (Entered: 10/02/2019)
 10/02/2019         134 ORDER RE PRODUCTION OF DOCUMENTS BY FDA AND CMS Signed by Judge
                        Edward J. Davila on 10/2/2019. (ejdlc1S, COURT STAFF) (Filed on 10/2/2019) (Entered:
                        10/02/2019)
 10/02/2019         135 NOTICE Notice of Attorney Change of Address for Jeffrey B. Coopersmith by Ramesh
                        "Sunny" Balwani as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani (Coopersmith, Jeffrey)
                        (Filed on 10/2/2019) (Entered: 10/02/2019)
 10/03/2019         137 TRANSCRIPT ORDER for proceedings held on 10/02/2019 before Judge Edward J. Davila
                        by Elizabeth A. Holmes for Court Reporter Irene Rodriguez (Looby, Patrick) (Filed on
                        10/3/2019) (Entered: 10/03/2019)
 10/04/2019         139 TRANSCRIPT ORDER for proceedings held on 10/2/2019 before Judge Edward J. Davila for
                        Court Reporter Irene Rodriguez (Coopersmith, Jeffrey) (Filed on 10/4/2019) (Entered:
                        10/04/2019)
 10/04/2019         140 TRANSCRIPT ORDER for proceedings held on 10/2/2019 before Judge Edward J. Davila by
                        USA for Court Reporter Irene Rodriguez (Bostic, John) (Filed on 10/4/2019) (Entered:
                        10/04/2019)
 10/07/2019         142 Sealed Document (dhmS, COURT STAFF) (Filed on 10/7/2019) (Entered: 10/08/2019)

https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                         21/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1          Filed 07/30/21 Page 22 of 80
                                                             CAND-ECF

 10/11/2019         149 NOTICE OF ATTORNEY APPEARANCE: Stephen Anthony Cazares appearing for Ramesh
                        "Sunny" Balwani (Cazares, Stephen) (Filed on 10/11/2019) (Entered: 10/11/2019)
 10/11/2019         158 MOTION for Leave to Appear in Pro Hac Vice Attorney: Amanda McDowell. ( Filing fee $
                        310, receipt number 0971-13788077.) by Ramesh "Sunny" Balwani. (McDowell, Amanda)
                        (Filed on 10/11/2019) (Entered: 10/11/2019)
 10/18/2019         161 ORDER Granting 158 Application for Admission of Attorney Pro Hac Vice for Amanda
                        McDowell, Counsel for Ramesh "Sunny" Balwani (2). Signed by Judge Edward J. Davila
                        on 10/18/2019. (amkS, COURT STAFF) (Entered: 10/18/2019)
 10/31/2019         170 STATUS REPORT Joint Status Memorandum by USA as to Elizabeth A. Holmes, Ramesh
                        "Sunny" Balwani (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5
                        Exhibit E, # 6 Exhibit F)(Bostic, John) (Filed on 10/31/2019) (Entered: 10/31/2019)
 11/04/2019         171 Minute Entry for proceedings held before Judge Edward J. Davila: Motion Hearing re 67
                        Motion to Compel Production of Rule 16 Discovery and Brady Materials filed by Elizabeth A.
                        Holmes and 68 Joinder by Defendant Balwani AND Status Conference held on 11/4/2019 as
                        to Elizabeth A. Holmes, Ramesh "Sunny" Balwani. SEE MINUTE ORDER for specifics.
                        Motion taken under submission, Court to issue order. Further Status Conference set for
                        1/13/2020 10:00 AM in San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila.
                        Motion Hearing set for 2/10/2020 10:00 AM. Pretrial Conference set for 7/9/2020 10:00 AM.
                        Excludable Delay: Pursuant to 18USC§3161(h)(7)(A)&(B)(iv). Ends: 7/28/2020. Defendants
                        Present: Yes. Defendants in Custody: No. Plaintiff Attorney: John Bostic,Jeffrey
                        Schenk,Robert Leach (In-house Counsel Lindsey Turner(CMS),Marci Norton,Jackie
                        Martinez-Resly(FDA) via telephone conference). Defendant Attorney: Kevin Downey, Lance
                        Wade, Katherine Trefz, Michelle Chen, Jeffrey Coopersmith, Walter Brown, Randy Luske,
                        Amanda McDowell, Stephen Cazares. Total Time in Court:2Hrs.5Mins. Court Reporter: Irene
                        Rodriguez. Attachment: Minute Order. (amkS, COURT STAFF) (Filed on 11/4/2019)
                        (Entered: 11/04/2019)
 11/05/2019         172 TRANSCRIPT ORDER for proceedings held on 11/04/2019 before Judge Edward J. Davila
                        by Ramesh "Sunny" Balwani for Court Reporter Irene Rodriguez (McDowell, Amanda) (Filed
                        on 11/5/2019) (Entered: 11/05/2019)
 11/05/2019         173 TRANSCRIPT ORDER for proceedings held on Nov. 4, 2019 before Judge Edward J. Davila
                        by Elizabeth A. Holmes for Court Reporter Irene Rodriguez (Chen, Michelle) (Filed on
                        11/5/2019) (Entered: 11/05/2019)
 11/05/2019         174 Order Granting 67 Motion to Compel Signed by Judge Edward J. Davila on 11/5/2019.
                        (ejdlc1S, COURT STAFF) (Filed on 11/5/2019) (Entered: 11/05/2019)
 11/07/2019         175 TRANSCRIPT ORDER for proceedings held on 11/04/2019 before Judge Edward J. Davila
                        by USA for Court Reporter Irene Rodriguez (Leach, Robert) (Filed on 11/7/2019) (Entered:
                        11/07/2019)
 11/07/2019         176 Sealed Document. (lmh, COURT STAFF) (Filed on 11/7/2019) (Entered: 11/07/2019)
 11/15/2019         178 Sealed Document(cfeS, COURT STAFF) (Filed on 11/15/2019) (Entered: 11/25/2019)
 11/15/2019         179 Sealed Document (cfeS, COURT STAFF) (Filed on 11/15/2019) (Entered: 11/25/2019)
 11/15/2019                 Sealed Document (cfeS, COURT STAFF) (Filed on 11/15/2019) (Entered: 11/25/2019)
 11/15/2019         180 Sealed Document (cfeS, COURT STAFF) (Filed on 11/15/2019) (Entered: 11/25/2019)
 11/25/2019         181 Sealed Document (cfeS, COURT STAFF) (Filed on 11/25/2019) (Entered: 11/25/2019)
 11/25/2019                 ***POSTED IN ERROR ENTRY, PLS. DISREGARD***. (cfeS, COURT STAFF) (Filed
                            on 11/25/2019) Modified on 11/25/2019 (cfeS, COURT STAFF). (Entered: 11/25/2019)

https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                            22/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1            Filed 07/30/21 Page 23 of 80
                                                               CAND-ECF

 11/26/2019         182 NOTICE OF ATTORNEY APPEARANCE Vanessa Ann Baehr-Jones appearing for USA.
                        (Baehr-Jones, Vanessa) (Filed on 11/26/2019) (Entered: 11/26/2019)
 12/01/2019         183 STIPULATION WITH PROPOSED ORDER as to Elizabeth A. Holmes, Ramesh "Sunny"
                        Balwani filed by USA. (Leach, Robert) (Filed on 12/1/2019) (Entered: 12/01/2019)
 12/02/2019         184 Order Granting 183 Stipulation Signed by Judge Edward J. Davila on 12/2/2019.
                        (ejdlc1S, COURT STAFF) (Filed on 12/2/2019) (Entered: 12/02/2019)
 12/02/2019         185 MOTION to Withdraw as Attorney by Michelle Chen. by Elizabeth A. Holmes. (Attachments:
                        # 1 Proposed Order)(Chen, Michelle) (Filed on 12/2/2019) (Entered: 12/02/2019)
 12/02/2019                 Attorney update in case as to Elizabeth A. Holmes. Attorney Michelle Chen terminated (no
                            longer with firm). (dhmS, COURT STAFF) (Filed on 12/2/2019) (Entered: 12/03/2019)
 12/12/2019         186 Sealed Document (sp, COURT STAFF) (Filed on 12/12/2019) (Entered: 12/12/2019)
 12/12/2019         187 Sealed Document (sp, COURT STAFF) (Filed on 12/12/2019) (Entered: 12/12/2019)
 12/12/2019         188 Sealed Document (sp, COURT STAFF) (Filed on 12/12/2019) (Entered: 12/12/2019)
 12/12/2019         189 Sealed Document (sp, COURT STAFF) (Filed on 12/12/2019) (Entered: 12/12/2019)
 12/12/2019         190 Sealed Document (sp, COURT STAFF) (Filed on 12/12/2019) (Entered: 12/12/2019)
 12/12/2019         191 Sealed Document (sp, COURT STAFF) (Filed on 12/12/2019) (Entered: 12/12/2019)
 12/12/2019         192 Sealed Document (sp, COURT STAFF) (Filed on 12/12/2019) (Entered: 12/12/2019)
 12/12/2019         193 Sealed Document (sp, COURT STAFF) (Filed on 12/12/2019) (Entered: 12/12/2019)
 12/12/2019         194 Sealed Document (sp, COURT STAFF) (Filed on 12/12/2019) (Entered: 12/12/2019)
 12/12/2019         195 Sealed Document (sp, COURT STAFF) (Filed on 12/12/2019) (Entered: 12/12/2019)
 12/12/2019         196 Sealed Document (sp, COURT STAFF) (Filed on 12/12/2019) (Entered: 12/12/2019)
 12/12/2019         197 Sealed Document (sp, COURT STAFF) (Filed on 12/12/2019) (Entered: 12/12/2019)
 12/12/2019         198 Sealed Document (sp, COURT STAFF) (Filed on 12/12/2019) (Entered: 12/12/2019)
 12/12/2019         199 Sealed Document (sp, COURT STAFF) (Filed on 12/12/2019) (Entered: 12/12/2019)
 12/12/2019         200 Sealed Document (sp, COURT STAFF) (Filed on 12/12/2019) (Entered: 12/12/2019)
 12/12/2019         201 Sealed Document (sp, COURT STAFF) (Filed on 12/12/2019) (Entered: 12/12/2019)
 12/12/2019         202 Sealed Document (sp, COURT STAFF) (Filed on 12/12/2019) (Entered: 12/12/2019)
 12/12/2019         203 Sealed Document. (amkS, COURT STAFF) (Filed on 12/12/2019) (Entered: 12/12/2019)
 12/16/2019         204 MOTION to Dismiss Superseding Indictment for Lack of Notice and, in the Alternative, for a
                        Bill of Particulars by Elizabeth A. Holmes. Motion Hearing set for 2/10/2020 10:00 AM in
                        San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila. (Attachments: # 1
                        Declaration Decl. of A. Saharia, # 2 Exhibit A, # 3 Exhibit B, # 4 Proposed Order)(Saharia,
                        Amy) (Filed on 12/16/2019) (Entered: 12/16/2019)
 12/16/2019         205 MOTION to Dismiss Superseding Indictment in Part for Failure To Allege Falsity and Motion
                        To Strike by Elizabeth A. Holmes. Motion Hearing set for 2/10/2020 10:00 AM in San Jose,
                        Courtroom 4, 5th Floor before Judge Edward J. Davila. (Attachments: # 1 Proposed Order)
                        (Saharia, Amy) (Filed on 12/16/2019) (Entered: 12/16/2019)
 12/16/2019         206 MOTION to Dismiss Counts Two and Nine Through Eleven of Superseding Indictment by
                        Elizabeth A. Holmes. Motion Hearing set for 2/10/2020 10:00 AM in San Jose, Courtroom 4,

https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                23/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1            Filed 07/30/21 Page 24 of 80
                                                               CAND-ECF

                        5th Floor before Judge Edward J. Davila. (Attachments: # 1 Proposed Order)(Saharia, Amy)
                        (Filed on 12/16/2019) (Entered: 12/16/2019)
 12/16/2019         207 Joinder re 206 MOTION to Dismiss Counts Two and Nine Through Eleven of Superseding
                        Indictment by Ramesh "Sunny" Balwani (Coopersmith, Jeffrey) (Filed on 12/16/2019)
                        (Entered: 12/16/2019)
 12/16/2019         208 Joinder re 204 MOTION to Dismiss Superseding Indictment for Lack of Notice and, in the
                        Alternative, for a Bill of Particulars by Ramesh "Sunny" Balwani (Coopersmith, Jeffrey)
                        (Filed on 12/16/2019) (Entered: 12/16/2019)
 12/16/2019         209 Joinder re 205 MOTION to Dismiss Superseding Indictment in Part for Failure To Allege
                        Falsity and Motion To Strike by Ramesh "Sunny" Balwani (Coopersmith, Jeffrey) (Filed on
                        12/16/2019) (Entered: 12/16/2019)
 12/18/2019         210 Order Granting 185 Motion to Withdraw as Attorney Signed by Judge Edward J. Davila
                        on 12/18/2019.(ejdlc1S, COURT STAFF) (Filed on 12/18/2019) (Entered: 12/18/2019)
 12/18/2019         211 NOTICE OF UNAVAILABILITY OF COUNSEL FOR DEFENDANT RAMESH "SUNNY"
                        BALWANI by Ramesh "Sunny" Balwani (Coopersmith, Jeffrey) (Filed on 12/18/2019)
                        (Entered: 12/18/2019)
 12/23/2019         212 STIPULATION WITH PROPOSED ORDER as to Elizabeth A. Holmes, Ramesh "Sunny"
                        Balwani re FOURTH SUPPLEMENTAL PROTECTIVE ORDER REGARDING FDA
                        DOCUMENTS filed by USA. (Baehr-Jones, Vanessa) (Filed on 12/23/2019) (Entered:
                        12/23/2019)
 12/27/2019         213 Sealed Document (cfeS, COURT STAFF) (Filed on 12/27/2019) (Entered: 12/27/2019)
 12/27/2019         214 Order granting 212 Stipulation as to Elizabeth A. Holmes (1), Ramesh "Sunny" Balwani
                        (2). Signed by Judge Edward J. Davila on 12/27/2019. (ejdlc3S, COURT STAFF) (Filed
                        on 12/27/2019) (Entered: 12/27/2019)
 12/30/2019         215 MOTION Extension of Time by USA as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani.
                        Motion Hearing set for 1/13/2020 10:00 AM in San Jose, Courtroom 4, 5th Floor before Judge
                        Edward J. Davila. (Attachments: # 1 Declaration)(Leach, Robert) (Filed on 12/30/2019)
                        (Entered: 12/30/2019)
 01/06/2020         216 RESPONSE to Motion by Ramesh "Sunny" Balwani re 215 MOTION Extension of Time
                        (Attachments: # 1 Declaration of Jeffrey B. Coopersmith in Support of Opposition, # 2 Exhibit
                        A to Coopersmith Declaration, # 3 Exhibit B to Coopersmith Declaration, # 4 Exhibit C to
                        Coopersmith Declaration, # 5 Proposed Order)(Coopersmith, Jeffrey) (Filed on 1/6/2020)
                        (Entered: 01/06/2020)
 01/06/2020         217 Joinder re 216 Response to Motion, by Elizabeth A. Holmes (Wade, Lance) (Filed on
                        1/6/2020) (Entered: 01/06/2020)
 01/08/2020         218 Sealed Document (sp, COURT STAFF) (Filed on 1/8/2020) (Entered: 01/08/2020)
 01/08/2020         219 Sealed Document (sp, COURT STAFF) (Filed on 1/8/2020) (Entered: 01/08/2020)
 01/08/2020         220 Sealed Document (sp, COURT STAFF) (Filed on 1/8/2020) (Entered: 01/08/2020)
 01/08/2020         221 Sealed Document (sp, COURT STAFF) (Filed on 1/8/2020) (Entered: 01/08/2020)
 01/08/2020         222 Sealed Document (sp, COURT STAFF) (Filed on 1/8/2020) (Entered: 01/08/2020)
 01/09/2020         223 Sealed Document (sp, COURT STAFF) (Filed on 1/9/2020) (Entered: 01/09/2020)
 01/09/2020         224 Sealed Document (sp, COURT STAFF) (Filed on 1/9/2020) (Entered: 01/09/2020)
 01/09/2020         225 Sealed Document (sp, COURT STAFF) (Filed on 1/9/2020) (Entered: 01/09/2020)

https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                           24/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1      Filed 07/30/21 Page 25 of 80
                                                         CAND-ECF

 01/09/2020         226 Sealed Document (sp, COURT STAFF) (Filed on 1/9/2020) (Entered: 01/09/2020)
 01/09/2020         227 Sealed Document (sp, COURT STAFF) (Filed on 1/9/2020) (Entered: 01/09/2020)
 01/09/2020         228 STATUS REPORT Joint Status Memorandum by Elizabeth A. Holmes as to Elizabeth A.
                        Holmes, Ramesh "Sunny" Balwani (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C)
                        (Wade, Lance) (Filed on 1/9/2020) (Entered: 01/09/2020)
 01/09/2020         229 REPLY TO RESPONSE to Motion by USA as to Elizabeth A. Holmes, Ramesh "Sunny"
                        Balwani re 216 Response to Motion, 215 MOTION Extension of Time , 217 Joinder
                        (Attachments: # 1 Declaration)(Leach, Robert) (Filed on 1/9/2020) (Entered: 01/09/2020)
 01/10/2020         230 Sealed Document (sp, COURT STAFF) (Filed on 1/10/2020) (Entered: 01/10/2020)
 01/10/2020         231 Sealed Document (sp, COURT STAFF) (Filed on 1/10/2020) (Entered: 01/10/2020)
 01/10/2020         232 Sealed Document (sp, COURT STAFF) (Filed on 1/10/2020) (Entered: 01/10/2020)
 01/10/2020         233 Sealed Document (sp, COURT STAFF) (Filed on 1/10/2020) (Entered: 01/10/2020)
 01/10/2020         234 Sealed Document (sp, COURT STAFF) (Filed on 1/10/2020) (Entered: 01/10/2020)
 01/10/2020         235 Sealed Document (sp, COURT STAFF) (Filed on 1/10/2020) (Entered: 01/10/2020)
 01/10/2020         236 Sealed Document (sp, COURT STAFF) (Filed on 1/10/2020) (Entered: 01/10/2020)
 01/10/2020         237 Sealed Document (sp, COURT STAFF) (Filed on 1/10/2020) (Entered: 01/10/2020)
 01/10/2020         238 Sealed Document (sp, COURT STAFF) (Filed on 1/10/2020) (Entered: 01/10/2020)
 01/10/2020         239 Sealed Document (sp, COURT STAFF) (Filed on 1/10/2020) (Entered: 01/10/2020)
 01/10/2020         240 Sealed Document (sp, COURT STAFF) (Filed on 1/10/2020) (Entered: 01/10/2020)
 01/10/2020         241 Sealed Document (sp, COURT STAFF) (Filed on 1/10/2020) (Entered: 01/10/2020)
 01/10/2020         242 Sealed Document (sp, COURT STAFF) (Filed on 1/10/2020) (Entered: 01/10/2020)
 01/10/2020         243 ***FILED IN ERROR - Duplicative of Docket #242***Sealed Document (sp, COURT
                        STAFF) (Filed on 1/10/2020) Modified on 1/10/2020 (sp, COURT STAFF). (Entered:
                        01/10/2020)
 01/10/2020         244 Sealed Document (sp, COURT STAFF) (Filed on 1/10/2020) (Entered: 01/10/2020)
 01/10/2020         245 Sealed Document (sp, COURT STAFF) (Filed on 1/10/2020) (Entered: 01/10/2020)
 01/10/2020         246 Sealed Document (sp, COURT STAFF) (Filed on 1/10/2020) (Entered: 01/10/2020)
 01/10/2020         247 Sealed Document (sp, COURT STAFF) (Filed on 1/10/2020) (Entered: 01/10/2020)
 01/10/2020         248 Sealed Document (sp, COURT STAFF) (Filed on 1/10/2020) (Entered: 01/10/2020)
 01/10/2020         249 Sealed Document (sp, COURT STAFF) (Filed on 1/10/2020) (Entered: 01/10/2020)
 01/10/2020         250 Sealed Document (sp, COURT STAFF) (Filed on 1/10/2020) (Entered: 01/10/2020)
 01/10/2020         251 Sealed Document (sp, COURT STAFF) (Filed on 1/10/2020) (Entered: 01/10/2020)
 01/10/2020         252 Sealed Document (sp, COURT STAFF) (Filed on 1/10/2020) (Entered: 01/10/2020)
 01/10/2020         253 Sealed Document (sp, COURT STAFF) (Filed on 1/10/2020) (Entered: 01/10/2020)
 01/10/2020         254 Sealed Document (sp, COURT STAFF) (Filed on 1/10/2020) (Entered: 01/10/2020)
 01/10/2020         255 Sealed Document (sp, COURT STAFF) (Filed on 1/10/2020) (Entered: 01/10/2020)
 01/10/2020         256 Sealed Document (sp, COURT STAFF) (Filed on 1/10/2020) (Entered: 01/10/2020)
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                           25/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1   Filed 07/30/21 Page 26 of 80
                                                      CAND-ECF


 01/10/2020         257 Sealed Document (sp, COURT STAFF) (Filed on 1/10/2020) (Entered: 01/10/2020)
 01/10/2020         258 Sealed Document (sp, COURT STAFF) (Filed on 1/10/2020) (Entered: 01/10/2020)
 01/10/2020         259 Sealed Document (sp, COURT STAFF) (Filed on 1/10/2020) (Entered: 01/10/2020)
 01/10/2020         260 Sealed Document (sp, COURT STAFF) (Filed on 1/10/2020) (Entered: 01/10/2020)
 01/10/2020         261 Sealed Document (sp, COURT STAFF) (Filed on 1/10/2020) (Entered: 01/10/2020)
 01/10/2020         262 Sealed Document (sp, COURT STAFF) (Filed on 1/10/2020) (Entered: 01/10/2020)
 01/10/2020         263 Sealed Document (sp, COURT STAFF) (Filed on 1/10/2020) (Entered: 01/10/2020)
 01/10/2020         264 Sealed Document (sp, COURT STAFF) (Filed on 1/10/2020) (Entered: 01/10/2020)
 01/13/2020         265 RESPONSE to Motion by USA as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani re 204
                        MOTION to Dismiss Superseding Indictment for Lack of Notice and, in the Alternative, for a
                        Bill of Particulars United States' Opposition to Defendants' Motion to Dismiss Superseding
                        Indictment for Lack of Notice and, in the Alternative, for a Bill of Particulars (Bostic, John)
                        (Filed on 1/13/2020) (Entered: 01/13/2020)
 01/13/2020         266 RESPONSE to Motion by USA as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani re 205
                        MOTION to Dismiss Superseding Indictment in Part for Failure To Allege Falsity and Motion
                        To Strike (Baehr-Jones, Vanessa) (Filed on 1/13/2020) (Entered: 01/13/2020)
 01/13/2020         267 RESPONSE to Motion by USA as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani re 206
                        MOTION to Dismiss Counts Two and Nine Through Eleven of Superseding Indictment
                        (Bostic, John) (Filed on 1/13/2020) (Entered: 01/13/2020)
 01/13/2020         271 Minute Entry for proceedings held before Judge Edward J. Davila: Status Conference and
                        Motion Hearing held on 1/13/2020 re 215 Motion Extension of Time filed by USA as to
                        Elizabeth A. Holmes, Ramesh "Sunny" Balwani. Court heard oral argument as to the Motion
                        for Extension of Time. The Court took the motion under submission. CASE CONTINUED
                        TO: February 10, 2020 10:00 A.M. for Motion Hearing (Special Set). Previous Time exclusion
                        pursuant to 18USC §3161(h)(7)(A)&(B)(iv) through to 7/28/2020 ordered by the Court. The
                        Court held sidebar discussion with Counsel and ordered transcript portion of sidebar SEALED
                        and that portion of transcript not available without Court order. Defendant Balwani appearance
                        waived not present. Defendant Holmes Present: Yes. Defendants in Custody: No. Excludable
                        Delay: Plaintiff Attorney: Jeffrey Schenk, John Bostic, Robert Leach, Vanessa Baehr-Jones.
                        Defendant Attorney: Kevin Downey, Lance Wade, Katherine Trefz, Jon Cline, Stephen
                        Cazares, Walter Brown. Attorneys for FDA: Marci Norton, Jackie Martinez-Resly, Doug
                        Weinfield and participants via telephone Stacy Amin, Perham Gorgi. Total Time in
                        Court:10:00-11:15am(1Hr.15 Mins.) Court Reporter: Irene Rodriguez. Attachment: Minute
                        Order.(amkS, COURT STAFF) (Filed on 1/13/2020) (Entered: 01/16/2020)
 01/14/2020         268 Sealed Document (sp, COURT STAFF) (Filed on 1/14/2020) (Entered: 01/15/2020)
 01/15/2020         269 Sealed Document (sp, COURT STAFF) (Filed on 1/15/2020) (Entered: 01/15/2020)
 01/15/2020         270 Sealed Document (sp, COURT STAFF) (Filed on 1/15/2020) (Entered: 01/15/2020)
 01/16/2020         272 TRANSCRIPT ORDER for proceedings held on January 13, 2020 before Judge Edward J.
                        Davila by Ramesh "Sunny" Balwani for Court Reporter Irene Rodriguez (Coopersmith,
                        Jeffrey) (Filed on 1/16/2020) (Entered: 01/16/2020)
 01/21/2020         289 Sealed Document (dhmS, COURT STAFF) (Filed on 1/21/2020) (Entered: 01/23/2020)
 01/21/2020         290 Sealed Document (dhmS, COURT STAFF) (Filed on 1/21/2020) (Entered: 01/23/2020)
 01/21/2020         291 Sealed Document (dhmS, COURT STAFF) (Filed on 1/21/2020) (Entered: 01/23/2020)

https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                              26/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1      Filed 07/30/21 Page 27 of 80
                                                         CAND-ECF

 01/21/2020         299 Sealed Document (sp, COURT STAFF) (Filed on 1/21/2020) (Entered: 01/27/2020)
 01/21/2020         301 Sealed Document (sp, COURT STAFF) (Filed on 1/21/2020) (Entered: 01/27/2020)
 01/21/2020         302 Sealed Document (sp, COURT STAFF) (Filed on 1/21/2020) (Entered: 01/27/2020)
 01/22/2020         273 Sealed Document (sp, COURT STAFF) (Filed on 1/22/2020) (Entered: 01/22/2020)
 01/22/2020         274 Sealed Document (sp, COURT STAFF) (Filed on 1/22/2020) (Entered: 01/22/2020)
 01/22/2020         275 Sealed Document (sp, COURT STAFF) (Filed on 1/22/2020) (Entered: 01/22/2020)
 01/22/2020         276 Sealed Document (sp, COURT STAFF) (Filed on 1/22/2020) (Entered: 01/22/2020)
 01/22/2020         277 Sealed Document (sp, COURT STAFF) (Filed on 1/22/2020) (Entered: 01/22/2020)
 01/22/2020         278 Sealed Document (sp, COURT STAFF) (Filed on 1/22/2020) (Entered: 01/22/2020)
 01/22/2020         279 Sealed Document (sp, COURT STAFF) (Filed on 1/22/2020) (Entered: 01/22/2020)
 01/22/2020         280 Sealed Document (sp, COURT STAFF) (Filed on 1/22/2020) (Entered: 01/22/2020)
 01/22/2020         281 Sealed Document (sp, COURT STAFF) (Filed on 1/22/2020) (Entered: 01/22/2020)
 01/22/2020         282 Sealed Document (sp, COURT STAFF) (Filed on 1/22/2020) (Entered: 01/22/2020)
 01/22/2020         283 Sealed Document (sp, COURT STAFF) (Filed on 1/22/2020) (Entered: 01/22/2020)
 01/22/2020         284 Sealed Document (sp, COURT STAFF) (Filed on 1/22/2020) (Entered: 01/22/2020)
 01/22/2020         285 Sealed Document (sp, COURT STAFF) (Filed on 1/22/2020) (Entered: 01/22/2020)
 01/22/2020         286 Sealed Document (sp, COURT STAFF) (Filed on 1/22/2020) (Entered: 01/22/2020)
 01/22/2020         287 Sealed Document (sp, COURT STAFF) (Filed on 1/22/2020) (Entered: 01/22/2020)
 01/22/2020         288 Sealed Document (sp, COURT STAFF) (Filed on 1/22/2020) (Entered: 01/22/2020)
 01/23/2020         292 Sealed Document (sp, COURT STAFF) (Filed on 1/23/2020) (Entered: 01/23/2020)
 01/23/2020         293 Sealed Document (sp, COURT STAFF) (Filed on 1/23/2020) (Entered: 01/23/2020)
 01/24/2020         294 Sealed Document (sp, COURT STAFF) (Filed on 1/24/2020) (Entered: 01/24/2020)
 01/24/2020         295 Sealed Document (sp, COURT STAFF) (Filed on 1/24/2020) (Entered: 01/24/2020)
 01/27/2020         296 REPLY TO RESPONSE to Motion by Elizabeth A. Holmes re 265 Response to Motion, 204
                        MOTION to Dismiss Superseding Indictment for Lack of Notice and, in the Alternative, for a
                        Bill of Particulars (Saharia, Amy) (Filed on 1/27/2020) (Entered: 01/27/2020)
 01/27/2020         297 REPLY TO RESPONSE to Motion by Elizabeth A. Holmes re 266 Response to Motion, 205
                        MOTION to Dismiss Superseding Indictment in Part for Failure To Allege Falsity and Motion
                        To Strike (Saharia, Amy) (Filed on 1/27/2020) (Entered: 01/27/2020)
 01/27/2020         298 REPLY TO RESPONSE to Motion by Elizabeth A. Holmes re 267 Response to Motion, 206
                        MOTION to Dismiss Counts Two and Nine Through Eleven of Superseding Indictment
                        (Saharia, Amy) (Filed on 1/27/2020) (Entered: 01/27/2020)
 01/27/2020         300 ***FILED IN ERROR - DISREGARD***Sealed Document (sp, COURT STAFF) (Filed on
                        1/27/2020) Modified on 1/27/2020 (sp, COURT STAFF). (Entered: 01/27/2020)
 01/27/2020         303 Sealed Document (sp, COURT STAFF) (Filed on 1/27/2020) (Entered: 01/27/2020)
 01/27/2020         304 Sealed Document (sp, COURT STAFF) (Filed on 1/27/2020) (Entered: 01/27/2020)
 01/27/2020         305 Sealed Document (sp, COURT STAFF) (Filed on 1/27/2020) (Entered: 01/27/2020)
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                         27/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1           Filed 07/30/21 Page 28 of 80
                                                              CAND-ECF

 01/27/2020         306 Joinder re 296 Reply to Response, by Ramesh "Sunny" Balwani (Coopersmith, Jeffrey) (Filed
                        on 1/27/2020) (Entered: 01/27/2020)
 01/27/2020         307 Joinder re 297 Reply to Response by Ramesh "Sunny" Balwani (Coopersmith, Jeffrey) (Filed
                        on 1/27/2020) (Entered: 01/27/2020)
 01/27/2020         308 Joinder re 298 Reply to Response by Ramesh "Sunny" Balwani (Coopersmith, Jeffrey) (Filed
                        on 1/27/2020) (Entered: 01/27/2020)
 01/28/2020         310 Sealed Document (jy, COURT STAFF) (Filed on 1/28/2020) (Entered: 01/30/2020)
 01/28/2020         311 Sealed Document (jy, COURT STAFF) (Filed on 1/28/2020) (Entered: 01/30/2020)
 01/29/2020         312 Sealed Document (jy, COURT STAFF) (Filed on 1/28/2020) Modified on 2/6/2020 (sp,
                        COURT STAFF). (Entered: 01/30/2020)
 01/31/2020         313 Sealed Document (jy, COURT STAFF) (Filed on 1/31/2020) (Entered: 02/03/2020)
 01/31/2020         314 Sealed Document (jy, COURT STAFF) (Filed on 1/31/2020) (Entered: 02/03/2020)
 01/31/2020         315 Sealed Document (jy, COURT STAFF) (Filed on 1/31/2020) (Entered: 02/03/2020)
 01/31/2020         317 Sealed Document (cfeS, COURT STAFF) (Filed on 1/31/2020) (Entered: 02/04/2020)
 01/31/2020         318 Sealed Document (cfeS, COURT STAFF) (Filed on 1/31/2020) (Entered: 02/04/2020)
 01/31/2020         319 Sealed Document (cfeS, COURT STAFF) (Filed on 1/31/2020) (Entered: 02/04/2020)
 01/31/2020         320 Sealed Document (cfeS, COURT STAFF) (Filed on 1/31/2020) (Entered: 02/04/2020)
 02/04/2020         316 WAIVER OF APPEARANCE by Ramesh "Sunny" Balwani (Coopersmith, Jeffrey) (Filed on
                        2/4/2020) Modified on 2/5/2020 (sfbS, COURT STAFF). (Entered: 02/04/2020)
 02/05/2020         321 Sealed Document (sp, COURT STAFF) (Filed on 2/5/2020) (Entered: 02/06/2020)
 02/05/2020         322 Sealed Document (sp, COURT STAFF) (Filed on 2/5/2020) (Entered: 02/06/2020)
 02/05/2020         323 Sealed Document (sp, COURT STAFF) (Filed on 2/6/2020) Modified on 2/6/2020 (sp,
                        COURT STAFF). (Entered: 02/06/2020)
 02/07/2020         324 Sealed Document (sp, COURT STAFF) (Filed on 2/7/2020) (Entered: 02/07/2020)
 02/07/2020         325 Sealed Document (sp, COURT STAFF) (Filed on 2/7/2020) (Entered: 02/07/2020)
 02/07/2020         326 Sealed Document (sp, COURT STAFF) (Filed on 2/7/2020) (Entered: 02/07/2020)
 02/07/2020         327 Sealed Document (sp, COURT STAFF) (Filed on 2/7/2020) (Entered: 02/07/2020)
 02/10/2020         328 Minute Entry for proceedings held before Judge Edward J. Davila: Motion Hearing held on
                        2/10/2020 re 204 , 205 , and 206 Motions to Dismiss as to Elizabeth A. Holmes, Ramesh
                        "Sunny" Balwani. The Court heard oral arguments and took the matters under submission and
                        to issue order. Previous time exclusions remains due to pending motions. Defendants Present:
                        Yes. Defendants in Custody: No. Plaintiff Attorney: Jeffrey Schenk, John Bostic, Robert
                        Leach, Vanessa Baehr-Jones. Defendant Attorney: Kevin Downey, Lance Wade, Amy Saharia,
                        Katherine Trefz, John Cline, Patrick Looby, Jeffrey Coopersmith, Stephen Cazares, Randall
                        Luskey, Jenna Vilkin, Amanda McDowell. Total Time in Court:10:13-12:45pm(2Hrs.31Mins.)
                        Court Reporter: Irene Rodriguez. Attachment: Minute Order. (amkS, COURT STAFF) (Filed
                        on 2/10/2020) (Entered: 02/11/2020)
 02/10/2020         329 Sealed Document (sp, COURT STAFF) (Filed on 2/10/2020) (Entered: 02/11/2020)
 02/11/2020         330 ORDER granting in part and denying in part 204 Motion to Dismiss as to Defendants;
                        denying 205 Motion to Dismiss as to Defendants; granting in part and denying in part

https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                          28/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1         Filed 07/30/21 Page 29 of 80
                                                            CAND-ECF

                        206 Motion to Dismiss as to Defendants. Signed by Judge Edward J. Davila on February
                        11, 2020. (ejdlc2S, COURT STAFF) (Entered: 02/11/2020)
 02/11/2020         331 TRANSCRIPT ORDER for proceedings held on 02/10/2020 before Judge Edward J. Davila
                        for Court Reporter Irene Rodriguez (Looby, Patrick) (Filed on 2/11/2020) (Entered:
                        02/11/2020)
 02/11/2020         333 Sealed Document (sp, COURT STAFF) (Filed on 2/12/2020) Modified on 2/12/2020 (sp,
                        COURT STAFF). (Entered: 02/12/2020)
 02/12/2020         332 TRANSCRIPT ORDER for proceedings held on 02/10/2020 before Judge Edward J. Davila
                        by Ramesh "Sunny" Balwani for Court Reporter Irene Rodriguez (Coopersmith, Jeffrey)
                        (Filed on 2/12/2020) (Entered: 02/12/2020)
 02/12/2020         334 Sealed Document (sp, COURT STAFF) (Filed on 2/12/2020) (Entered: 02/12/2020)
 02/12/2020         335 Sealed Document (sp, COURT STAFF) (Filed on 2/12/2020) (Entered: 02/13/2020)
 02/12/2020         336 Sealed Document (sp, COURT STAFF) (Filed on 2/13/2020) Modified on 2/13/2020 (sp,
                        COURT STAFF). (Entered: 02/13/2020)
 02/12/2020         337 Sealed Document (sp, COURT STAFF) (Filed on 2/12/2020) (Entered: 02/13/2020)
 02/14/2020         338 MOTION for Leave to Appear in Pro Hac Vice Attorney: Andrew P. Lemens. ( Filing fee $
                        310, receipt number 0971-14182230.) by Elizabeth A. Holmes. (Attachments: # 1 Exhibit
                        Certificate of Good Standing)(Lemens, Andrew) (Filed on 2/14/2020) (Entered: 02/14/2020)
 02/14/2020         341 Sealed Document (sp, COURT STAFF) (Filed on 2/18/2020) Modified on 2/18/2020 (sp,
                        COURT STAFF). (Entered: 02/18/2020)
 02/18/2020         339 ORDER Granting 338 Application for Admission of Attorney Pro Hac Vice for Andrew
                        P. Lemens, Counsel as to Elizabeth A. Holmes (1). Signed by Judge Edward J. Davila on
                        2/18/20. (amkS, COURT STAFF) (Entered: 02/18/2020)
 02/18/2020         342 Sealed Document (sp, COURT STAFF) (Filed on 2/18/2020) (Entered: 02/18/2020)
 02/18/2020         343 Sealed Document (sp, COURT STAFF) (Filed on 2/18/2020) (Entered: 02/18/2020)
 02/18/2020         344 Sealed Document (sp, COURT STAFF) (Filed on 2/18/2020) (Entered: 02/18/2020)
 02/18/2020         345 Sealed Document (sp, COURT STAFF) (Filed on 2/18/2020) (Entered: 02/18/2020)
 02/18/2020         346 Sealed Document (sp, COURT STAFF) (Filed on 2/18/2020) (Entered: 02/18/2020)
 02/18/2020         347 Sealed Document (sp, COURT STAFF) (Filed on 2/18/2020) (Entered: 02/18/2020)
 02/24/2020         348 Sealed Document (sp, COURT STAFF) (Filed on 2/26/2020) Modified on 2/26/2020 (sp,
                        COURT STAFF). (Entered: 02/26/2020)
 02/24/2020         349 Sealed Document (sp, COURT STAFF) (Filed on 2/24/2020) (Entered: 02/26/2020)
 02/24/2020         350 Sealed Document (sp, COURT STAFF) (Filed on 2/26/2020) Modified on 2/26/2020 (sp,
                        COURT STAFF). (Entered: 02/26/2020)
 02/24/2020         351 Sealed Document (sp, COURT STAFF) (Filed on 2/26/2020) Modified on 2/26/2020 (sp,
                        COURT STAFF). (Entered: 02/26/2020)
 02/24/2020         352 Sealed Document (sp, COURT STAFF) (Filed on 2/26/2020) Modified on 2/26/2020 (sp,
                        COURT STAFF). (Entered: 02/26/2020)
 02/27/2020         353 Sealed Document (sp, COURT STAFF) (Filed on 2/27/2020) (Entered: 02/27/2020)
 02/27/2020         354 Sealed Document (sp, COURT STAFF) (Filed on 2/27/2020) (Entered: 02/27/2020)

https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                        29/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1      Filed 07/30/21 Page 30 of 80
                                                         CAND-ECF

 02/27/2020         355 Sealed Document (sp, COURT STAFF) (Filed on 2/27/2020) (Entered: 02/27/2020)
 02/28/2020         359 Sealed Document (sp, COURT STAFF) (Filed on 2/28/2020) (Entered: 03/03/2020)
 03/02/2020         356 Sealed Document (sp, COURT STAFF) (Filed on 3/2/2020) (Entered: 03/03/2020)
 03/02/2020         357 Sealed Document (sp, COURT STAFF) (Filed on 3/2/2020) (Entered: 03/03/2020)
 03/02/2020         358 Sealed Document (sp, COURT STAFF) (Filed on 3/2/2020) (Entered: 03/03/2020)
 03/05/2020         360 Sealed Document (sp, COURT STAFF) (Filed on 3/6/2020) Modified on 3/6/2020 (sp,
                        COURT STAFF). (Entered: 03/06/2020)
 03/10/2020         361 Sealed Document (sp, COURT STAFF) (Filed on 3/10/2020) (Entered: 03/10/2020)
 03/20/2020         362 ORDER RE SEVERANCE OF TRIALS. Signed by Judge Edward J. Davila on
                        3/20/2020. (ejdlc3S, COURT STAFF) (Filed on 3/20/2020) (Entered: 03/20/2020)
 03/20/2020         363 Sealed Document (cfeS, COURT STAFF) (Filed on 3/20/2020) (Entered: 03/23/2020)
 03/20/2020                 Set Hearing as to Defendant Elizabeth A. Holmes - Status Conference via Telephone
                            Conference set for 4/1/2020 - 11:00 AM PST before Judge Edward J. Davila.(cfeS, COURT
                            STAFF) (Filed on 3/20/2020) (Entered: 03/23/2020)
 03/20/2020                 Set Hearing as to Defendant Ramesh "Sunny" Balwani - Status Conference (Special set) for
                            6/16/2020 10:00 AM before Judge Edward J. Davila. Reset Pretrial Conference for 7/9/2020
                            10:00 AM before Judge Edward J. Davila. (cfeS, COURT STAFF) (Filed on 3/20/2020)
                            (Entered: 03/23/2020)
 03/27/2020         376 Sealed Document (cfeS, COURT STAFF) (Filed on 3/27/2020) (Entered: 05/01/2020)
 03/27/2020         377 Sealed Document (cfeS, COURT STAFF) (Filed on 3/27/2020) (Entered: 05/01/2020)
 03/27/2020         378 Sealed Document (cfeS, COURT STAFF) (Filed on 3/27/2020) (Entered: 05/01/2020)
 03/27/2020         379 Sealed Document (cfeS, COURT STAFF) (Filed on 3/27/2020) (Entered: 05/01/2020)
 03/30/2020         364 CLERK'S NOTICE RE STATUS CONFERENCE. The Court has scheduled a TELEPHONIC
                        STATUS CONFERENCE on 4/1/2020 at 11:00 AM (PST) before the Hon. Edward J. Davila
                        as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani.

                            The hearing will be conducted by telephone conference, not CourtCall. All participants must
                            dial in to the conference line at least 10 minutes before the start of the calendar. Late
                            appearances are seriously discouraged as this will disrupt proceedings. All participants must
                            MUTE THEIR LINES, except for parties participating in the matter that has been called.

                            Telephone conference information: Dial in: (888) 273-3658; Access code: 1096091.

                            Pursuant to the Courts standing order the parties shall utilize preferably a landline telephone.
                            However, due to the COVID-19 situation individuals may be sheltered-in and have a mobile
                            phone (no landline) which is acceptable but please use a means to listen/speak OTHER THAN
                            SPEAKER PHONE so either speak directly into the device, or use ear piece and please MUTE
                            your phone for background noise to not disturb the proceedings.

                            General Order 58. Further, Federal Rule of Criminal Procedure 53 bar broadcasting in criminal
                            proceedings. Broadcasting of proceedings is prohibited by policy of the Judicial Conference of
                            the United States. This encompasses the use of all audio or video recording devices of any
                            kind. No member of the public may record any court proceeding under any circumstances.
                            (This is a text-only entry generated by the court. There is no document associated with this
                            entry.) (amkS, COURT STAFF) (Filed on 3/30/2020) (Entered: 03/30/2020)

https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                  30/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1            Filed 07/30/21 Page 31 of 80
                                                               CAND-ECF

 03/30/2020         365 STIPULATION WITH PROPOSED ORDER Regarding Waiver of Ms. Holmes' Presence at
                        April 1, 2020 Conference as to Elizabeth A. Holmes (Attachments: # 1 Waiver of Presence)
                        (Wade, Lance) (Filed on 3/30/2020) Modified on 3/31/2020 (cfeS, COURT STAFF). (Entered:
                        03/30/2020)
 03/30/2020         366 JOINT STIPULATION WITH PROPOSED ORDER Proposed Case Schedule Eas to Ramesh
                        "Sunny" Balwani filed by USA. (Attachments: # 1 Proposed Order)(Leach, Robert) (Filed on
                        3/30/2020) Modified on 3/31/2020 (cfeS, COURT STAFF). (Entered: 03/30/2020)
 03/30/2020         367 JOINT STATUS MEMORANDUM by USA as to Elizabeth A. Holmes (Attachments: # 1
                        Exhibit)(Leach, Robert) (Filed on 3/30/2020) Modified on 3/31/2020 (cfeS, COURT STAFF).
                        (Entered: 03/30/2020)
 03/30/2020         368 MOTION for Relief Necessary To Maintain Current Trial Schedule by Elizabeth A. Holmes.
                        Motion Hearing set for 4/20/2020 10:00 AM in San Jose, Courtroom 4, 5th Floor before Judge
                        Edward J. Davila. (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Wade, Lance) (Filed on
                        3/30/2020) (Entered: 03/30/2020)
 03/30/2020         369 Sealed Document (cfeS, COURT STAFF) (Filed on 3/30/2020) (Entered: 03/31/2020)
 03/31/2020         370 ORDER Granting 365 Stipulation Regarding Waiver of Ms. Holmes Presence at 4/1/2020
                        Conference as to Elizabeth A. Holmes (1). Signed by Judge Edward J. Davila on
                        3/31/2020. (amkS, COURT STAFF) (Entered: 03/31/2020)
 03/31/2020         380 Sealed Document (cfeS, COURT STAFF) (Filed on 3/31/2020) (Entered: 05/01/2020)
 03/31/2020         381 Sealed Document (cfeS, COURT STAFF) (Filed on 3/31/2020) (Entered: 05/01/2020)
 03/31/2020         382 Sealed Document (cfeS, COURT STAFF) (Filed on 3/31/2020) (Entered: 05/01/2020)
 03/31/2020         383 Sealed Document (cfeS, COURT STAFF) (Filed on 3/31/2020) (Entered: 05/01/2020)
 03/31/2020         384 Sealed Document (cfeS, COURT STAFF) (Filed on 3/31/2020) (Entered: 05/01/2020)
 03/31/2020         385 Sealed Document (cfeS, COURT STAFF) (Filed on 3/31/2020) (Entered: 05/01/2020)
 03/31/2020         386 Sealed Document (cfeS, COURT STAFF) (Filed on 3/31/2020) (Entered: 05/01/2020)
 04/01/2020         371 Minute Entry for proceedings held before Judge Edward J. Davila: Status Conference held on
                        4/1/2020 as to Elizabeth A. Holmes via telephone conference due to COVID19. SEE
                        MINUTE ORDER. The Court set a further status conference for 4/15/2020 at 10:15 am via
                        telephonic appearance. The previous time exclusion order remains through 7/28/2020 pursuant
                        to 18 U.S.C. §3161(h)(7)(A)&(B)(iv). Defendant Elizabeth Holmes Appearance WAIVED.
                        Defendant Ramesh Balwani Present via telephone conference. Plaintiff Attorney: Jeffrey
                        Schenk, Robert Leach, John Bostic, Vanessa Baehr-Jones. Defendant Attorney: Lance Wade,
                        Kevin Downey, John Cline, Jeffrey Coopersmith, Stephen Cazares, Randal Luskey, Walter
                        Brown, Melinda Haag, Amanda McDowell all via telephone conference. Total Time in
                        Court:11:00-11:45am(45 Mins.) Court Reporter: Irene Rodriguez. Attachment: Minute Order.
                        (amkS, COURT STAFF) (Filed on 4/1/2020) (Entered: 04/01/2020)
 04/14/2020         372 JOINT STATUS MEMORANDUM by USA as to Elizabeth A. Holmes (Leach, Robert) (Filed
                        on 4/14/2020) Modified on 4/15/2020 (cfeS, COURT STAFF). (Entered: 04/14/2020)
 04/14/2020         373 CLERK'S NOTICE RE STATUS CONFERENCE. The Court has scheduled a TELEPHONIC
                        STATUS CONFERENCE on 4/15/2020 at 10:15 AM (PST) before the Hon. Edward J. Davila
                        as to Elizabeth A. Holmes(1) only,

                            The hearing will be conducted by telephone conference, not CourtCall. All participants must
                            dial in to the conference line at least 10 minutes before the start of the calendar. Late
                            appearances are seriously discouraged as this will disrupt proceedings. All participants MUST
                            MUTE THEIR LINES to alleviate background noise, except for parties participating in the
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                               31/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1   Filed 07/30/21 Page 32 of 80
                                                      CAND-ECF

                        matter that has been called.

                            Telephone conference information: Dial in: (888) 273-3658; Access code: 1096091.

                            Pursuant to the Courts standing order the parties shall utilize preferably a landline telephone.
                            However, due to the COVID-19 situation individuals may be sheltered-in and have a mobile
                            phone (no landline) which is acceptable but please use a means to listen/speak OTHER THAN
                            SPEAKER PHONE so either speak directly into the device, or use ear piece and please MUTE
                            your phone for background noise to not disturb the proceedings.

                            General Order 58. Further, Federal Rule of Criminal Procedure 53 bar broadcasting in criminal
                            proceedings. Broadcasting of proceedings is prohibited by policy of the Judicial Conference of
                            the United States. This encompasses the use of all audio or video recording devices of any
                            kind. No member of the public may record any court proceeding under any circumstances.
                            (This is a text-only entry generated by the court. There is no document associated with this
                            entry.) (amkS, COURT STAFF) (Filed on 4/14/2020) (Entered: 04/14/2020)
 04/14/2020         387 Sealed Document(cfeS, COURT STAFF) (Filed on 4/14/2020) (Entered: 05/01/2020)
 04/14/2020         388 Sealed Document (cfeS, COURT STAFF) (Filed on 4/14/2020) (Entered: 05/01/2020)
 04/14/2020         389 Sealed Document (cfeS, COURT STAFF) (Filed on 4/14/2020) (Entered: 05/01/2020)
 04/15/2020         374 Minute Entry for proceedings held before Judge Edward J. Davila: Status Conference held via
                        telephone conference due to COVID19 on 4/15/2020 as to Elizabeth A. Holmes. The Court
                        set/reset deadlines/dates. (SEE MINUTE ORDER) Further Status Conference set for
                        7/20/2020 10:00 AM in San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila. Jury
                        Selection set for 10/27/2020 09:00 AM and Jury Trial set for 10/27/2020 01:30 PM. Jury Trial
                        dates:10/28,10/30,11/3,11/4,11/6,11/10,11/13,11/19,11/20,11/24,11/25,12/1,12/2,12/4,
                        12/8,12/9,12/11,12/15,12/16,12/18/2020 at 09:00 AM and additional days if needed.
                        Excludable Delay: Effective preparation of counsel pursuant to 18USC §3161(h)(7)(A)&(B)
                        (iv). Begins: 4/15/2020. Ends: 10/27/2020. Defendant Present: Yes. Plaintiff Attorneys: Jeffrey
                        Schenk, Robert Leach, John Bostic, Vanessa Baehr-Jones. Defendant Attorneys: Lance Wade,
                        Kevin Downey, John Cline. Total Time in Court:10:15-11:15am(1 Hr.) Court Reporter: Irene
                        Rodriguez. Attachment: Minute Order. (amkS, COURT STAFF) (Filed on 4/15/2020)
                        (Entered: 04/15/2020)
 04/16/2020         375 NOTICE of WITHDRAWAL of Motion 368 for Relief Necessary To Maintain Current Trial
                        Schedule by Elizabeth A. Holmes (Wade, Lance) (Filed on 4/16/2020) Modified on 4/16/2020
                        (cfeS, COURT STAFF). (Entered: 04/16/2020)
 05/08/2020         390 ****POSTED IN ERROR, INCORRECT EVENT, SEE DOCKET 391 *** NOTICE
                        SUPERSEDING INFORMATION by USA as to Elizabeth A. Holmes, Ramesh "Sunny"
                        Balwani (Bostic, John) (Filed on 5/8/2020) Modified on 5/11/2020 (cfeS, COURT STAFF).
                        (Entered: 05/08/2020)
 05/08/2020         391 SUPERSEDING FELONY INFORMATION as to Elizabeth A. Holmes (1) count(s) 1ss, 2ss,
                        3ss-12ss, Ramesh "Sunny" Balwani (2) count(s) 1ss, 2ss, 3ss-12ss. (cfeS, COURT STAFF)
                        (Filed on 5/8/2020) (Entered: 05/11/2020)
 05/11/2020                 Electronic Filing Error. Incorrect event used. This document is ONLY e-filed by the Court
                            [err101]. Corrected by Clerk's Office. No further action is necessary. Re: 390 Notice (Other)
                            filed by USA (cfeS, COURT STAFF) (Filed on 5/11/2020) (Entered: 05/11/2020)
 05/12/2020         392 Sealed Document. No NEF issued. (cfeS, COURT STAFF) (Filed on 5/12/2020) (Entered:
                        05/13/2020)
 05/12/2020         393 Sealed Document. No NEF issued. (cfeS, COURT STAFF) (Filed on 5/12/2020) (Entered:
                        05/13/2020)
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                  32/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1   Filed 07/30/21 Page 33 of 80
                                                      CAND-ECF

 05/12/2020         394 Sealed Document. No NEF issued. (cfeS, COURT STAFF) (Filed on 5/12/2020) (Entered:
                        05/13/2020)
 05/12/2020         395 Sealed Document. No NEF issued. (cfeS, COURT STAFF) (Filed on 5/12/2020) (Entered:
                        05/13/2020)
 05/14/2020         396 JOINT PROPOSED CASE SCHEDULE re 362 , 366 filed by Ramesh "Sunny" Balwani.
                        (Attachments: # 1 ([Proposed] Case Schedule)(Coopersmith, Jeffrey) (Filed on 5/14/2020)
                        Modified on 5/15/2020 (cfeS, COURT STAFF). (Entered: 05/14/2020)
 05/15/2020         397 Sealed Document. No NEF issued. (cfeS, COURT STAFF) (Filed on 5/15/2020) (Entered:
                        05/15/2020)
 05/15/2020         398 STIPULATION WITH PROPOSED ORDER For Temporary Release of Defendant Ramesh
                        "Sunny" Balwani's Passport to the Custody of Defense Counsel as to Ramesh "Sunny"
                        Balwani . (Coopersmith, Jeffrey) (Filed on 5/15/2020) Modified on 5/18/2020 (cfeS, COURT
                        STAFF). (Entered: 05/15/2020)
 05/18/2020         399 MOTION to Dismiss Superseding Information by Elizabeth A. Holmes as to Elizabeth A.
                        Holmes. Motion Hearing set for 7/20/2020 10:00 AM in San Jose, Courtroom 4, 5th Floor
                        before Judge Edward J. Davila. (Attachments: # 1 Declaration, # 2 Proposed Order)(Saharia,
                        Amy) (Filed on 5/18/2020) (As to Dft 1 only) Modified on 5/19/2020 (cfeS, COURT STAFF).
                        Modified on 5/19/2020 (cfeS, COURT STAFF). (Entered: 05/18/2020)
 05/18/2020         400 JOINDER in Motion 399 to DismissSuperseding Information by Ramesh "Sunny" Balwani as
                        Ramesh "Sunny" Balwani. Motion Hearing set for 6/16/2020 10:00 AM before Judge Edward
                        J. Davila. (Attachments: # 1 Declaration of Jeffrey Coopersmith)(Coopersmith, Jeffrey) (Filed
                        on 5/18/2020) (As to Dft 2 only) Modified on 5/19/2020 (cfeS, COURT STAFF). (Entered:
                        05/18/2020)
 05/20/2020         401 AMENDED STIPULATION WITH PROPOSED ORDER For Temporary Release of
                        Defendant Ramesh "Sunny" Balwani's Passport to the Custody of Defense Counsel as to
                        Ramesh "Sunny" Balwani . (Coopersmith, Jeffrey) (Filed on 5/20/2020) Modified on
                        5/20/2020 (cfeS, COURT STAFF). (Entered: 05/20/2020)
 05/20/2020         402 AMENDED STIPULATION AND ORDER FOR TEMPORARY RELEASE OF
                        DEFENDANT RAMESH SUNNY BALWANIS PASSPORT TO THE CUSTODY OF
                        DEFENSE COUNSEL granting 401 as to Ramesh "Sunny" Balwani (2). Signed by
                        Magistrate Judge Susan van Keulen on 5/20/20.
                        (jhfS, COURT STAFF)cc:PTS Modified on 5/20/2020 (cfeS, COURT STAFF). (Entered:
                        05/20/2020)
 05/21/2020         403 Sealed Document. No NEF issued. (cfeS, COURT STAFF) (Filed on 5/21/2020) (Entered:
                        05/21/2020)
 05/22/2020         404 Sealed Document. No NEF issued. (cfeS, COURT STAFF) (Filed on 5/22/2020) (Entered:
                        05/22/2020)
 05/22/2020         405 Sealed Document. No NEF issued. (cfeS, COURT STAFF) (Filed on 5/22/2020) (Entered:
                        05/22/2020)
 05/22/2020         406 Sealed Document. No NEF issued. (cfeS, COURT STAFF) (Filed on 5/22/2020) (Entered:
                        05/22/2020)
 05/22/2020         407 Sealed Document. No NEF issued. (cfeS, COURT STAFF) (Filed on 5/22/2020) (Entered:
                        05/22/2020)
 05/26/2020         408 OPPOSITION to Defendants' Motion to Dismiss 399 , 400 by USA as to Elizabeth A.
                        Holmes, Ramesh "Sunny" Balwani (Leach, Robert) (Filed on 5/26/2020) Modified on
                        6/3/2020 (cfeS, COURT STAFF). (Entered: 05/26/2020)
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                           33/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1   Filed 07/30/21 Page 34 of 80
                                                      CAND-ECF

 06/01/2020         409 REPLY in Support of Motion to Dismiss Superseding Information 399 408 by Elizabeth A.
                        Holmes (Saharia, Amy) (Filed on 6/1/2020) Modified on 6/3/2020 (cfeS, COURT STAFF).
                        (Entered: 06/01/2020)
 06/01/2020         410 JOINDER in REPLY 409 in Support of Motion to Dismiss Superseding Information by
                        Ramesh "Sunny" Balwani as to Ramesh "Sunny" Balwani. Motion Hearing set for 7/20/2020
                        10:00 AM in San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila. (Coopersmith,
                        Jeffrey) (Filed on 6/1/2020) (Not a motion, As to dft 2) Modified on 6/3/2020 (cfeS, COURT
                        STAFF). (Entered: 06/01/2020)
 06/08/2020         411 Sealed Document. No NEF issued. (cfeS, COURT STAFF) (Filed on 6/8/2020) (Entered:
                        06/08/2020)
 06/08/2020         412 CLERK'S NOTICE CONTINUING HEARING. Please take NOTICE that the Status
                        Conference as to Ramesh "Sunny" Balwani set for 6/16/2020 is HEREBY CONTINUED to
                        8/31/2020 01:30 PM in San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila. (This
                        is a text-only entry generated by the court. There is no document associated with this entry.)
                        (amkS, COURT STAFF) (Filed on 6/8/2020) (Entered: 06/08/2020)
 06/08/2020         413 Sealed Document. No NEF issued. (cfeS, COURT STAFF) (Filed on 6/8/2020) (Entered:
                        06/09/2020)
 06/08/2020         414 Sealed Document. No NEF issued. (cfeS, COURT STAFF) (Filed on 6/8/2020) (Entered:
                        06/09/2020)
 06/08/2020         415 Sealed Document. No NEF issued. (cfeS, COURT STAFF) (Filed on 6/8/2020) (Entered:
                        06/09/2020)
 06/09/2020         416 CLERK'S NOTICE RESETTING HEARING TIME. Please take NOTICE that the Status
                        Conference as to Ramesh "Sunny" Balwani is set for 8/31/2020 10:00 AM in San Jose,
                        Courtroom 4, 5th Floor before Judge Edward J. Davila. (This is a text-only entry generated by
                        the court. There is no document associated with this entry.) (amkS, COURT STAFF) (Filed on
                        6/9/2020) (Entered: 06/09/2020)
 06/15/2020         429 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (Attachments: # 1 Sealed)(cfeS, COURT STAFF) (Filed on 6/15/2020) (Entered: 07/02/2020)
 06/15/2020         430 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 6/15/2020) (Entered: 07/02/2020)
 06/15/2020         431 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 6/15/2020) (Entered: 07/02/2020)
 06/15/2020         432 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 6/15/2020) (Entered: 07/02/2020)
 06/15/2020         433 ***POSTED IN ERROR, DUPLICATE ENTRY***Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 6/15/2020) Modified on 7/2/2020 (cfeS, COURT STAFF).
                            (Entered: 07/02/2020)
 06/15/2020         434 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 6/15/2020) (cfeS, COURT STAFF). (Entered: 07/02/2020)
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                                                             34/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1     Filed 07/30/21 Page 35 of 80
                                                        CAND-ECF

 06/19/2020         417 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 6/19/2020) (Entered: 06/22/2020)
 06/19/2020         418 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 6/19/2020) (Entered: 06/22/2020)
 06/19/2020         419 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 6/19/2020) (Entered: 06/22/2020)
 06/19/2020         420 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 6/19/2020) (Entered: 06/22/2020)
 06/30/2020         421 MOTION to Strike Rule 404(b) Notice or, in the Alternative,, MOTION to Compel Adequate
                        Rule 404(b) Disclosure by Elizabeth A. Holmes. Motion Hearing set for 7/20/2020 01:30 PM
                        in San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila. (Attachments: # 1
                        Declaration of Amy Mason Saharia, # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit C, # 5 Exhibit
                        D, # 6 Exhibit E, # 7 Exhibit F, # 8 Exhibit G, # 9 Exhibit H, # 10 Exhibit I, # 11 Declaration
                        of Lance Wade, # 12 Proposed Order)(Saharia, Amy) (Filed on 6/30/2020) (Entered:
                        06/30/2020)
 06/30/2020         422 Joinder re 421 MOTION to Strike Rule 404(b) Notice or, in the Alternative, MOTION to
                        Compel Adequate Rule 404(b) Disclosure by Ramesh "Sunny" Balwani (Coopersmith,
                        Jeffrey) (Filed on 6/30/2020) (Entered: 06/30/2020)
 06/30/2020         423 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (Attachments: # 1 Sealed, # 2 Sealed, # 3 Sealed, # 4 Sealed, # 5 Sealed, # 6 Sealed)(cfeS,
                            COURT STAFF) (Filed on 6/30/2020) (Entered: 07/02/2020)
 06/30/2020         424 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 6/30/2020) (Entered: 07/02/2020)
 06/30/2020         425 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (Attachments: # 1 Sealed)(cfeS, COURT STAFF) (Filed on 6/30/2020) (Entered: 07/02/2020)
 06/30/2020         426 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (Attachments: # 1 Sealed, # 2 Sealed, # 3 Sealed, # 4 Sealed, # 5 Sealed, # 6 Sealed, # 7
                            Sealed, # 8 Sealed, # 9 Sealed, # 10 Sealed, # 11 Sealed, # 12 Sealed, # 13 Sealed, # 14
                            Sealed, # 15 Sealed, # 16 Sealed, # 17 Sealed, # 18 Sealed, # 19 Sealed, # 20 Sealed, # 21
                            Sealed)(cfeS, COURT STAFF) (Filed on 6/30/2020) (Entered: 07/02/2020)
 06/30/2020         427 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 6/30/2020) (Entered: 07/02/2020)
 06/30/2020         428 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 6/30/2020) (Entered: 07/02/2020)
 07/02/2020         435 MOTION to Exclude Expert Testimony or, in the Alternative, Compel Adequate Rule 16
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                                                             35/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1            Filed 07/30/21 Page 36 of 80
                                                               CAND-ECF

                        Disclosure by Elizabeth A. Holmes as to Elizabeth A. Holmes. Motion Hearing set for
                        7/20/2020 01:30 PM in San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila.
                        (Attachments: # 1 Declaration of Amy Mason Saharia, # 2 Exhibit B, # 3 Exhibit C, # 4
                        Exhibit D, # 5 Exhibit E, # 6 Proposed Order)(Saharia, Amy) (Filed on 7/2/2020) (As to Dft 1
                        only) Modified on 7/6/2020 (cfeS, COURT STAFF). (Entered: 07/02/2020)
 07/02/2020         436 Joinder in Ms. Holmes' 435 Motion to Exclude Expert Testimony or, in the Alternative to
                        Compel Adequate Rule 16 Disclosure by Ramesh "Sunny" Balwani (Coopersmith, Jeffrey)
                        (Filed on 7/2/2020) Modified on 7/6/2020 (cfeS, COURT STAFF). (Entered: 07/02/2020)
 07/02/2020         437 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (Attachments: # 1 Sealed)(cfeS, COURT STAFF) (Filed on 7/2/2020) (Entered: 07/06/2020)
 07/02/2020         438 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (Attachments: # 1 Sealed, # 2 Sealed, # 3 Sealed, # 4 Sealed, # 5 Sealed, # 6 Sealed)(cfeS,
                            COURT STAFF) (Filed on 7/2/2020) (Entered: 07/06/2020)
 07/02/2020         439 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 7/2/2020) (Entered: 07/06/2020)
 07/07/2020         440 OPPOSITION to Defendant Elizabeth Holmes' Motion to Strike Rule 404(b) Notice or, In The
                        Alternative, Compel Adequate Rule 404(b) Disclosure re 421 422 by USA as to Elizabeth A.
                        Holmes, Ramesh "Sunny" Balwani (Attachments: # 1 Declaration, # 2 Exhibit, # 3 Exhibit)
                        (Leach, Robert) (Filed on 7/7/2020) Modified on 7/8/2020 (cfeS, COURT STAFF). (Entered:
                        07/07/2020)
 07/08/2020         444 Sealed Document. No NEF issued (cfeS, COURT STAFF) (Filed on 7/8/2020) . (Entered:
                        07/10/2020)
 07/09/2020         441 OPPOSITION to Defendant Elizabeth Holmes's Motion 435 to Exclude Expert Testimony or,
                        in the Alternative, Compel Adequate Rule 16 Disclosure by USA as to Elizabeth A. Holmes,
                        Ramesh "Sunny" Balwani (Baehr-Jones, Vanessa) (Filed on 7/9/2020) Modified on 7/10/2020
                        (cfeS, COURT STAFF). (Entered: 07/09/2020)
 07/10/2020         442 Declaration of Vanessa Baehr-Jones in Support of 441 Memorandum in Opposition, by USA
                        as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani (Attachments: # 1 Exhibit, # 2 Exhibit, #
                        3 Exhibit, # 4 Exhibit, # 5 Exhibit, # 6 Exhibit, # 7 Exhibit, # 8 Exhibit, # 9 Exhibit, # 10
                        Exhibit)(Baehr-Jones, Vanessa) (Filed on 7/10/2020) (Entered: 07/10/2020)
 07/10/2020         443 Declaration of Adelaida Hernandez in Support of 441 Memorandum in Opposition, by USA as
                        to Elizabeth A. Holmes, Ramesh "Sunny" Balwani (Baehr-Jones, Vanessa) (Filed on
                        7/10/2020) (Entered: 07/10/2020)
 07/10/2020         445 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (Attachments: # 1 Sealed)(cfeS, COURT STAFF) (Filed on 7/10/2020) (Entered: 07/10/2020)
 07/10/2020         446 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 7/10/2020) (Entered: 07/10/2020)
 07/13/2020         447 REPLY in Support of Motion 421 to Strike Rule 404(b) Notice or, in the Alternative, Motion to
                        Compel Adequate Rule 404(b) Disclosure by Elizabeth A. Holmes (Attachments: # 1
                        Supplemental Declaration of Amy Saharia, # 2 Exhibit J)(Saharia, Amy) (Filed on 7/13/2020)
                        Modified on 7/17/2020 (cfeS, COURT STAFF). (Entered: 07/13/2020)
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                                                             36/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1           Filed 07/30/21 Page 37 of 80
                                                              CAND-ECF

 07/13/2020         448 REPLY 441 in Support of Motion 435 to Exclude Expert Testimony or, in the Alternative,
                        Motion to Compel Adequate Rule 16 Disclosure by Elizabeth A. Holmes as to Elizabeth A.
                        Holmes, Ramesh "Sunny" Balwani (Attachments: # 1 Declaration of Amy Mason Saharia, # 2
                        Exhibit H)(Saharia, Amy) (Filed on 7/13/2020) Modified on 7/17/2020 (cfeS, COURT STAFF).
                        (Entered: 07/13/2020)
 07/14/2020         449 SECOND SUPERSEDING INDICTMENT as to Elizabeth A. Holmes (1) count(s) 1sss, 2sss,
                        3sss-11sss, Ramesh "Sunny" Balwani (2) count(s) 1sss, 2sss, 3sss-11sss. (Attachments: # 1
                        Criminal Cover Sheet) (cfeS, COURT STAFF) (Filed on 7/14/2020) (Entered: 07/15/2020)
 07/16/2020         450 CLERKS NOTICE SETTING ZOOM HEARING. The hearing for Motions and Status
                        Conference as to Defendants' Elizabeth Holmes and Ramesh Sunny Balwani is set for
                        7/20/2020 10:00 AM before Judge Edward J. Davila via ZOOM Webinar (Remotely).

                            For Zoom connection, see: https://apps.cand.uscourts.gov/telhrg/

                            This proceeding will be a Zoom video conferencing webinar.

                            ADVANCE REGISTRATION OF PARTICIPATING COUNSEL IS REQUIRED and must be
                            done by emailing a list of names and emails of counsel who will be participating in the hearing
                            to ejdcrd@cand.uscourts.gov by no later than 7/17/2020 at 12:00 PM PST.

                            Case participants may also receive an email invitation from the court with different
                            information which should be followed.

                            Counsel are instructed to familiarize themselves with and practice Zoom Webinar functions,
                            and to test their internet, video, and audio capabilities prior to the hearing.

                            PLEASE NOTE: Persons granted remote access to court proceedings are reminded of the
                            general prohibition against photographing, recording, and rebroadcasting of court proceedings
                            (including those held by telephone or videoconference). See General Order 58 at Paragraph
                            III. Any recording of a court proceeding held by video or teleconference, including
                            screenshots or other visual copying of a hearing, is absolutely prohibited. Violation of these
                            prohibitions may result in sanctions, including removal of court-issued media credentials,
                            restricted entry to future hearings, or any other sanctions deemed necessary by the court.

                            The information below is for all counsel, members of the public, and the press to use to access
                            the hearing. Please note that the public and press need not have a computer or Zoom account
                            to hear the proceedings. To call into the webinar and hear the proceedings by telephone, please
                            see the phone numbers, meeting ID, and access code below.

                            All counsel, members of the public and press please click the link or use the information
                            below to join the webinar:
                            https://cand-uscourts.zoomgov.com/j/1604896302?
                            pwd=b0ZTckVxODFCMm1rcjRvSGFMMjVRUT09
                            Webinar ID: 160 489 6302
                            Password: 544953

                            Dial in:Or iPhone one-tap :
                            US: +16692545252,,1604896302#,,1#,544953# or +16468287666,,1604896302#,,1#,544953#
                            Or Telephone:Dial(for higher quality, dial a number based on your current location):
                            US: +1 669 254 5252 or +1 646 828 7666
                            Webinar ID: 160 489 6302
                            Password: 544953

                            International numbers available: https://cand-uscourts.zoomgov.com/u/ac44AOYIk1

https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                 37/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1         Filed 07/30/21 Page 38 of 80
                                                            CAND-ECF

                        Or an H.323/SIP room system:H.323: 161.199.138.10 (US West) or 161.199.136.10 (US East)
                        Meeting ID: 160 489 6302
                        Password: 544953

                            SIP: 1604896302@sip.zoomgov.com
                            Password: 544953

                            For case information, date and time, please refer to the case docket
                            at:https://www.cand.uscourts.gov/cases-e-filing/cm-ecf/

                            or the judges calendar at:https://apps.cand.uscourts.gov/CEO/cfd.aspx?7143

                            or the list of all upcoming hearings at: https://apps.cand.uscourts.gov/telhrg/

                            For important information and guidance on technical preparation, please see
                            https://www.cand.uscourts.gov/zoom/.

                            , Set/Reset Deadlines as to 435 MOTION to Excl ude Expert Testimony or, in the Alternative
                            MOTION to Compel Adequate Rule 16 Disclosure, 421 MOTION to Strike Rule 404(b)
                            Notice or, in the Alternative, MOTION to Compel Adequate Rule 404(b) Disclosure, 400
                            MOTION for Joinder by Ramesh "Sunny" Balwani as to Elizabeth A. Holmes, Ramesh
                            "Sunny" Balwani re 399 MOTION to Dismiss Superseding Information , 399 MOTION to
                            Dismiss Superseding Information. Status Conference set for 7/20/2020 10:00 AM in San Jose,
                            Courtroom 4, 5th Floor before Judge Edward J. Davila. Motion Hearing set for 7/20/2020
                            10:00 AM in San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila. (This is a text-
                            only entry generated by the court. There is no document associated with this entry.) (amkS,
                            COURT STAFF) (Filed on 7/16/2020) (Entered: 07/16/2020)
 07/17/2020         451 TRANSCRIPT ORDER for proceedings held on 04/15/2020 before Judge Edward J. Davila
                        for Court Reporter Irene Rodriguez (Looby, Patrick) (Filed on 7/17/2020) (Entered:
                        07/17/2020)
 07/17/2020         452 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 7/17/2020) (Entered: 07/17/2020)
 07/17/2020         453 WAIVER of Personal Appearance at Arraignment and Entry of Plea of "Not" Guilty by
                        Elizabeth A. Holmes (Wade, Lance) (Filed on 7/17/2020) Modified on 7/20/2020 (cfeS,
                        COURT STAFF). (Entered: 07/17/2020)
 07/20/2020         454 Minute Entry for proceedings held before Judge Edward J. Davila: Motions Hearing as to
                        Elizabeth A. Holmes, Ramesh "Sunny" Balwani and Status Conference as to Elizabeth A.
                        Holmes held on 7/20/2020 via ZOOM Webinar Remotely. SEE MINUTE ORDER.
                        Defendants Present: Yes. Defendants in Custody: No.Plaintiff Attorneys: Jeffrey Schenk,John
                        Bostic,Robert Leach, Vanessa Beahr-Jones. Defendants Attorneys: Kevin Downey, Lance
                        Wade, Amy Saharia, Katherine Trefz, Patrick Looby, Jeffrey Coopersmith, Stephen Cazares,
                        Amanda McDowell.Total Time in Court:10:10-12:50pm(2Hrs. 40 Mins.) Court Reporter:
                        Irene Rodriguez. Attachment: Minute Order. (amkS, COURT STAFF) (Filed on 7/20/2020)
                        (Entered: 07/20/2020)
 07/20/2020                 ***Set/Reset Hearing as to Defendant Ramesh "Sunny" Balwani per ECF 454 Minute Order.
                            Status Conference as to Defendant Ramesh "Sunny" Balwani set for 8/31/2020 10:00 AM in
                            San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila. (amkS, COURT STAFF)
                            (Filed on 7/20/2020) (Entered: 07/20/2020)
 07/20/2020         455 Transcript of Proceedings as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani held on
                        04/15/2020, before Judge Davila. Court Reporter Irene L. Rodriguez, email address
                        Irene_Rodriguez@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                                                             38/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1              Filed 07/30/21 Page 39 of 80
                                                                 CAND-ECF

                        policy, this transcript may be viewed only at the Clerk's Office public terminal or may be
                        purchased through the Court Reporter until the deadline for the Release of Transcript
                        Restriction. After that date it may be obtained through PACER. Any Notice of Intent to
                        Request Redaction, if required, is due no later than 5 business days from date of this filing.
                        Release of Transcript Restriction set for 10/19/2020. (irodS, COURT STAFF) (Filed on
                        7/20/2020) (Entered: 07/20/2020)
 07/21/2020         456 TRANSCRIPT ORDER for proceedings held on 7/20/2020 before Judge Edward J. Davila by
                        Elizabeth A. Holmes for Court Reporter Irene Rodriguez (Lemens, Andrew) (Filed on
                        7/21/2020) (Entered: 07/21/2020)
 07/21/2020         457 ORDER ACCEPTING WAIVER OF PERSONAL APPEARANCE AT
                        ARRAIGNMENT AND ENTRY OF "NOT GUILTY" PLEA AS TO ELIZABETH A.
                        HOLMES. Signed by Judge Edward J. Davila on July 21, 2020. (mdllcS, COURT
                        STAFF) (Filed on 7/21/2020) (Entered: 07/21/2020)
 07/21/2020         458 WAIVER of Personal Appearance at Arraignment and Entry of Plea of Not Guilty by Ramesh
                        "Sunny" Balwani (Coopersmith, Jeffrey) (Filed on 7/21/2020) (Entered: 07/21/2020)
 07/21/2020         459 TRANSCRIPT ORDER for proceedings held on 04-15-2020; 07-20-2020 before Judge
                        Edward J. Davila by Ramesh "Sunny" Balwani for Court Reporter Irene Rodriguez
                        (Coopersmith, Jeffrey) (Filed on 7/21/2020) (Entered: 07/21/2020)
 07/21/2020         460 ORDER ACCEPTING WAIVER OF PERSONAL APPEARANCE AT
                        ARRAIGNMENT AND ENTRY OF "NOT GUILTY" PLEA AS TO RAMESH
                        "SUNNY" BALWANI. Signed by Judge Edward J. Davila on July 21, 2020. (mdllcS,
                        COURT STAFF) (Filed on 7/21/2020) (Entered: 07/21/2020)
 07/21/2020         461 MOTION to Access to Grand Jury Selection Materials by Elizabeth A. Holmes as to Elizabeth
                        A. Holmes, Ramesh "Sunny" Balwani. Motion Hearing set for 8/17/2020 01:30 PM in San
                        Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila. (Attachments: # 1 Declaration of
                        Amy Mason Saharia, # 2 Exhibit A, # 3 Proposed Order)(Saharia, Amy) (Filed on 7/21/2020)
                        Modified on 7/22/2020 (cfeS, COURT STAFF). (Entered: 07/21/2020)
 07/22/2020         462 Joinder re 461 MOTION for Discovery (Access to Grand Jury Selection Materials) by
                        Ramesh "Sunny" Balwani (Coopersmith, Jeffrey) (Filed on 7/22/2020) (Entered: 07/22/2020)
 07/23/2020         464 STIPULATION WITH PROPOSED ORDER To Exclude Time from July 28, 2020 to August
                        31, 2020 as to Ramesh "Sunny" Balwani filed by USA. (Leach, Robert) (Filed on 7/23/2020)
                        Modified on 7/24/2020 (cfeS, COURT STAFF). (Entered: 07/23/2020)
 07/23/2020         465 Order Granting 464 Stipulation to Exclude Time From July 28, 2020, to August 31, 2020
                        as to Ramesh "Sunny" Balwani (2). Signed by Judge Edward J. Davila on 7/23/2020.
                        (mdllcS, COURT STAFF) (Filed on 7/23/2020) Modified on 7/24/2020 (cfeS, COURT
                        STAFF). (Entered: 07/23/2020)
 07/28/2020         466 STIPULATION WITH PROPOSED ORDER as to Elizabeth A. Holmes filed by USA.
                        (Leach, Robert) (Filed on 7/28/2020) (Entered: 07/28/2020)
 07/28/2020         467 Order Granting 466 Stipulation re Briefing Schedule for Motion for Access to Grand
                        Jury Selection Materials. Signed by Judge Edward J. Davila on July 28, 2020.(mdllcS,
                        COURT STAFF) (Filed on 7/28/2020) (Entered: 07/28/2020)
 07/28/2020         468 Sealed Document (cfeS, COURT STAFF) (Filed on 7/28/2020) (Entered: 07/28/2020)
 07/28/2020         469 THIRD SUPERSEDING INDICTMENT as to Elizabeth A. Holmes (1) count(s) 1ssss,
                        2ssss, 3ssss-12ssss, Ramesh "Sunny" Balwani (2) count(s) 1ssss, 2ssss, 3ssss-12ssss.
                        (Attachments: # 1 Criminal Cover Sheet) (cfeS, COURT STAFF) (Filed on 7/28/2020)
                        (Entered: 07/29/2020)

https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                  39/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1           Filed 07/30/21 Page 40 of 80
                                                              CAND-ECF

 07/30/2020         470 MOTION for Discovery (Access to Grand Jury Selection Materials) by Elizabeth A. Holmes
                        as to Elizabeth A. Holmes. Motion Hearing set for 8/17/2020 01:30 PM in San Jose,
                        Courtroom 4, 5th Floor before Judge Edward J. Davila. (Attachments: # 1 Declaration of Amy
                        Mason Saharia, # 2 Exhibit A, # 3 Proposed Order)(Saharia, Amy) (Filed on 7/30/2020) (As to
                        Dft 1 ONLY) Modified on 8/3/2020 (cfeS, COURT STAFF). (Entered: 07/30/2020)
 07/30/2020         471 WAIVER of Personal Appearance at Arraignment and Entry of Plea of Not Guilty by
                        Elizabeth A. Holmes (Wade, Lance) (Filed on 7/30/2020) (Entered: 07/30/2020)
 07/31/2020         472 Joinder in Ms. Holmes' 470 Motion for Access to Grand Jury Selection Materials
                        (Coopersmith, Jeffrey) (Filed on 7/31/2020) Modified on 8/3/2020 (cfeS, COURT STAFF).
                        (Entered: 07/31/2020)
 07/31/2020         473 WAIVER of Personal Appearance at Arraignment and Entry of "Not Guilty" Plea
                        Court's Acceptance of Waiver by Ramesh "Sunny" Balwani (Coopersmith, Jeffrey) (Filed on
                        7/31/2020) Modified on 8/3/2020 (cfeS, COURT STAFF). (Entered: 07/31/2020)
 07/31/2020         474 RESPONSE to Motions for Access to Grand Jury Selection Materials Re: 461 & 470 by USA
                        as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani (Leach, Robert) (Filed on 7/31/2020)
                        (Linked) Modified on 8/3/2020 (cfeS, COURT STAFF). (Entered: 07/31/2020)
 08/03/2020         475 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 8/3/2020) (Additional attachment(s) added on 8/4/2020: # 1
                            Sealed) (cfeS, COURT STAFF). (Entered: 08/04/2020)
 08/03/2020         476 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 8/3/2020) (Entered: 08/04/2020)
 08/03/2020         477 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (Attachments: # 1 Sealed, # 2 Sealed, # 3 Sealed, # 4 Sealed, # 5 Sealed, # 6 Sealed, # 7
                            Sealed, # 8 Sealed, # 9 Sealed, # 10 Sealed, # 11 Sealed, # 12 Sealed, # 13 Sealed, # 14
                            Sealed, # 15 Sealed, # 16 Sealed, # 17 Sealed, # 18 Sealed, # 19 Sealed)(cfeS, COURT
                            STAFF) (Filed on 8/3/2020) (Entered: 08/04/2020)
 08/03/2020         478 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 8/3/2020) (Entered: 08/04/2020)
 08/03/2020         479 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 8/3/2020) (Entered: 08/04/2020)
 08/04/2020         480 **CLERK'S NOTICE SETTING ZOOM HEARING**

                            Status Conference SET for August 11, 2020 at 10:00 AM before Judge Edward J. Davila
                            via Zoom Webinar. The parties shall submit a joint status statement by August 10, 2020.

                            For Zoom connection, see: https://apps.cand.uscourts.gov/telhrg/

                            This proceeding will be a Zoom video conferencing webinar. ADVANCE REGISTRATION
                            OF PARTICIPATING COUNSEL IS REQUIRED and must be done by emailing a list of
                            names and emails of counsel who will be participating in the hearing to
                            ejdcrd@cand.uscourts.gov by no later than August 10, 2020 at 12:00 PM PST. All
                            preregistered counsel participating in the hearing shall sign in no later than 9:55 AM for
                            check-in.
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                                                             40/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1   Filed 07/30/21 Page 41 of 80
                                                      CAND-ECF

                        ***PLEASE NOTE: THE COURT DISCOURAGES THE USE OF A MOBILE PHONE
                        DEVICE AND AIR PODS***

                            All counsel, members of the public and press please click the link or use the information
                            below to join the webinar:

                            https://cand-uscourts.zoomgov.com/j/1604896302?
                            pwd=b0ZTckVxODFCMm1rcjRvSGFMMjVRUT09

                            Meeting ID: 160 489 6302
                            Password: 544953

                            Dial by your location
                            +1 929 205 6099 US (New York)
                            +1 253 215 8782 US
                            +1 301 715 8592 US
                            +1 312 626 6799 US (Chicago)
                            +1 346 248 7799 US (Houston)
                            +1 669 900 6833 US (San Jose)
                            Find your local number: https://zoom.us/u/ac4JkPfcjo


                            For important information and guidance on technical preparation, please see
                            https://www.cand.us courts.gov/zoom/.

                            (This is a text-only entry generated by the court. There is no document associated with this
                            entry.) (kedS, COURT STAFF) (Filed on 8/4/2020) (Entered: 08/04/2020)
 08/06/2020         481 REPLY TO RESPONSE to Motion by Elizabeth A. Holmes re 461 MOTION for Discovery
                        (Access to Grand Jury Selection Materials), 470 MOTION for Discovery (Access to Grand
                        Jury Selection Materials) (Attachments: # 1 Exhibit Exhibit A)(Saharia, Amy) (Filed on
                        8/6/2020) (Entered: 08/06/2020)
 08/10/2020         482 JOINT STATUS REPORT by USA as to Elizabeth A. Holmes (Leach, Robert) (Filed on
                        8/10/2020) Modified on 8/11/2020 (cfeS, COURT STAFF). Modified on 8/11/2020 (cfeS,
                        COURT STAFF). (Entered: 08/10/2020)
 08/11/2020         483 (Text Only) CLERKS NOTICE TAKING MOTIONS UNDER SUBMISSION WITHOUT
                        ORAL ARGUMENT. The Motion for Access to Grand Jury Selection Materials (Docket Item
                        No. 461 ) and Motion for Discovery (Docket Item No. 470 ) before Judge Edward J. Davila
                        previously noticed for 8/17/2020 at 1:30 PM have been taken under submission without oral
                        argument pursuant to Civ. L.R. 7-1(b). The 8/17/2020 hearing is VACATED NO
                        APPEARANCE NECESSARY. The Court to issue further Order on the submitted motions.
                        This is a text only docket entry, there is no document associated with this notice. (This is
                        a text-only entry generated by the court. There is no document associated with this entry.)
                        (amkS, COURT STAFF) (Filed on 8/11/2020) (Entered: 08/11/2020)
 08/11/2020         484 ORDER SETTING CASE SCHEDULE as to Elizabeth A. Holmes. Signed by Judge
                        Edward J. Davila on August 11, 2020. (mdllcS, COURT STAFF) (Filed on 8/11/2020)
                        (Entered: 08/11/2020)
 08/11/2020         485 Minute Entry for proceedings held before Judge Edward J. Davila: Status Conference held via
                        ZOOM Webinar on 8/11/2020 as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani. The
                        Court set a schedule for all pretrial deadlines/hearings and RESET the trial date as to
                        Defendant Holmes to March 9, 2021 at 9am for Jury Selection. Court to issue scheduling
                        order. Excludable Delay as to Defendant Holmes: Effective preparation of Counsel pursuant to
                        18USC 3161(h)(7)(A)&(B)(iv). Ends: 3/9/2021. Defendant Present: Yes. Defendant in

https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                    41/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1             Filed 07/30/21 Page 42 of 80
                                                                CAND-ECF

                        Custody: No. Plaintiff Attorney: Jeffrey Schenk,John Bostic,Robert Leach,Vanessa Baehr-
                        Jones. Defendant Attorney: Kevin Downey,Lance Wade,Amy Mason Saharia,Katherine
                        Trefz,Jeffrey Coopersmith,Stephen Cazares. Total Time in Court:10:00-10:30am(30 Mins.)
                        Court Reporter: Irene Rodriguez. Attachment: Minute Order. (amkS, COURT STAFF) (Filed
                        on 8/11/2020) (Entered: 08/12/2020)
 08/14/2020         486 STIPULATION WITH PROPOSED ORDER To Exclude Time from 09-01-2020 to 12-08-
                        2020 as to Ramesh "Sunny" Balwani filed by Ramesh "Sunny" Balwani. (Coopersmith,
                        Jeffrey) (Filed on 8/14/2020) (As to Dft 2) Modified on 8/21/2020 (cfeS, COURT STAFF).
                        (Entered: 08/14/2020)
 08/14/2020         487 ORDER Granting 486 Stipulation to Exclude Time from September 1, 2020 to December
                        8, 2020 as to Ramesh "Sunny" Balwani (2). It is hereby ordered that the Status
                        Conference scheduled for 8/31/2020 is VACATED and is reset for 12/8/2020 at 10:00 AM.
                        Signed by Judge Edward J. Davila on 8/14/2020. (amkS, COURT STAFF) (Entered:
                        08/14/2020)
 08/14/2020                 Set/Reset Hearing per ECF 487 Order as to Defendant Ramesh "Sunny" Balwani. Status
                            Conference as to Ramesh "Sunny" Balwani is set for 12/8/2020 10:00 AM in San Jose,
                            Courtroom 4, 5th Floor before Judge Edward J. Davila. (amkS, COURT STAFF) (Filed on
                            8/14/2020) (Entered: 08/14/2020)
 08/25/2020         488 NOTICE OF ATTORNEY APPEARANCE: Jenna Vilkin appearing for Ramesh "Sunny"
                        Balwani (Vilkin, Jenna) (Filed on 8/25/2020) (Entered: 08/25/2020)
 08/25/2020         489 NOTICE OF ATTORNEY APPEARANCE: Kory James DeClark appearing for Ramesh
                        "Sunny" Balwani (DeClark, Kory) (Filed on 8/25/2020) (Entered: 08/25/2020)
 08/25/2020         490 NOTICE OF ATTORNEY APPEARANCE: Molly McCafferty appearing for Ramesh
                        "Sunny" Balwani (McCafferty, Molly) (Filed on 8/25/2020) (Entered: 08/25/2020)
 08/25/2020         491 NOTICE OF ATTORNEY APPEARANCE: Aaron Paul Brecher appearing for Ramesh
                        "Sunny" Balwani (Brecher, Aaron) (Filed on 8/25/2020) (Entered: 08/25/2020)
 08/28/2020         492 MOTION to Seal Exhibits A, C, F-M, O, T, W and X to the Declaration of Jeffrey B.
                        Coopersmith in support of Defendant Ramesh Sunny Balwanis Motion to Dismiss Second and
                        Third Superseding Indictments by Ramesh "Sunny" Balwani. (Attachments: # 1 Declaration of
                        Jeffrey B. Coopersmith, # 2 Exhibit A (Public Version), # 3 Exhibit C (Public Version), # 4
                        Exhibit F (Public Version), # 5 Exhibit G (Public Version), # 6 Exhibit H (Public Version), # 7
                        Exhibit I (Public Version), # 8 Exhibit J (Public Version), # 9 Exhibit K (Public Version), # 10
                        Exhibit L (Public Version), # 11 Exhibit M (Public Version), # 12 Exhibit O (Public Version),
                        # 13 Exhibit T (Public Version), # 14 Exhibit W (Public Version), # 15 Exhibit X (Public
                        Version), # 16 [Proposed] Order, # 17 Proof of Service)(Coopersmith, Jeffrey) (Filed on
                        8/28/2020) (Entered: 08/28/2020)
 08/28/2020         493 NOTICE OF MOTION AND MOTION to Dismiss Second and Third Superseding
                        Indictments Based on Pre-Indictment Delay by Ramesh "Sunny" Balwani. Motion Hearing set
                        for 10/6/2020 10:00 AM in San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila.
                        (Attachments: # 1 [Proposed] Order)(Coopersmith, Jeffrey) (Filed on 8/28/2020) Modified on
                        8/31/2020 (cfeS, COURT STAFF). (Entered: 08/28/2020)
 08/28/2020         494 Declaration of Jeffrey B. Coopersmith in Support of 493 Motion to Dismiss Second and Third
                        Superseding Indictments Based on Pre-Indictment Delay by Ramesh "Sunny" Balwani as to
                        Ramesh "Sunny" Balwani (Attachments: # 1 Exhibit A (Public Version), # 2 Exhibit B, # 3
                        Exhibit C (Public Version), # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F (Public Version), # 7
                        Exhibit G (Public Version), # 8 Exhibit H (Public Version), # 9 Exhibit I (Public Version), # 10
                        Exhibit J (Public Version), # 11 Exhibit K (Public Version), # 12 Exhibit L (Public Version), #
                        13 Exhibit M (Public Version), # 14 Exhibit O (Public Version), # 15 Exhibit P, # 16 Exhibit
                        Q, # 17 Exhibit R, # 18 Exhibit S, # 19 Exhibit T (Public Version), # 20 Exhibit U, # 21
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                              42/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1            Filed 07/30/21 Page 43 of 80
                                                               CAND-ECF

                        Exhibit V, # 22 Exhibit W (Public Version), # 23 Exhibit X (Public Version))(Coopersmith,
                        Jeffrey) (Filed on 8/28/2020) Modified on 8/31/2020 (cfeS, COURT STAFF). (Entered:
                        08/28/2020)
 08/28/2020         495 Joinder to 493 Motion to Dismiss Second and Third Superseding Indictments Based on Pre-
                        Indictment Delay by Elizabeth A. Holmes (Saharia, Amy) (Filed on 8/28/2020) (unlinked to
                        494) Modified on 8/31/2020 (cfeS, COURT STAFF). (Entered: 08/28/2020)
 08/28/2020         496 MOTION to Dismiss Second and Third Superseding Indictments in Part for Lack of Notice, or
                        in the Alternative, for a Bill of Particulars by Elizabeth A. Holmes as to Elizabeth A. Holmes.
                        Motion Hearing set for 10/6/2020 10:00 AM in San Jose, Courtroom 4, 5th Floor before Judge
                        Edward J. Davila. (Attachments: # 1 Declaration of Amy Mason Saharia, # 2 Exhibit A, # 3
                        Exhibit B, # 4 Exhibit C, # 5 Exhibit D, # 6 Exhibit E, # 7 Proposed Order)(Saharia, Amy)
                        (Filed on 8/28/2020) (as to dft 1 only) Modified on 8/31/2020 (cfeS, COURT STAFF).
                        (Entered: 08/28/2020)
 08/28/2020         497 MOTION to Dismiss as Duplicitous Counts One and Three through Eight of the Second and
                        Third Superseding Indictments by Elizabeth A. Holmes as to Elizabeth A. Holmes. Motion
                        Hearing set for 10/6/2020 10:00 AM in San Jose, Courtroom 4, 5th Floor before Judge
                        Edward J. Davila. (Attachments: # 1 Declaration of Amy Mason Saharia, # 2 Exhibit A, # 3
                        Exhibit B, # 4 Proposed Order)(Saharia, Amy) (Filed on 8/28/2020) (As to dft 1) Modified on
                        8/31/2020 (cfeS, COURT STAFF). (Entered: 08/28/2020)
 08/28/2020         498 MOTION to Dismiss as Time-Barred Counts Three through Eight and Ten of the Second
                        Superseding Indictment and Counts Three through Eight, Ten, and Eleven of the Third
                        Superseding Indictment by Elizabeth A. Holmes as to Elizabeth A. Holmes. Motion Hearing
                        set for 10/6/2020 10:00 AM in San Jose, Courtroom 4, 5th Floor before Judge Edward J.
                        Davila. (Attachments: # 1 Declaration of Amy Mason Saharia, # 2 Exhibit A, # 3 Exhibit B, #
                        4 Proposed Order)(Saharia, Amy) (Filed on 8/28/2020) (As to Dft 1 only) Modified on
                        8/31/2020 (cfeS, COURT STAFF). (Entered: 08/28/2020)
 08/28/2020         499 MOTION to Dismiss in Part Counts Two and Nine through Eleven of the Second Superseding
                        Indictment and Counts Two and Nine through Twelve of the Third Superseding Indictment,
                        MOTION to Strike by Elizabeth A. Holmes as to Elizabeth A. Holmes. Motion Hearing set for
                        10/6/2020 10:00 AM in San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila.
                        (Attachments: # 1 Proposed Order)(Saharia, Amy) (Filed on 8/28/2020)As to dft 1 only)
                        Modified on 8/31/2020 (cfeS, COURT STAFF). (Entered: 08/28/2020)
 08/28/2020         500 MOTION to Dismiss Second and Third Superseding Indictments and, in the Alternative,
                        MOTION for Bill of Particulars by Elizabeth A. Holmes as to Elizabeth A. Holmes. Motion
                        Hearing set for 10/6/2020 10:00 AM in San Jose, Courtroom 4, 5th Floor before Judge
                        Edward J. Davila. (Attachments: # 1 Proposed Order)(Saharia, Amy) (Filed on 8/28/2020) (As
                        to dft 1 only) Modified on 8/31/2020 (cfeS, COURT STAFF). (Entered: 08/28/2020)
 08/28/2020         501 Joinder re 496 Motion to Dismiss econd and Third Superseding Indictments in Part for Lack of
                        Notice, or in the Alternative for Bill of Particulars by Ramesh "Sunny" Balwani (Coopersmith,
                        Jeffrey) (Filed on 8/28/2020) Modified on 8/31/2020 (cfeS, COURT STAFF). Modified on
                        8/31/2020 (cfeS, COURT STAFF). (Entered: 08/28/2020)
 08/28/2020         502 Joinder re 497 Motion to Dismiss as Duplicitous Counts One and Three through Eight of the
                        Second and Third Superseding Indictments by Ramesh "Sunny" Balwani (Coopersmith,
                        Jeffrey) (Filed on 8/28/2020) Modified on 8/31/2020 (cfeS, COURT STAFF). (Entered:
                        08/28/2020)
 08/28/2020         503 Joinder re 498 Motion to Dismiss as Time-Barred Counts Three through Eight and Ten of the
                        Second Superseding Indictment and Counts Three through Eight, Ten, and Eleven of the Third
                        Superseding Indictment by Ramesh "Sunny" Balwani (Coopersmith, Jeffrey) (Filed on
                        8/28/2020) Modified on 8/31/2020 (cfeS, COURT STAFF). (Entered: 08/28/2020)

https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                             43/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1           Filed 07/30/21 Page 44 of 80
                                                              CAND-ECF

 08/28/2020         504 Joinder re 499 Motion to Dismiss in Part Counts Two and Nine through Eleven of the Second
                        Superseding Indictment and Counts Two and Nine through Twelve of the Third Superseding
                        Indictment Motion to Strike by Ramesh "Sunny" Balwani (Coopersmith, Jeffrey) (Filed on
                        8/28/2020) Modified on 8/31/2020 (cfeS, COURT STAFF). (Entered: 08/28/2020)
 08/28/2020         505 Joinder re 500 Motion to Dismiss Second and Third Superseding Indictments and, in the
                        Alternative MOTION for Bill of Particulars by Ramesh "Sunny" Balwani (Coopersmith,
                        Jeffrey) (Filed on 8/28/2020) Modified on 8/31/2020 (cfeS, COURT STAFF). (Entered:
                        08/28/2020)
 08/31/2020                 Electronic Filing Error. Documents Should only be LINKED AS TO the APPLICABLE
                            PARTY Holmes and NOT Balwani. [err102]
                            Corrected by Clerk's Office. No further action is nec essary. Re: 496 , 497 , 498 , 499 , & 500
                            filed by Elizabeth A. Holmes (cfeS, COURT STAFF) (Filed on 8/31/2020) (Entered:
                            08/31/2020)
 09/09/2020         506 ORDER GRANTING IN PART AND DENYING IN PART 461 462 470 472
                        DEFENDANTS' MOTIONS FOR ACCESS TO GRAND JURY SELECTION
                        MATERIALS. Signed by Judge Edward J. Davila on September 9, 2020. (mdllcS,
                        COURT STAFF) (Entered: 09/09/2020)
 09/09/2020         507 ORDER GRANTING GOVERNMENT'S MOTION FOR EXAMINATION 382 . Signed
                        by Judge Edward J. Davila on September 9, 2020. (mdllcS, COURT STAFF) (Filed on
                        9/9/2020) (linked) Modified on 9/14/2020 (cfeS, COURT STAFF). (Entered: 09/09/2020)
 09/09/2020         508 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 9/9/2020) (Entered: 09/10/2020)
 09/11/2020         509 ORDER DENYING 399 400 MOTION TO DISMISS SUPERSEDING INFORMATION.
                        Signed by Judge Edward J. Davila on September 11, 2020. (mdllcS, COURT STAFF)
                        (Entered: 09/11/2020)
 09/15/2020         510 TRANSCRIPT ORDER for proceedings held on 02/10/2020 before Judge Edward J. Davila
                        by USA for Court Reporter Irene Rodriguez (Bostic, John) (Filed on 9/15/2020) (Entered:
                        09/15/2020)
 09/16/2020         511 TRANSCRIPT ORDER for proceedings held on 04/15/2020, 07/20/2020, and 08/11/2020
                        before Judge Edward J. Davila by USA for Court Reporter Irene Rodriguez (Leach, Robert)
                        (Filed on 9/16/2020) (Entered: 09/16/2020)
 09/16/2020         512 Transcript of Proceedings as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani held on
                        08/11/2020, before Judge Davila. Court Reporter Irene L. Rodriguez, email address
                        Irene_Rodriguez@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference
                        policy, this transcript may be viewed only at the Clerk's Office public terminal or may be
                        purchased through the Court Reporter until the deadline for the Release of Transcript
                        Restriction. After that date it may be obtained through PACER. Any Notice of Intent to
                        Request Redaction, if required, is due no later than 5 business days from date of this filing.
                        Release of Transcript Restriction set for 12/15/2020. (irodS, COURT STAFF) (Filed on
                        9/16/2020) (Entered: 09/16/2020)
 09/16/2020         513 TRANSCRIPT ORDER for proceedings held on August 11, 2020 before Judge Edward J.
                        Davila by Ramesh "Sunny" Balwani for Court Reporter Irene Rodriguez (Coopersmith,
                        Jeffrey) (Filed on 9/16/2020) (Entered: 09/16/2020)
 09/18/2020         514 OPPOSITION to Defendants' Motion To Dismiss Second And Third Superseding Indictments
                        Based On Pre-Indictment Delay [Dkt. 493 & 495 ] by USA as to Elizabeth A. Holmes,
                        Ramesh "Sunny" Balwani (Attachments: # 1 September 18, 2020 Declaration of AUSA
                        Robert S. Leach in Support of United States Opposition To Defendants Motion To Dismiss
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                                                             44/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1            Filed 07/30/21 Page 45 of 80
                                                               CAND-ECF

                        Second And Third Superseding Indictments Based On Pre-Indictment Delay)(Leach, Robert)
                        (Filed on 9/18/2020) (linked) Modified on 9/23/2020 (cfeS, COURT STAFF). (Entered:
                        09/18/2020)
 09/18/2020         515 Administrative Motion to File Portions of Documents Under Seal and [Proposed] Order by
                        USA as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani. (Leach, Robert) (Filed on
                        9/18/2020) Modified on 9/23/2020 (cfeS, COURT STAFF). (Entered: 09/18/2020)
 09/18/2020         516 Certificate of Service by USA as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani (Leach,
                        Robert) (Filed on 9/18/2020) (Entered: 09/18/2020)
 09/18/2020         517 OPPOSITION to Defendants' Motion to Dismiss as Duplicitous Counts One and Three
                        through Eight of the Second and Third Superseding Indictments [[Dkt 497 & 502 ] by USA as
                        to Elizabeth A. Holmes, Ramesh "Sunny" Balwani (Attachments: # 1 Declaration)(Leach,
                        Robert) (Filed on 9/18/2020) (Linked) Modified on 9/23/2020 (cfeS, COURT STAFF).
                        (Entered: 09/18/2020)
 09/18/2020         518 OPPOSITION to Defendants' Motion to Dismiss as Time-Barred Counts Three through Eight
                        and Ten of the Second Superseding Indictment and Counts Three through Eight, Ten, and
                        Eleven of the Third Superseding Indictment [Dkt. 498 & 503 ], Joinder, by USA as to
                        Elizabeth A. Holmes, Ramesh "Sunny" Balwani (Baehr-Jones, Vanessa) (Filed on 9/18/2020)
                        Modified on 9/24/2020 (cfe, COURT STAFF). (Entered: 09/18/2020)
 09/18/2020         519 OPPOSITION to Defendants' Motion to Dismiss Second and Third Superseding Indictments
                        and, in the Alternative, for a Bill of Particulars [Dkt 500 & 505 ] by USA as to Elizabeth A.
                        Holmes, Ramesh "Sunny" Balwani (Bostic, John) (Filed on 9/18/2020) Modified on 9/24/2020
                        (cfe, COURT STAFF). (Entered: 09/18/2020)
 09/18/2020         520 OPPOSITION to Defendants' Motion to Dismiss in Part Counts Two and Nine through Eleven
                        of the Second Superseding Indictment and Counts Two and Nine through Twelve of the Third
                        Superseding Indictment to Strike (Dkt. 499 & 504 ] by USA as to Elizabeth A. Holmes,
                        Ramesh "Sunny" Balwani (Bostic, John) (Filed on 9/18/2020) Modified on 9/24/2020 (cfe,
                        COURT STAFF). (Entered: 09/18/2020)
 09/18/2020         521 ***FILED IN ERROR*** SEE ECF 522 FOR CORRECT FILING (Filed on 9/18/2020)
                        Modified text on 9/21/2020 (amkS, COURT STAFF). Modified on 9/22/2020 (cfeS, COURT
                        STAFF). (Entered: 09/18/2020)
 09/18/2020         527 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 9/18/2020) (Entered: 10/01/2020)
 09/18/2020         528 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 9/18/2020) (Entered: 10/01/2020)
 09/18/2020         529 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 9/18/2020) (Entered: 10/01/2020)
 09/20/2020         522 OPPOSITION to Defendants' Motion to Dismiss Second and Third Superseding Indictments in
                        Part for Lack of Notice, or in the Alternative, For a Bill of Particulars [Dkt. 496 & 501 by
                        (Entered: 09/20/2020)
 09/24/2020         523 TRANSCRIPT ORDER for proceedings held on 03/20/2020 and 07/08/2020 before Judge
                        Edward J. Davila by USA for Court Reporter Irene Rodriguez (Leach, Robert) (Filed on
                        9/24/2020) (Entered: 09/24/2020)
 09/25/2020         524 Sealed Document. No NEF issued.
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                                                             45/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1   Filed 07/30/21 Page 46 of 80
                                                      CAND-ECF
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (dhmS, COURT STAFF) (Filed on 9/25/2020) (Entered: 09/25/2020)
 09/25/2020         525 POSTED IN ERROR, DUPLICATE ENTRY to 535 Sealed Document. No NEF issued
                        (dhmS, COURT STAFF) (Filed on 9/25/2020) Modified on 10/1/2020 (cfeS, COURT STAFF).
                        (Entered: 09/28/2020)
 09/25/2020         530 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 9/25/2020) (Entered: 10/01/2020)
 09/25/2020         531 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 9/25/2020) (Entered: 10/01/2020)
 09/25/2020         532 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 9/25/2020) (Entered: 10/01/2020)
 09/25/2020         533 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 9/25/2020) (Entered: 10/01/2020)
 09/25/2020         534 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 9/25/2020) (Entered: 10/01/2020)
 09/25/2020         535 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 9/25/2020) (Entered: 10/01/2020)
 09/29/2020         526 Sealed Document (cfeS, COURT STAFF) (Filed on 9/29/2020) (Entered: 09/29/2020)
 09/29/2020         536 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 9/29/2020) (Entered: 10/01/2020)
 09/29/2020         537 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 9/29/2020) (Entered: 10/01/2020)
 09/29/2020         538 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 9/29/2020) (Entered: 10/01/2020)
 09/30/2020         539 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 9/30/2020) (Entered: 10/01/2020)
 09/30/2020         540 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 9/30/2020) (Entered: 10/01/2020)
 10/02/2020         541 REPLY in Support of Motion 496 to Dismiss Second and Third Superseding Indictment in
                        Part for Lack of Notice or, in the Alternative, for a Bill of Particulars' by Elizabeth A. Holmes
                        (Saharia, Amy) (Filed on 10/2/2020) Modified on 10/5/2020 (cfeS, COURT STAFF).
                        (Entered: 10/02/2020)

https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                                                             46/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1           Filed 07/30/21 Page 47 of 80
                                                              CAND-ECF

 10/02/2020         542 REPLY in Support of Motion 497 to Dismiss as Duplicitous Counts One and Three through
                        Eight of the Second and Third Superseding Indictments by Elizabeth A. Holmes (Saharia,
                        Amy) (Filed on 10/2/2020) Modified on 10/5/2020 (cfeS, COURT STAFF). (Entered:
                        10/02/2020)
 10/02/2020         543 REPLY in Support of Motion 498 to Dismiss as Time-Barred Counts Three through Eight and
                        Ten of the Second Superseding Indictment and Counts Three through Eight, Ten, and Eleven of
                        the Third Superseding Indictment by Elizabeth A. Holmes (Saharia, Amy) (Filed on
                        10/2/2020) Modified on 10/5/2020 (cfeS, COURT STAFF). (Entered: 10/02/2020)
 10/02/2020         544 REPLY in Support of Motion 499 to Dismiss in Part Counts Two and Nine through Eleven of
                        the Second Superseding Indictment and Counts Two and Nine through Twelve of the Third
                        Superseding Indictment and Motion to Strike by Elizabeth A. Holmes (Saharia, Amy) (Filed on
                        10/2/2020) Modified on 10/5/2020 (cfeS, COURT STAFF). (Entered: 10/02/2020)
 10/02/2020         545 REPLY in Support of Motion 500 to Dismiss Second and Third Superseding Indictments and,
                        in the Alternative for Bill of Particulars by Elizabeth A. Holmes (Saharia, Amy) (Filed on
                        10/2/2020) Modified on 10/5/2020 (cfeS, COURT STAFF). (Entered: 10/02/2020)
 10/02/2020         546 REPLY in Support of Motion 493 to Dismiss Second and Third Superseding Indictments
                        Based on Pre-Indictment Delay by Ramesh "Sunny" Balwani as to Ramesh "Sunny" Balwani
                        (Coopersmith, Jeffrey) (Filed on 10/2/2020) (As to Dft 2 only) Modified on 10/5/2020 (cfeS,
                        COURT STAFF). (Entered: 10/02/2020)
 10/02/2020         547 ORDER RE MOTION FOR ENTRY OF PROPOSED SCHEDULE
                        Re: Dkt. No. 527 Redacted, Public Version as to Elizabeth A. Holmes.
                        Signed by Judge Edward J. Davila on October 2, 2020. (mdllcS, COURT STAFF) (Filed
                        on 10/2/2020) Modified on 10/5/2020 (cfeS, COURT STAFF). (Entered: 10/02/2020)
 10/02/2020         548 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 10/2/2020) (Entered: 10/02/2020)
 10/05/2020         549 CLERKS NOTICE SETTING ZOOM HEARING. Motions Hearing set for 10/6/2020 10:00
                        AM in San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila. This proceeding will
                        be held via a Zoom webinar remotely.

                            Webinar Access: All counsel, members of the public, and media may access the webinar
                            information at https://www.cand.uscourts.gov/ejd

                            Court Appearances: Advanced notice is required of counsel or par ties who wish to be
                            identified by the court as making an appearance or will be participating in the argument at the
                            hearing. A list of names and emails must be sent to the CRD at EJDcrd@cand.uscourts.gov no
                            later than 10/5/2020 at 1:00 PM PST.

                            ***PLEASE NOTE: THE COURT DISCOURAGES THE USE OF A MOBILE PHONE
                            DEVICE AND AIR PODS DUE TO UNSTABLENESS OF CONNECTIVITY AND
                            INAUDIBLE ISSUES FOR THE RECORD***

                            General Order 58. Persons granted access to court proceedings held by telephone or
                            videoconference are reminded that photographing, recording, and rebroadcasting of court
                            proceedings, including screenshots or other visual copying of a hearing, is absolutely
                            prohibited.

                            Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.

                            , Set/Reset Deadlines as to 498 MOTION to Dismiss as Time-Barred Counts Three through
                            Eight and Ten of the Second Superseding Indictment and Counts Three through Eight, Ten,
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                                                             47/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1            Filed 07/30/21 Page 48 of 80
                                                               CAND-ECF

                        and Eleven of the Third Superseding Indictment, 496 MOTION to Dismiss Second and Third
                        Superseding Indictments in Part for Lack of Notice, or in the Alternative MOTION for Bill of
                        Particulars , 497 MOTION to Dismiss as Duplicitous Counts One and Three through Eight of
                        the Second and Third Superseding Indictments, 499 MOTION to Dismiss in Part Counts Two
                        and Nine through Eleven of the Second Superseding Indictment and Counts Two and Nine
                        through Twelve of the Third Superseding Indictment MOTION to Strike , 495 Joinder, 500
                        MOTION to Dismiss Second and Third Superseding Indictments and, in the Alternative
                        MOTION for Bill of Particulars , 493 MOTION to Dismiss Second and Third Superseding
                        Indictments Based on Pre-Indictment Delay. Motion Hearing set for 10/6/2020 10:00 AM in
                        San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila. (This is a text-only entry
                        generated by the court. There is no document associated with this entry.) (amkS, COURT
                        STAFF) (Filed on 10/5/2020) (Entered: 10/05/2020)
 10/06/2020         550 Minute Entry for proceedings held before Judge Edward J. Davila: Motions Hearing held on
                        10/6/2020 via Zoom Webinar remotely as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani.
                        The Court heard oral argument as to Defendants Motions (Dkts. 493 , 496 , 497 , 498 , 499 ,
                        500 and Joinders). The Court took the matters under submission. Court to issue the orders.
                        Next hearing date is 12/2/2020 at 10:00 a.m. for Status Conference as to trial date as to
                        Defendant Elizabeth A. Holmes. Time previous excluded through 3/9/2021. Defendants
                        Present: Yes. Defendants in Custody: No. Plaintiff Attorney: Jeffrey Schenk, John Bostic,
                        Robert Leach, Vanessa Baehr-Jones. Defendant Attorney: Kevin Downey, Lance Wade, Amy
                        Mason Saharia, Katherine Trefz, Andrew Lemens, Jeffrey Coopersmith, Stephen Cazares,
                        Amanda McDowell. Total Time in Court:10:05-12:20pm(2Hrs.15Mins.) Court Reporter: Irene
                        Rodriguez. Attachment: Minute Order. (amkS, COURT STAFF) (Filed on 10/6/2020)
                        (Entered: 10/06/2020)
 10/09/2020         551 TRANSCRIPT ORDER for proceedings held on 10/06/2020 before Judge Edward J. Davila
                        by Ramesh "Sunny" Balwani for Court Reporter Irene Rodriguez (Coopersmith, Jeffrey)
                        (Filed on 10/9/2020) (Entered: 10/09/2020)
 10/13/2020         552 ORDER RE DEFENDANTS' MOTIONS TO DISMISS THE SECOND AND THIRD
                        SUPERSEDING INDICTMENTS 493 496 496 497 498 499 499 500 500 . Signed by
                        Judge Edward J. Davila on 10/13/2020. (ejdlc3S, COURT STAFF) (Entered: 10/13/2020)
 10/15/2020         553 Transcript of Proceedings as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani held on
                        10/06/2020, before Judge Davila. Court Reporter Irene L. Rodriguez, email address
                        Irene_Rodriguez@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference
                        policy, this transcript may be viewed only at the Clerk's Office public terminal or may be
                        purchased through the Court Reporter until the deadline for the Release of Transcript
                        Restriction. After that date it may be obtained through PACER. Any Notice of Intent to
                        Request Redaction, if required, is due no later than 5 business days from date of this filing.
                        Release of Transcript Restriction set for 1/13/2021. (irodS, COURT STAFF) (Filed on
                        10/15/2020) (Entered: 10/15/2020)
 10/16/2020         554 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 10/16/2020) (Entered: 10/16/2020)
 10/16/2020         555 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 10/16/2020) (Entered: 10/16/2020)
 10/16/2020         556 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 10/16/2020) (Entered: 10/16/2020)
 10/27/2020         557 STIPULATION WITH PROPOSED ORDER Regarding Passport as to Ramesh "Sunny"
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                                                             48/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1           Filed 07/30/21 Page 49 of 80
                                                             CAND-ECF

                        Balwani filed by USA. (Leach, Robert) (Filed on 10/27/2020) Modified on 10/28/2020 (cfeS,
                        COURT STAFF). (Entered: 10/27/2020)
 10/28/2020         558 ORDER REGARDING PASSPORT granting 557 Stipulation as to Ramesh "Sunny"
                        Balwani (2) Signed by Magistrate Judge Susan van Keulen on 10/28/20.
                        (jhfS, COURT STAFF)
                        cc:PTS (Entered: 10/28/2020)
 11/20/2020         559 MOTION for Order that Defendants Lack Individual Privilege Interest in Theranos Corporate
                        Documents by USA as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani. Motion Hearing set
                        for 12/14/2020 01:30 PM in San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila.
                        (Attachments: # 1 Declaration of John Bostic in Support of Motion re Privilege, # 2 Exhibit A,
                        # 3 Exhibit B, # 4 Exhibit C, # 5 Exhibit D, # 6 Exhibit E, # 7 Exhibit F, # 8 Exhibit G, # 9
                        Exhibit H, # 10 Exhibit I, # 11 Exhibit J, # 12 Exhibit K)(Bostic, John) (Filed on 11/20/2020)
                        Modified on 11/25/2020 (cfeS, COURT STAFF). (Entered: 11/20/2020)
 11/20/2020         560 MOTION in Limine Daubert Motion to Exclude Dr. Stephen Master by Elizabeth A. Holmes.
                        Motion Hearing set for 1/22/2021 10:00 AM in San Jose, Courtroom 4, 5th Floor before Judge
                        Edward J. Davila. (Attachments: # 1 Appendix A, # 2 Proposed Order)(Saharia, Amy) (Filed
                        on 11/20/2020) (Entered: 11/20/2020)
 11/20/2020         561 MOTION to Exclude Expert Opinion Testimony of Fact/Percipient Witnesses Under Rules
                        401-403 and 702 by Elizabeth A. Holmes. Motion Hearing set for 1/22/2021 10:00 AM in San
                        Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila. (Attachments: # 1 Proposed
                        Order)(Saharia, Amy) (Filed on 11/20/2020) Modified on 11/25/2020 (cfeS, COURT STAFF).
                        (Entered: 11/20/2020)
 11/20/2020         562 MOTION to Exclude Customer Impact Evidence Under Rules 401-403 by Elizabeth A.
                        Holmes. Motion Hearing set for 1/22/2021 10:00 AM in San Jose, Courtroom 4, 5th Floor
                        before Judge Edward J. Davila. (Attachments: # 1 Proposed Order)(Saharia, Amy) (Filed on
                        11/20/2020) Modified on 11/25/2020 (cfeS, COURT STAFF). (Entered: 11/20/2020)
 11/20/2020         563 MOTION to Exclude Evidence of Anecdotal Test Results Under Federal Rules of Evidence
                        401-403 by Elizabeth A. Holmes. Motion Hearing set for 1/22/2021 10:00 AM in San Jose,
                        Courtroom 4, 5th Floor before Judge Edward J. Davila. (Attachments: # 1 Proposed Order)
                        (Saharia, Amy) (Filed on 11/20/2020) Modified on 11/25/2020 (cfeS, COURT STAFF).
                        (Entered: 11/20/2020)
 11/20/2020         564 MOTION to Exclude for Certain Rule 404(b) Evidence For Lack of Expert Support Under
                        Federal Rules of Evidence 401-403 and 701-702 by Elizabeth A. Holmes. Motion Hearing set
                        for 1/22/2021 10:00 AM in San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila.
                        (Attachments: # 1 Proposed Order)(Saharia, Amy) (Filed on 11/20/2020) Modified on
                        11/25/2020 (cfeS, COURT STAFF). (Entered: 11/20/2020)
 11/20/2020         565 MOTION in Limine to Exclude Bad Acts And False Or Misleading Statements of Theranos
                        Agents And Employees by Elizabeth A. Holmes. Motion Hearing set for 1/22/2021 10:00 AM
                        in San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila. (Attachments: # 1
                        Proposed Order)(Saharia, Amy) (Filed on 11/20/2020) Modified on 11/25/2020 (cfeS, COURT
                        STAFF). (Entered: 11/20/2020)
 11/20/2020         566 MOTION to Exclude Evidence of Theranos' Trade Secrets Practices Under Federal Rules of
                        Evidence 401-404 by Elizabeth A. Holmes. Motion Hearing set for 1/22/2021 10:00 AM in
                        San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila. (Attachments: # 1 Proposed
                        Order)(Saharia, Amy) (Filed on 11/20/2020) Modified on 11/25/2020 (cfeS, COURT STAFF).
                        (Entered: 11/20/2020)
 11/20/2020         567 MOTION to Exclude Evidence Concerning Wealth, Spending, And Lifestyle Under Rules 401-
                        403 by Elizabeth A. Holmes. Motion Hearing set for 1/22/2021 10:00 AM in San Jose,
                        Courtroom 4, 5th Floor before Judge Edward J. Davila. (Attachments: # 1 Proposed Order)
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                            49/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1          Filed 07/30/21 Page 50 of 80
                                                             CAND-ECF

                        (Saharia, Amy) (Filed on 11/20/2020) Modified on 11/25/2020 (cfeS, COURT STAFF).
                        (Entered: 11/20/2020)
 11/20/2020         568 MOTION to Exclude Evidence And Argument by The Government As to The Purported
                        Inaccuracy or Unreliability of Tests Not Identified In The Bill of Particulars by Elizabeth A.
                        Holmes. Motion Hearing set for 1/22/2021 10:00 AM in San Jose, Courtroom 4, 5th Floor
                        before Judge Edward J. Davila. (Attachments: # 1 Proposed Order)(Saharia, Amy) (Filed on
                        11/20/2020) Modified on 11/25/2020 (cfeS, COURT STAFF). (Entered: 11/20/2020)
 11/20/2020         569 MOTION to Exclude Evidence of Alleged Violations of Industry Standards and Government
                        Regulations Under Rules 401-403 by Elizabeth A. Holmes. Motion Hearing set for 1/22/2021
                        10:00 AM in San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila. (Attachments:
                        # 1 Proposed Order)(Saharia, Amy) (Filed on 11/20/2020) Modified on 11/25/2020 (cfeS,
                        COURT STAFF). (Entered: 11/20/2020)
 11/20/2020         570 MOTION to Exclude Theranos' Customer-Service Spreadsheets Under Federal Rules of
                        Evidence 401-404 and 801-803 by Elizabeth A. Holmes. Motion Hearing set for 1/22/2021
                        10:00 AM in San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila. (Attachments:
                        # 1 Proposed Order)(Saharia, Amy) (Filed on 11/20/2020) Modified on 11/25/2020 (cfeS,
                        COURT STAFF). (Entered: 11/20/2020)
 11/20/2020         571 MOTION to Exclude Evidence of Settlements Under Federal Rules of Evidence 401-403 and
                        408 by Elizabeth A. Holmes. Motion Hearing set for 1/22/2021 10:00 AM in San Jose,
                        Courtroom 4, 5th Floor before Judge Edward J. Davila. (Attachments: # 1 Proposed Order)
                        (Saharia, Amy) (Filed on 11/20/2020) Modified on 11/25/2020 (cfeS, COURT STAFF).
                        (Entered: 11/20/2020)
 11/20/2020         572 MOTION to Exclude Evidence of Remedial Measures and Settlements Under Federal Rules of
                        Evidence 401-403, 407, and 408 by Elizabeth A. Holmes. Motion Hearing set for 1/22/2021
                        10:00 AM in San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila. (Attachments:
                        # 1 Proposed Order)(Saharia, Amy) (Filed on 11/20/2020) Modified on 11/25/2020 (cfeS,
                        COURT STAFF). (Entered: 11/20/2020)
 11/20/2020         573 MOTION to Exclude FDA Inspection Evidence Under Federal Rules of Evidence 401-404
                        and 801-803 by Elizabeth A. Holmes. Motion Hearing set for 1/22/2021 10:00 AM in San
                        Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila. (Attachments: # 1 Proposed
                        Order)(Saharia, Amy) (Filed on 11/20/2020) Modified on 11/25/2020 (cfeS, COURT STAFF).
                        (Entered: 11/20/2020)
 11/20/2020         574 MOTION to Exclude of CMS Survey Findings and Sanctions Pursuant to Rules 401-403 and
                        801-803 by Elizabeth A. Holmes. Motion Hearing set for 1/22/2021 10:00 AM in San Jose,
                        Courtroom 4, 5th Floor before Judge Edward J. Davila. (Attachments: # 1 Proposed Order)
                        (Saharia, Amy) (Filed on 11/20/2020) Modified on 11/25/2020 (cfeS, COURT STAFF).
                        (Entered: 11/20/2020)
 11/20/2020         575 MOTION to Exclude Certain Evidence Relating to Theranos' Interactions with Government
                        Regulatory Agencies Under Federal Rules of Evidence 401-404 and 801-803 by Elizabeth A.
                        Holmes. Motion Hearing set for 1/22/2021 10:00 AM in San Jose, Courtroom 4, 5th Floor
                        before Judge Edward J. Davila. (Attachments: # 1 Proposed Order)(Saharia, Amy) (Filed on
                        11/20/2020) Modified on 11/25/2020 (cfeS, COURT STAFF). (Entered: 11/20/2020)
 11/20/2020         576 MOTION to Exclude Certain Evidence and Argument Regarding Third-Party Testing
                        Platforms Under Federal Rules of Evidence 401-403, 404(B), and 702 by Elizabeth A.
                        Holmes. Motion Hearing set for 1/22/2021 10:00 AM in San Jose, Courtroom 4, 5th Floor
                        before Judge Edward J. Davila. (Attachments: # 1 Proposed Order)(Saharia, Amy) (Filed on
                        11/20/2020) Modified on 11/25/2020 (cfeS, COURT STAFF). (Entered: 11/20/2020)
 11/20/2020         577 MOTION to Exclude Evidence of Alleged Blaming and Vilifying of Competing Companies and
                        Journalists Under Federal Rules of Evidence 401-403 and 404 by Elizabeth A. Holmes.
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                              50/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1           Filed 07/30/21 Page 51 of 80
                                                              CAND-ECF

                        Motion Hearing set for 1/22/2021 10:00 AM in San Jose, Courtroom 4, 5th Floor before Judge
                        Edward J. Davila. (Attachments: # 1 Proposed Order)(Saharia, Amy) (Filed on 11/20/2020)
                        Modified on 11/25/2020 (cfeS, COURT STAFF). (Entered: 11/20/2020)
 11/20/2020         578 MOTION to Exclude Certain News Articles Under Federal Rules of Evidence 403 and 802 by
                        Elizabeth A. Holmes. Motion Hearing set for 1/22/2021 10:00 AM in San Jose, Courtroom 4,
                        5th Floor before Judge Edward J. Davila. (Attachments: # 1 Proposed Order)(Saharia, Amy)
                        (Filed on 11/20/2020) Modified on 11/25/2020 (cfeS, COURT STAFF). (Entered: 11/20/2020)
 11/20/2020         579 Declaration of Amy Mason Saharia in Support of 562 MOTION in Limine to Exclude
                        Customer Impact Evidence, 576 MOTION in Limine to Exclude Certain Evidence and
                        Argument Regarding Third-Party Testing Platforms, 565 MOTION in Limine to Exclude Bad
                        Acts And False Or Misleading Statements of Theranos Agents And Employees, 563 MOTION
                        in Limine to Exclude Evidence of Anecdotal Test Results, 572 MOTION in Limine to Exclude
                        Evidence of Remedial Measures and Settlements, 574 MOTION in Limine to Exclude
                        Evidence of CMS Survey Findings and Sanctions, 575 MOTION in Limine to Exclude Certain
                        Evidence Relating to Theranos' Interactions with Government Regulatory Agencies, 570
                        MOTION in Limine to Exclude Theranos' Customer-Service Spreadsheets, 561 MOTION in
                        Limine Daubert Motion to Exclude Expert Opinion Testimony of Fact/Percipient Witnesses,
                        567 MOTION in Limine to Exclude Evidence Concerning Wealth, Spending, And Lifestyle,
                        571 MOTION in Limine to Exclude Evidence of Settlements, 569 MOTION in Limine to
                        Exclude Evidence of Alleged Violations of Industry Standards and Government Regulations,
                        564 MOTION in Limine to Exclude Certain Rule 404(b) Evidence For Lack of Expert
                        Support, 577 MOTION in Limine to Exclude Evidence of Alleged Blaming and Vilifying of
                        Competing Companies and Journalists, 560 MOTION in Limine Daubert Motion to Exclude
                        Dr. Stephen Master, 573 MOTION in Limine to Exclude FDA Inspection Evidence, 568
                        MOTION in Limine to Exclude Evidence And Argument by The Government As to The
                        Purported Inaccuracy or Unreliability of Tests Not Identified In The Bill of Particulars, 578
                        MOTION in Limine to Exclude Certain News Articles, 566 MOTION in Limine to Exclude
                        Evidence of Theranos' Trade Secrets Practices by Elizabeth A. Holmes as to Elizabeth A.
                        Holmes (Saharia, Amy) (Filed on 11/20/2020) (Entered: 11/20/2020)
 11/20/2020         580 Exhibits 1-10 re 579 Declaration in Support by Elizabeth A. Holmes (Attachments: # 1
                        Exhibit 2, # 2 Exhibit 3, # 3 Exhibit 4, # 4 Exhibit 5, # 5 Exhibit 6, # 6 Exhibit 7, # 7 Exhibit
                        8, # 8 Exhibit 9, # 9 Exhibit 10)(Saharia, Amy) (Filed on 11/20/2020) Modified on 11/25/2020
                        (cfeS, COURT STAFF). (Entered: 11/20/2020)
 11/20/2020         581 Exhibits 11-15 re 579 Declaration in Support by Elizabeth A. Holmes (Attachments: # 1
                        Exhibit 12, # 2 Exhibit 13, # 3 Exhibit 14, # 4 Exhibit 15)(Saharia, Amy) (Filed on
                        11/20/2020) Modified on 11/25/2020 (cfeS, COURT STAFF). (Entered: 11/20/2020)
 11/20/2020         582 Exhibits 16-25 re 579 Declaration in Support by Elizabeth A. Holmes (Attachments: # 1
                        Exhibit 17, # 2 Exhibit 18, # 3 Exhibit 19, # 4 Exhibit 20, # 5 Exhibit 21, # 6 Exhibit 22, # 7
                        Exhibit 23, # 8 Exhibit 24, # 9 Exhibit 25)(Saharia, Amy) (Filed on 11/20/2020) Modified on
                        11/25/2020 (cfeS, COURT STAFF). (Entered: 11/20/2020)
 11/20/2020         583 Exhibits 26-30 re 579 Declaration in Support by Elizabeth A. Holmes (Attachments: # 1
                        Exhibit 27, # 2 Exhibit 28, # 3 Exhibit 29, # 4 Exhibit 30)(Saharia, Amy) (Filed on
                        11/20/2020) Modified on 11/25/2020 (cfeS, COURT STAFF). (Entered: 11/20/2020)
 11/20/2020         584 Exhibits 31-40 re 579 Declaration in Support by Elizabeth A. Holmes (Attachments: # 1
                        Exhibit 32, # 2 Exhibit 33, # 3 Exhibit 34, # 4 Exhibit 35, # 5 Exhibit 36, # 6 Exhibit 37, # 7
                        Exhibit 38, # 8 Exhibit 39, # 9 Exhibit 40)(Saharia, Amy) (Filed on 11/20/2020) Modified on
                        11/25/2020 (cfeS, COURT STAFF). (Entered: 11/20/2020)
 11/20/2020         585 Exhibits 41-45 re 579 Declaration in Support by Elizabeth A. Holmes (Attachments: # 1
                        Exhibit 42, # 2 Exhibit 43, # 3 Exhibit 44, # 4 Exhibit 45)(Saharia, Amy) (Filed on
                        11/20/2020) Modified on 11/25/2020 (cfeS, COURT STAFF). (Entered: 11/20/2020)
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                               51/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1   Filed 07/30/21 Page 52 of 80
                                                      CAND-ECF

 11/20/2020         586 Exhibits 46-55 re 579 Declaration in Support by Elizabeth A. Holmes (Attachments: # 1
                        Exhibit 47, # 2 Exhibit 48, # 3 Exhibit 49, # 4 Exhibit 50, # 5 Exhibit 51, # 6 Exhibit 52, # 7
                        Exhibit 53, # 8 Exhibit 54, # 9 Exhibit 55)(Saharia, Amy) (Filed on 11/20/2020) Modified on
                        11/25/2020 (cfeS, COURT STAFF). (Entered: 11/20/2020)
 11/20/2020         587 Exhibits 56-59 re 579 Declaration in Support by Elizabeth A. Holmes (Attachments: # 1
                        Exhibit 57, # 2 Exhibit 58, # 3 Exhibit 59)(Saharia, Amy) (Filed on 11/20/2020) Modified on
                        11/25/2020 (cfeS, COURT STAFF). (Entered: 11/20/2020)
 11/20/2020         588 MOTIONS in Limine by USA as to Elizabeth A. Holmes. Motion Hearing set for 1/22/2020
                        10:00 AM in San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila. (Attachments:
                        # 1 Declaration November 20, 2020 Declaration of AUSA Robert S. Leach in Support of
                        United States' Motions in Limine, # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit C, # 5 Exhibit D, #
                        6 Exhibit E, # 7 Exhibit F, # 8 Exhibit G, # 9 Exhibit H, # 10 Exhibit I, # 11 Exhibit J, # 12
                        Exhibit K, # 13 Exhibit L, # 14 Exhibit M, # 15 Exhibit N, # 16 Exhibit O, # 17 Exhibit P, #
                        18 Exhibit Q, # 19 Exhibit R)(Bostic, John) (Filed on 11/20/2020) Modified on 11/24/2020
                        (cfeS, COURT STAFF). Modified on 11/25/2020 (cfeS, COURT STAFF). (Entered:
                        11/20/2020)
 11/20/2020         589 Administrative Motion to File Portions of Documents Under Seal and [Proposed] Order by
                        USA as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani. (Bostic, John) (Filed on
                        11/20/2020) Modified on 11/25/2020 (cfeS, COURT STAFF). (Entered: 11/20/2020)
 11/20/2020         590 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (Attachments: # 1 )(dhmS, COURT STAFF) (Filed on 11/20/2020) (Entered: 11/23/2020)
 11/20/2020         591 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (dhmS, COURT STAFF) (Filed on 11/20/2020) (Entered: 11/23/2020)
 11/20/2020         599 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 11/20/2020) (Entered: 11/24/2020)
 11/20/2020         600 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 11/20/2020) (Entered: 11/24/2020)
 11/20/2020         601 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 11/20/2020) (Entered: 11/24/2020)
 11/20/2020         602 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 11/20/2020) (Entered: 11/24/2020)
 11/20/2020         603 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 11/20/2020) (Entered: 11/24/2020)
 11/20/2020         608 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 11/20/2020) (Entered: 11/25/2020)
 11/20/2020         609 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.

https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                                                             52/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1            Filed 07/30/21 Page 53 of 80
                                                               CAND-ECF

                        (Attachments: # 1 Sealed, # 2 Sealed, # 3 Sealed, # 4 Sealed, # 5 Sealed)(cfeS, COURT
                        STAFF) (Filed on 11/20/2020) (Entered: 11/25/2020)
 11/20/2020         610 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 11/20/2020) (Entered: 11/25/2020)
 11/20/2020         611 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 11/20/2020) (Entered: 11/25/2020)
 11/23/2020         592 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (dhmS, COURT STAFF) (Filed on 11/23/2020) (Entered: 11/23/2020)
 11/23/2020         593 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (dhmS, COURT STAFF) (Filed on 11/23/2020) (Entered: 11/23/2020)
 11/23/2020         595 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 11/23/2020) (Entered: 11/24/2020)
 11/23/2020         596 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 11/23/2020) (Entered: 11/24/2020)
 11/23/2020         598 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 11/23/2020) (Entered: 11/24/2020)
 11/24/2020         594 ORDER REFERRING MOTION TO MAGISTRATE JUDGE NATHANAEL COUSINS
                        as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani 559 MOTION United States'
                        Motion for Order that Defendants Lack Individual Privilege Interest in Theranos Corporate
                        Documents filed by USA. The motion hearing date of 12/14/2020 at 1:30 PM before
                        Judge Davila is VACATED. Signed by Judge Edward J. Davila on 11/24/2020. (amkS,
                        COURT STAFF) (Filed on 11/24/2020) (Entered: 11/24/2020)
 11/24/2020         597 TRANSCRIPT ORDER for proceedings held on 10/05/2020 before Judge Edward J. Davila
                        by Elizabeth A. Holmes for Court Reporter Irene Rodriguez (Lemens, Andrew) (Filed on
                        11/24/2020) (Entered: 11/24/2020)
 11/24/2020         604 NON-OPPOSITION to the Government's Administrative 589 Motion to File Portions of
                        Documents Under Seal; [Proposed] Order by Elizabeth A. Holmes (Saharia, Amy) (Filed on
                        11/24/2020) Modified on 11/25/2020 (cfeS, COURT STAFF). (Entered: 11/24/2020)
 11/24/2020         605 CLERKS NOTICE SETTING ZOOM HEARING. Please take notice the United States'
                        Motion for Order that Defendants Lack Individual Privilege Interest in Theranos Corporate
                        Documents, ECF 559 , is set for hearing 12/16/2020, at 11:00 AM, before Judge Nathanael
                        Cousins.

                            This proceeding will be held by Zoom Webinar.

                            Webinar Access: All counsel, members of the public, and media may access the webinar
                            information at https:/ /www.cand.uscourts.gov/nc

                            General Order 58. Persons granted access to court proceedings held by telephone or
                            videoconference are reminded that photographing, recording, and rebroadcasting of court
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                                                             53/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1            Filed 07/30/21 Page 54 of 80
                                                               CAND-ECF

                        proceedings, including screenshots or other visual copying of a hearing, is absolutely
                        prohibited.

                            Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.

                            (This is a text-only entry generated by the court. There is no document associated with this
                            entry.) (lmh, COURT STAFF) (Filed on 11/24/2020) (Entered: 11/24/2020)
 11/24/2020         606 RESPONSE in Support Administrative Motion 589 to File Portions of Documents Under Seal
                        by Ramesh "Sunny" Balwani as to Ramesh "Sunny" Balwani (Coopersmith, Jeffrey) (Filed on
                        11/24/2020) (As to Dft 2 only) Modified on 11/25/2020 (cfeS, COURT STAFF). (Entered:
                        11/24/2020)
 11/24/2020         607 STIPULATION WITH PROPOSED ORDER re Briefing Schedule for Government's Motion
                        for Order That Defendants Lack Individual Privilege Interest In Theranos Corporate
                        Documents as to Elizabeth A. Holmes . (Wade, Lance) (Filed on 11/24/2020) Modified on
                        11/25/2020 (cfeS, COURT STAFF). (Entered: 11/24/2020)
 11/24/2020         612 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 11/24/2020) (Entered: 11/25/2020)
 11/25/2020         613 ORDER GRANTING 607 STIPULATION re Briefing Schedule for Government's
                        Motion for Order That Defendants Lack Individual Privilege Interest In Theranos
                        Corporate Documents as to Elizabeth A. Holmes. Signed by Judge Nathanael M. Cousins
                        on 11/25/2020. (lmh, COURT STAFF) (Entered: 11/25/2020)
 12/01/2020         614 CLERKS NOTICE CONVERTING STATUS CONFERENCE TO ZOOM HEARING. Status
                        Conference as to Elizabeth Holmes is set for 12/2/2020 10:00 AM in San Jose, -
                        Videoconference Only before Judge Edward J. Davila. This proceeding will be held via a
                        Zoom webinar remotely.

                            Webinar Access: All counsel, members of the public, and media may access the webinar
                            information at https://www.cand.uscourts.gov/ejd

                            Court Appearance s: Advanced notice is required of counsel or parties who wish to be
                            identified by the court as making an appearance or will be participating in the argument at the
                            hearing. A list of names indicating who will be the MAIN speaker and emails must be sent to
                            the CRD at EJDcrd@cand.uscourts.gov no later than 12/1/2020 at 2:00 PM PST.

                            ***PLEASE NOTE: THE COURT DISCOURAGES THE USE OF A MOBILE PHONE
                            DEVICE AND AIR PODS DUE TO UNSTABLENESS OF CONNECTIVITY AND
                            INAUDIBLE ISSUES FOR THE RECORD***

                            General Order 58. Persons granted access to court proceedings held by telephone or
                            videoconference are reminded that photographing, recording, and rebroadcasting of court
                            proceedings, including screenshots or other visual copying of a hearing, is absolutely
                            prohibited.

                            Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.

                            , Set/Reset Deadlines as to Status Conference set for 12/2/2020 10: 00 AM in San Jose, -
                            Videoconference Only before Judge Edward J. Davila. (This is a text-only entry generated by
                            the court. There is no document associated with this entry.) (amkS, COURT STAFF) (Filed on
                            12/1/2020) (Entered: 12/01/2020)
 12/02/2020         615 Minute Entry for proceedings held before Judge Edward J. Davila: Status Conference held on
                        12/2/2020 as to Elizabeth A. Holmes via Zoom Webinar remotely. All parties consent to Zoom
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                                                             54/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1            Filed 07/30/21 Page 55 of 80
                                                               CAND-ECF

                        video. SEE MINUTE ORDER. Defendant Present: Yes. Defendant in Custody: No. Plaintiff
                        Attorneys: Jeffrey Schenk, John Bostic, Robert Leach, Vanessa Baehr-Jones. Defendant
                        Attorneys: Kevin Downey, Lance Wade. Total Time in Court:10:10-11:20am(1 Hr. 10 Mins.)
                        Court Reporter: Irene Rodriguez. Attachment: Minute Order. (amkS, COURT STAFF) (Filed
                        on 12/2/2020) (Entered: 12/02/2020)
 12/03/2020         616 TRANSCRIPT ORDER for proceedings held on 12/2/2020 before Judge Edward J. Davila by
                        Elizabeth A. Holmes for Court Reporter Irene Rodriguez (Lemens, Andrew) (Filed on
                        12/3/2020) (Entered: 12/03/2020)
 12/03/2020         617 TRANSCRIPT ORDER for proceedings held on 12/02/2020 before Judge Edward J. Davila
                        by Ramesh "Sunny" Balwani for Court Reporter Irene Rodriguez (Coopersmith, Jeffrey)
                        (Filed on 12/3/2020) (Entered: 12/03/2020)
 12/04/2020         618 CLERKS NOTICE CONVERTING HEARING TO ZOOM HEARING. Status Conference as
                        to Ramesh "Sunny" Balwani is set for 12/8/2020 10:00 AM in San Jose, - Videoconference
                        Only before Judge Edward J. Davila. This proceeding will be held via a Zoom webinar
                        remotely.

                            Webinar Access: All counsel, members of the public, and media may access the webinar
                            information at https://www.cand.uscourts.gov/ejd

                            Court Appe arances: Advanced notice is required of counsel or parties who wish to be
                            identified by the court as making an appearance or will be participating in the argument at the
                            hearing. A list of names and emails must be sent to the CRD at EJDcrd@cand.uscourts.gov no
                            later than 12/7/2020 at 12:00 PM PST.

                            ***PLEASE NOTE: THE COURT DISCOURAGES THE USE OF A MOBILE PHONE
                            DEVICE AND AIR PODS DUE TO UNSTABLENESS OF CONNECTIVITY AND
                            INAUDIBLE ISSUES FOR THE RECORD***

                            General Order 58. Persons granted access to court proceedings held by telephone or
                            videoconference are reminded that photographing, recording, and rebroadcasting of court
                            proceedings, including screenshots or other visual copying of a hearing, is absolutely
                            prohibited.

                            Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.

                            Status Conference set for 12/8/2020 10:00 AM in San Jose, - Videoconference Only before
                            Judge Edward J. Davila. (This is a text-only entry generated by the court. There is no
                            document associated with this entry.) (amkS, COURT STAFF) (Filed on 12/4/2020) (Entered:
                            12/04/2020)
 12/04/2020         619 RESPONSE to Motion by Elizabeth A. Holmes re 559 MOTION United States' Motion for
                        Order that Defendants Lack Individual Privilege Interest in Theranos Corporate Documents
                        (Attachments: # 1 Declaration of Elizabeth Holmes, # 2 Declaration of Lance Wade, # 3
                        Exhibit 1, # 4 Exhibit 2, # 5 Exhibit 3, # 6 Exhibit 4, # 7 Exhibit 5, # 8 Exhibit 6, # 9 Exhibit
                        7, # 10 Exhibit 8, # 11 Exhibit 9, # 12 Exhibit 10, # 13 Exhibit 11, # 14 Exhibit 12, # 15
                        Exhibit 13, # 16 Exhibit 14, # 17 Exhibit 15, # 18 Exhibit 16, # 19 Exhibit 17, # 20 Exhibit 18,
                        # 21 Exhibit 19, # 22 Exhibit 20, # 23 Exhibit 21, # 24 Exhibit 22)(Wade, Lance) (Filed on
                        12/4/2020) (Entered: 12/04/2020)
 12/04/2020         622 ***POSTED IN ERROR, PLS. DISREGARD***Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (Attachments: # 1 SEALED)(dhmS, COURT STAFF) (Filed on 12/4/2020) Modified on
                            12/9/2020 (cfeS, COURT STAFF). (Entered: 12/07/2020)
 12/07/2020         620 Transcript of Proceedings as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani held on
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                                                             55/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1              Filed 07/30/21 Page 56 of 80
                                                                 CAND-ECF

                        12/02/2020, before Judge Davila. Court Reporter Irene L. Rodriguez, email address
                        Irene_Rodriguez@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference
                        policy, this transcript may be viewed only at the Clerk's Office public terminal or may be
                        purchased through the Court Reporter until the deadline for the Release of Transcript
                        Restriction. After that date it may be obtained through PACER. Any Notice of Intent to
                        Request Redaction, if required, is due no later than 5 business days from date of this filing.,
                        TRANSCRIPT COPY DELIVERED Release of Transcript Restriction set for 3/8/2021.
                        (irodS, COURT STAFF) (Filed on 12/7/2020) (Entered: 12/07/2020)
 12/07/2020         621 JOINT PROPOSED CASE SCHEDULE by USA as to Ramesh "Sunny" Balwani (Leach,
                        Robert) (Filed on 12/7/2020) Modified on 12/10/2020 (cfeS, COURT STAFF). (Entered:
                        12/07/2020)
 12/08/2020         623 Minute Entry for proceedings held before Judge Edward J. Davila: Status Conference held on
                        12/8/2020 via Zoom Webinar remotely as to Ramesh "Sunny" Balwani. Defendant consents to
                        the proceeding being held via Zoom video. The Court will review the proposed schedule and
                        issue a scheduling order. The Court set a Further Status Conference for 2/9/2021 10:00 AM
                        (SPECIAL SET) in San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila.
                        Excludable Delay: Effective preparation of Counsel pursuant to 18USC §3161(h)(7)(A)&(B)
                        (iv). Begins: 12/8/2020. Ends: 2/9/2021. Defendant Present: Yes. Defendant in Custody: No.
                        Plaintiff Attorney: Jeffrey Schenk, John Bostic, Robert Leach, Vanessa Baehr-Jones.
                        Defendant Attorney: Jeffrey Coopersmith, Stephen Cazares, Amanda McDowell. Total Time
                        in Court:10:13-10:30am(17 Mins.) Court Reporter: Irene Rodriguez. Attachment: Minute
                        Order. (amkS, COURT STAFF) (Filed on 12/8/2020) (Entered: 12/08/2020)
 12/08/2020         624 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 12/8/2020) (Entered: 12/09/2020)
 12/08/2020         625 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 12/8/2020) (Entered: 12/09/2020)
 12/08/2020         626 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 12/8/2020) (Entered: 12/09/2020)
 12/08/2020         627 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 12/8/2020) (Entered: 12/09/2020)
 12/08/2020         628 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 12/8/2020) (Entered: 12/09/2020)
 12/08/2020         629 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 12/8/2020) (Entered: 12/09/2020)
 12/08/2020         630 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 12/8/2020) (Entered: 12/09/2020)
 12/08/2020         631 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 12/8/2020) (Entered: 12/09/2020)

https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                                                             56/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1     Filed 07/30/21 Page 57 of 80
                                                        CAND-ECF

 12/08/2020         633 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 12/8/2020) (Entered: 12/09/2020)
 12/09/2020         632 TRANSCRIPT ORDER for proceedings held on 12/08/2020 before Judge Edward J. Davila
                        by Ramesh "Sunny" Balwani for Court Reporter Irene Rodriguez (Coopersmith, Jeffrey)
                        (Filed on 12/9/2020) (Entered: 12/09/2020)
 12/09/2020         634 REPLY in Support of Motion 559 for Order that Defendants Lack Individual Privilege Interest
                        in Theranos Corporate Documents< by USA as to Elizabeth A. Holmes, Ramesh "Sunny"
                        Balwani (Bostic, John) (Filed on 12/9/2020) Modified on 12/10/2020 (cfeS, COURT STAFF).
                        (Entered: 12/09/2020)
 12/10/2020         635 MOTION for Leave to Appear in Pro Hac Vice Attorney: Jean Ralph Fleurmont. ( Filing fee $
                        317, receipt number 0971-15302369.) by Elizabeth A. Holmes. (Attachments: # 1 Certificate
                        of Good Standing)(Fleurmont, Jean) (Filed on 12/10/2020) (Entered: 12/10/2020)
 12/10/2020         636 MOTION for Leave to Appear in Pro Hac Vice Attorney: Richard Simon Cleary, Jr.. ( Filing
                        fee $ 317, receipt number 0971-15302400.) by Elizabeth A. Holmes. (Attachments: # 1
                        Certificate of Good Standing)(Cleary, Richard) (Filed on 12/10/2020) (Entered: 12/10/2020)
 12/11/2020         637 ORDER Granting 635 Application for Admission of Attorney Pro Hac Vice for Jean
                        Ralph Fleurmont Counsel representing Elizabeth A. Holmes (1). Signed by Judge
                        Edward J. Davila on 12/11/2020. (amkS, COURT STAFF) (Entered: 12/11/2020)
 12/11/2020         638 ORDER Granting 636 Application for Admission of Attorney Pro Hac Vice for Richard
                        Simon Cleary, Jr. Counsel representing Elizabeth A. Holmes (1). Signed by Judge
                        Edward J. Davila on 12/11/2020. (amkS, COURT STAFF) (Entered: 12/11/2020)
 12/11/2020         641 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 12/11/2020) (Entered: 12/15/2020)
 12/11/2020         642 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 12/11/2020) (Entered: 12/15/2020)
 12/11/2020         643 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 12/11/2020) (Entered: 12/15/2020)
 12/14/2020         639 SEALED DOCUMENT Modified on 12/15/2020 (dhmS, COURT STAFF). Modified on
                        12/15/2020 (cfeS, COURT STAFF). (Entered: 12/14/2020)
 12/14/2020         640 Transcript of Proceedings as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani held on
                        12/08/2020, before Judge Davila. Court Reporter Irene L. Rodriguez, email address
                        Irene_Rodriguez@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference
                        policy, this transcript may be viewed only at the Clerk's Office public terminal or may be
                        purchased through the Court Reporter until the deadline for the Release of Transcript
                        Restriction. After that date it may be obtained through PACER. Any Notice of Intent to
                        Request Redaction, if required, is due no later than 5 business days from date of this filing.
                        Release of Transcript Restriction set for 3/15/2021. (irodS, COURT STAFF) (Filed on
                        12/14/2020) (Entered: 12/14/2020)
 12/15/2020         645 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 12/15/2020) (Additional attachment(s) added on 12/16/2020:
                            # 1 Sealed, # 2 Sealed, # 3 Sealed) (cfeS, COURT STAFF). (Entered: 12/15/2020)
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                                                             57/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1     Filed 07/30/21 Page 58 of 80
                                                        CAND-ECF

 12/15/2020         644 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 12/15/2020) Modified on 12/16/2020 (cfeS, COURT
                            STAFF). (Additional attachment(s) added on 12/16/2020: # 1 Sealed) (cfeS, COURT STAFF).
                            (Entered: 12/15/2020)
 12/15/2020         646 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 12/15/2020) (Entered: 12/16/2020)
 12/16/2020         647 Minute Entry for proceedings held before Judge Nathanael M. Cousins.

                            Motion Hearing as to Elizabeth A. Holmes held on 12/16/2020.
                            Defendant out of custody; Parties consent to proceedings held by Zoom webinar.
                            559 United States' Motion for Order that Defendants Lack Individual Privilege Interest in
                            Theranos Corporate Documents- taken under submission

                            In camera submission due 12/21/2020.

                            For the Government: John Bostic, Robert Leach.
                            For the Defendant: Lance Wade, Patrick Looby, Amy Saharia.
                            Court Reporter: Irene Rodriguez. Time in Court: 45 minutes.

                            Attachment Minute order. (lmh, COURT STAFF) (Filed on 12/16/2020) (Entered: 12/16/2020)
 12/18/2020         648 TRANSCRIPT ORDER for proceedings held on 12/16/2020 before Judge Nathanael M.
                        Cousins by Elizabeth A. Holmes for Court Reporter Irene Rodriguez (Lemens, Andrew) (Filed
                        on 12/18/2020) (Entered: 12/18/2020)
 12/18/2020         649 TRANSCRIPT ORDER for proceedings held on 12/2/20 and 12/8/20 before Judge Edward J.
                        Davila by USA for Court Reporter Irene Rodriguez (Leach, Robert) (Filed on 12/18/2020)
                        (Entered: 12/18/2020)
 12/18/2020         650 REVISED ORDER SETTING CASE SCHEDULE as to Elizabeth A. Holmes. Signed by
                        Judge Edward J. Davila on 12/18/2020. (ejdlc2S, COURT STAFF) (Filed on 12/18/2020)
                        (Entered: 12/18/2020)
 12/18/2020         651 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 12/18/2020) (Entered: 12/23/2020)
 12/22/2020         652 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 12/22/2020) (Entered: 12/23/2020)
 12/22/2020         653 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 12/22/2020) (Entered: 12/23/2020)
 12/22/2020         654 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 12/22/2020) (Entered: 12/23/2020)
 01/07/2021         655 Transcript of Proceedings as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani held on
                        12/16/2020, before Judge Cousins. Court Reporter Irene L. Rodriguez, email address
                        Irene_Rodriguez@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference
                        policy, this transcript may be viewed only at the Clerk's Office public terminal or may be
                        purchased through the Court Reporter until the deadline for the Release of Transcript
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                                                             58/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1              Filed 07/30/21 Page 59 of 80
                                                                 CAND-ECF

                        Restriction. After that date it may be obtained through PACER. Any Notice of Intent to
                        Request Redaction, if required, is due no later than 5 business days from date of this filing.
                        Release of Transcript Restriction set for 4/7/2021. (Related documents(s) 648 , 648 ) (irodS,
                        COURT STAFF) (Filed on 1/7/2021) (Entered: 01/07/2021)
 01/07/2021         656 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 1/7/2021) (Entered: 01/07/2021)
 01/07/2021         657 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 1/7/2021) (Entered: 01/07/2021)
 01/07/2021         658 Subpoena to Testify Before Grand Jury to Theranos, Inc. as to Elizabeth A. Holmes

                            Unsealed per 657
                            (cfeS, COURT STAFF) (Filed on 1/7/2021) (cfeS, COURT STAFF). (Entered: 01/07/2021)
 01/08/2021         659 OPPOSITION to Government's 588 Motions in Limine by Elizabeth A. Holmes (Saharia,
                        Amy) (Filed on 1/8/2021) Modified on 1/11/2021 (cfeS, COURT STAFF). (Entered:
                        01/08/2021)
 01/08/2021         660 OPPOSITION to Defendant's Motion in Limine to Exclude Expert Opinion Testimony of
                        Fact/Percipient Witnesses [ECF No. 561 ] by USA as to Elizabeth A. Holmes (Bostic, John)
                        (Filed on 1/8/2021) Modified on 1/11/2021 (cfeS, COURT STAFF). (Entered: 01/08/2021)
 01/08/2021         661 OPPOSITION to Defendant's Motion in Limine to Exclude Certain Rule 404(B) to Exclude
                        Certain Rule 404(b) Evidence For Lack of Expert Support [ECF No. 564 ] by USA as to
                        Elizabeth A. Holmes (Bostic, John) (Filed on 1/8/2021) Modified on 1/11/2021 (cfeS, COURT
                        STAFF). (Entered: 01/08/2021)
 01/08/2021         662 OPPOSITION to Defendant's Motion to Exclude Bad Acts And False Or Misleading
                        Statements of Theranos Agents And Employees [ECF No. 565 ] by USA as to Elizabeth A.
                        Holmes (Bostic, John) (Filed on 1/8/2021) Modified on 1/11/2021 (cfeS, COURT STAFF).
                        (Entered: 01/08/2021)
 01/08/2021         663 OPPOSITION to Defendant's Motion in Limine to Exclude Evidence Concerning Wealth,
                        Spending, And Lifestyle [ECF No. 567 ] by USA as to Elizabeth A. Holmes (Bostic, John)
                        (Filed on 1/8/2021) Modified on 1/11/2021 (cfeS, COURT STAFF). (Entered: 01/08/2021)
 01/08/2021         664 OPPOSITION to Defendant's Motion in Limine to Exclude Evidence And Argument
                        Regarding Tests Not Identified In The Bill of Particulars [ECF No. re 568 ] by USA as to
                        Elizabeth A. Holmes (Bostic, John) (Filed on 1/8/2021) Modified on 1/11/2021 (cfeS, COURT
                        STAFF). (Entered: 01/08/2021)
 01/08/2021         665 OPPOSITION to Defendant's Motion in Limine to Exclude Theranos' Customer-Service
                        Spreadsheets [ECF No. 570 ] by USA as to Elizabeth A. Holmes (Bostic, John) (Filed on
                        1/8/2021) Modified on 1/11/2021 (cfeS, COURT STAFF). (Entered: 01/08/2021)
 01/08/2021         666 OPPOSITION to Defendant's Motion in Limine to Exclude Certain Evidence and Argument
                        Regarding Third-Party Testing Platforms to [ECF No. 576 ] by USA as to Elizabeth A.
                        Holmes (Bostic, John) (Filed on 1/8/2021) Modified on 1/11/2021 (cfeS, COURT STAFF).
                        (Entered: 01/08/2021)
 01/08/2021         667 OPPOSITION to Defendant's Motion in Limine to to Exclude Certain News Articles [ECF
                        No. 578 ] by USA as to Elizabeth A. Holmes (Bostic, John) (Filed on 1/8/2021) Modified on
                        1/11/2021 (cfeS, COURT STAFF). (Entered: 01/08/2021)
 01/08/2021         668 OPPOSITION to Defendant's Motion in Limine To Exclude Expert Opinion Testimony of Dr.

https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                                                             59/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1          Filed 07/30/21 Page 60 of 80
                                                             CAND-ECF

                        Stephen Master [ECF No. 560 ] by USA as to Elizabeth A. Holmes (Leach, Robert) (Filed on
                        1/8/2021) Modified on 1/11/2021 (cfeS, COURT STAFF). (Entered: 01/08/2021)
 01/08/2021         669 ***PLS. SEE CORRECTED OPPOSITION AS DOCKET *** 682 OPPOSITION to
                        Defendant Holmes's Motion to Exclude Evidence of Anecdotal Test Results [ ECF No. 563 ]
                        by USA as to Elizabeth A. Holmes (Baehr-Jones, Vanessa) (Filed on 1/8/2021) Modified on
                        1/11/2021 (cfeS, COURT STAFF). Modified on 1/11/2021 (cfeS, COURT STAFF). (Entered:
                        01/08/2021)
 01/08/2021         670 OPPOSITION to Defendant's Motion in Limine to Exclude Evidence of Alleged Violations of
                        Industry Standards and Governments Regulation Under Rule 401-403 [ECF No. 569 ] by
                        USA as to Elizabeth A. Holmes (Leach, Robert) (Filed on 1/8/2021) (linked) Modified on
                        1/11/2021 (cfeS, COURT STAFF). (Entered: 01/08/2021)
 01/08/2021         671 RESPONSE to Defendant's Motion in Limine to Exclude Evidence of Settlements Under
                        Federal Rule of Evidence 401-403 and 408 [ECF No. 571 ] by USA as to Elizabeth A. Holmes
                        (Leach, Robert) (Filed on 1/8/2021) Modified on 1/11/2021 (cfeS, COURT STAFF). (Entered:
                        01/08/2021)
 01/08/2021         672 OPPOSITION to Defendant's Holmes's Motion to Exclude Theranos Trade Secrets Practices
                        566 by USA as to Elizabeth A. Holmes (Baehr-Jones, Vanessa) (Filed on 1/8/2021) Modified
                        on 1/11/2021 (cfeS, COURT STAFF). (Entered: 01/08/2021)
 01/08/2021         673 OPPOSITION to Defendant's Motion in Limine to Exclude Evidence of Remedial Measures
                        and Settlements Under Rules of Evidence 401-403, 407, and 408 [ECF No. 572 ] by USA as
                        to Elizabeth A. Holmes (Leach, Robert) (Filed on 1/8/2021) Modified on 1/11/2021 (cfeS,
                        COURT STAFF). (Entered: 01/08/2021)
 01/08/2021         674 OPPOSITION to Defendant's Motion in Limine to Exclude FDA Inspection Evidence Under
                        Rules 401-404 and 801-803 [ECF No. 573 ] by USA as to Elizabeth A. Holmes (Leach,
                        Robert) (Filed on 1/8/2021) Modified on 1/11/2021 (cfeS, COURT STAFF). (Entered:
                        01/08/2021)
 01/08/2021         675 OPPOSITION to Defendant's Motion in Limine to Exclude Evidence of CMS Survey Findings
                        and Sanctions [ECF No. 574 ] by USA as to Elizabeth A. Holmes (Leach, Robert) (Filed on
                        1/8/2021) Modified on 1/11/2021 (cfeS, COURT STAFF). (Entered: 01/08/2021)
 01/08/2021         676 OPPOSITION to Defendant Holmes's Motion in Limine to Exclude Customer Impact
                        Evidence 562 by USA as to Elizabeth A. Holmes (Baehr-Jones, Vanessa) (Filed on 1/8/2021)
                        Modified on 1/11/2021 (cfeS, COURT STAFF). (Entered: 01/08/2021)
 01/08/2021         677 OPPOSITION to Defendant's Motion in Limine to Exclude Certain Evidence Relating to
                        Theranos' Interactions with Government Regulatory Agencies [ECF No. 575 ] by USA as to
                        Elizabeth A. Holmes (Leach, Robert) (Filed on 1/8/2021) Modified on 1/11/2021 (cfeS,
                        COURT STAFF). (Entered: 01/08/2021)
 01/08/2021         678 OPPOSITION to Defendant Holmes's Motion to Exclude Evidence of Alleged Blaming and
                        Vilifying of Competing Companies and Journalists 577 by USA as to Elizabeth A. Holmes
                        (Baehr-Jones, Vanessa) (Filed on 1/8/2021) Modified on 1/11/2021 (cfeS, COURT STAFF).
                        (Entered: 01/08/2021)
 01/08/2021         679 JANUARY 8, 2021 DECLARATION of AUSA Robert S. Leach in Support of united States'
                        Oppostions to Defendant's Motions in Limine 668 Response to Motion, 678 Response to
                        Motion, 671 Response to Motion, 674 Response to Motion, 673 Response to Motion, 660
                        Response to Motion, 666 Response to Motion, 663 Response to Motion, 676 Response to
                        Motion, 661 Response to Motion, 669 Response to Motion, 662 Response to Motion, 670
                        Response to Motion, 665 Response to Motion, 675 Response to Motion, 664 Response to
                        Motion, 672 Response to Motion, 677 Response to Motion, 667 Response to Motion by USA
                        as to Elizabeth A. Holmes (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                         60/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1               Filed 07/30/21 Page 61 of 80
                                                                  CAND-ECF

                        Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10 Exhibit
                        10, # 11 Exhibit 11, # 12 Exhibit 12, # 13 Exhibit 13)(Leach, Robert) (Filed on 1/8/2021)
                        Modified on 1/11/2021 (cfeS, COURT STAFF). (Entered: 01/08/2021)
 01/08/2021         680 EXHIBITS 14 to 35 to Declaration of Robert S. Leach by USA as to Elizabeth A. Holmes re
                        668 Response to Motion, 678 Response to Motion, 671 Response to Motion, 674 Response to
                        Motion, 673 Response to Motion, 660 Response to Motion, 666 Response to Motion, 663
                        Response to Motion, 676 Response to Motion, 679 Declaration in Support,,, 661 Response to
                        Motion, 669 Response to Motion, 662 Response to Motion, 670 Response to Motion, 665
                        Response to Motion, 675 Response to Motion, 664 Response to Motion, 672 Response to
                        Motion, 677 Response to Motion, 667 Response to Motion (Attachments: # 1 Exhibit 15, # 2
                        Exhibit 16, # 3 Exhibit 17, # 4 Exhibit 18, # 5 Exhibit 19, # 6 Exhibit 20, # 7 Exhibit 21, # 8
                        Exhibit 22, # 9 Exhibit 23, # 10 Exhibit 24, # 11 Exhibit 25, # 12 Exhibit 26, # 13 Exhibit 27,
                        # 14 Exhibit 28, # 15 Exhibit 29, # 16 Exhibit 30, # 17 Exhibit 31, # 18 Exhibit 32, # 19
                        Exhibit 33, # 20 Exhibit 34, # 21 Exhibit 35)(Leach, Robert) (Filed on 1/8/2021) Modified on
                        1/11/2021 (cfeS, COURT STAFF). (Entered: 01/08/2021)
 01/08/2021         681 EXHIBITS 36 to 83 to Declaration of Robert S. Leach by USA as to Elizabeth A. Holmes re
                        668 Response to Motion, 666 Response to Motion, 679 Declaration in Support 669 Response
                        to Motion, 670 Response to Motion, 675 Response to Motion, 672 Response to Motion, 677
                        Response to Motion, 678 Response to Motion, 671 Response to Motion, 674 Response to
                        Motion, 673 Response to Motion, 660 Response to Motion, 663 Response to Motion, 676
                        Response to Motion, 661 Response to Motion, 662 Response to Motion, 680 Exhibits,,,, 665
                        Response to Motion, 664 Response to Motion, 667 Response to Motion (Attachments: # 1
                        Exhibit 37, # 2 Exhibit 38, # 3 Exhibit 39, # 4 Exhibit 40, # 5 Exhibit 41, # 6 Exhibit 42, # 7
                        Exhibit 43, # 8 Exhibit 44, # 9 Exhibit 45, # 10 Exhibit 46, # 11 Exhibit 47, # 12 Exhibit 48, #
                        13 Exhibit 49, # 14 Exhibit 50, # 15 Exhibit 51, # 16 Exhibit 52, # 17 Exhibit 53, # 18 Exhibit
                        54, # 19 Exhibit 55, # 20 Exhibit 56, # 21 Exhibit 57, # 22 Exhibit 58, # 23 Exhibit 59, # 24
                        Exhibit 60, # 25 Exhibit 61, # 26 Exhibit 62, # 27 Exhibit 63, # 28 Exhibit 64, # 29 Exhibit 65,
                        # 30 Exhibit 66, # 31 Exhibit 67, # 32 Exhibit 68, # 33 Exhibit 69, # 34 Exhibit 70, # 35
                        Exhibit 71, # 36 Exhibit 72, # 37 Exhibit 73, # 38 Exhibit 74, # 39 Exhibit 75, # 40 Exhibit 76,
                        # 41 Exhibit 77, # 42 Exhibit 78, # 43 Exhibit 79, # 44 Exhibit 80, # 45 Exhibit 81, # 46
                        Exhibit 82, # 47 Exhibit 83)(Leach, Robert) (Filed on 1/8/2021) Modified on 1/11/2021 (cfeS,
                        COURT STAFF). (Entered: 01/08/2021)
 01/11/2021         682 CORRECTED OPPOSITION to Defendant Holmes's Motion to Exclude Anecdotal Test
                        Results 563 by USA as to Elizabeth A. Holmes (Baehr-Jones, Vanessa) (Filed on 1/11/2021)

                            Note this is Correction to Docket # 669 Modified on 1/11/2021 (cfeS, COURT STAFF).
                            (Entered: 01/11/2021)
 01/14/2021         683 Sealed Document (cfeS, COURT STAFF) (Filed on 1/14/2021) (Entered: 01/14/2021)
 01/14/2021         684 Sealed Document(cfeS, COURT STAFF) (Filed on 1/14/2021) (Entered: 01/14/2021)
 01/25/2021         685 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 1/25/2021) (Entered: 01/25/2021)
 01/25/2021         686 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 1/25/2021) (Entered: 01/25/2021)
 01/27/2021         687 MOTION for Leave to Appear in Pro Hac Vice Attorney: Amy Walsh. ( Filing fee $ 317,
                        receipt number 0971-15500833.) by Ramesh "Sunny" Balwani as to Elizabeth A. Holmes,
                        Ramesh "Sunny" Balwani. (Walsh, Amy) (Filed on 1/27/2021) (Entered: 01/27/2021)
 01/27/2021         688 MOTION for Leave to Appear in Pro Hac Vice Attorney: Guy David Singer. ( Filing fee $
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                                                             61/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1          Filed 07/30/21 Page 62 of 80
                                                             CAND-ECF

                        317, receipt number 0971-15500905.) by Ramesh "Sunny" Balwani as to Elizabeth A.
                        Holmes, Ramesh "Sunny" Balwani. (Singer, Guy) (Filed on 1/27/2021) (Entered: 01/27/2021)
 01/27/2021         689 MOTION to Withdraw as Attorney by Walter F. Brown, Melinda Haag, and Randall S.
                        Luskey. by Ramesh "Sunny" Balwani as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani.
                        (Attachments: # 1 Proposed Order)(Coopersmith, Jeffrey) (Filed on 1/27/2021) (Entered:
                        01/27/2021)
 01/27/2021         690 ORDER Granting 687 Application for Admission of Attorney Pro Hac Vice for Amy
                        Walsh Counsel as to Ramesh "Sunny" Balwani (2). Signed by Judge Edward J. Davila
                        on 1/27/2021. (amkS, COURT STAFF) (Entered: 01/27/2021)
 01/27/2021         691 ORDER Granting 688 Application for Admission of Attorney Pro Hac Vice for Guy
                        Singer Counsel as to Ramesh "Sunny" Balwani (2). Signed by Judge Edward J. Davila
                        on 1/27/2021. (amkS, COURT STAFF) (Entered: 01/27/2021)
 01/27/2021         692 ORDER Granting 689 Motion to Withdraw as Attorney. Randall Scott Luskey; Walter F.
                        Brown and Melinda Haag withdrawn from case as to Ramesh "Sunny" Balwani (2).
                        Signed by Judge Edward J. Davila on 1/27/2021. (amkS, COURT STAFF) (Entered:
                        01/27/2021)
 02/02/2021         693 ORDER Granting 689 Motion to Withdraw WALTER F. BROWN, MELINDA HAAG
                        and RANDALL S. LUSKEY as Counsel for Ramesh "Sunny" Balwani(2). Signed by
                        Judge Edward J. Davila on 2/2/2021. (amkS, COURT STAFF) (Entered: 02/02/2021)
 02/02/2021         694 ORDER Granting 688 Application for Admission of Attorney Pro Hac Vice for Guy
                        Singer, Counsel as to Ramesh "Sunny" Balwani(2). Signed by Judge Edward J. Davila
                        on 2/2/2021. (amkS, COURT STAFF) (Entered: 02/02/2021)
 02/02/2021         695 ORDER Granting 687 Application for Admission of Attorney Pro Hac Vice for Amy
                        Walsh, Counsel as to Ramesh "Sunny" Balwani(2). Signed by Judge Edward J. Davila
                        on 2/2/2021. (amkS, COURT STAFF) (Entered: 02/02/2021)
 02/04/2021         696 CLERKS NOTICE CONVERTING HEARING TO ZOOM HEARING. Status Conference as
                        to Ramesh "Sunny" Balwani is set for 2/9/2021 10:00 AM in San Jose, - Videoconference
                        Only before Judge Edward J. Davila. This proceeding will be held via a Zoom webinar
                        remotely.

                            Webinar Access: All counsel, members of the public, and media may access the webinar
                            information at https://www.cand.uscourts.gov/ejd

                            Court Appea rances: Advanced notice is required of counsel or parties who wish to be
                            identified by the court as making an appearance or will be participating in the argument at the
                            hearing. A list of names and emails must be sent to the CRD at EJDcrd@cand.uscourts.gov no
                            later than 2/5/2021 at 2:00 PM PST.

                            General Order 58. Persons granted access to court proceedings held by telephone or
                            videoconference are reminded that photographing, recording, and rebroadcasting of court
                            proceedings, including screenshots or other visual copying of a hearing, is absolutely
                            prohibited.

                            Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.

                            , Set/Reset Deadli nes as to Status Conference set for 2/9/2021 10:00 AM in San Jose, -
                            Videoconference Only before Judge Edward J. Davila. (This is a text-only entry generated by
                            the court. There is no document associated with this entry.) (amkS, COURT STAFF) (Filed on
                            2/4/2021) (Entered: 02/04/2021)
 02/08/2021         697 Sealed Document. No NEF issued.
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                 62/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1   Filed 07/30/21 Page 63 of 80
                                                      CAND-ECF
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 2/8/2021) (Entered: 02/08/2021)
 02/08/2021         698 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 2/8/2021) (Entered: 02/08/2021)
 02/09/2021         699 Minute Entry for proceedings held before Judge Edward J. Davila: Status Conference held on
                        2/9/2021 via Zoom Webinar remotely as to Ramesh "Sunny" Balwani. Defendant consents to
                        the proceeding being held via Zoom video. The Court set Jury Selection to begin on 1/11/2022
                        09:00 AM in San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila. Additional
                        dates for Jury Selection if needed 1/12 and 1/14/2022 at 9:00 AM. Jury Trial to begin on
                        1/18/2022 09:00 AM. Jury Trial
                        dates:1/19,1/21,1/25,1/26,1/28,2/1,2/2,2/4,2/8,2/9,2/11,2/15,2/16,2/18,2/22,2/23,
                        2/25,3/1,3/2,3/4,3/8,3/9,3/11,3/15,3/16,3/18,3/22,3/23,3/25,3/29,3/30,4/1,4/5,4/6, 4/8/2022
                        09:00 AM in San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila. Excludable
                        Delay: Effective preparation of Counsel pursuant to 18USC §3161(h)(7)(A)&(B)(iv). Begins:
                        2/9/2021. Ends: 1/11/2022. Defendant Present: Yes. Defendant in Custody: No. Plaintiff
                        Attorney: Jeffrey Schenk, John Bostic, Robert Leach, Vanessa Baehr-Jones. Defendant
                        Attorney: Jeffrey Coopersmith, Stephen Cazares, Amy Walsh, Guy Singer, Amanda
                        McDowell, Jenna Vilkin, Molly McCafferty, Aaron Brecher, Kory DeClark. Total Time in
                        Court:10:13-10:32am(19 Mins.) Court Reporter: Irene Rodriguez. Attachment:Minute Order.
                        (amkS, COURT STAFF) (Filed on 2/9/2021) (Entered: 02/09/2021)
 02/09/2021         700 STIPULATION WITH PROPOSED ORDER re Reply Filing Dates as to Elizabeth A. Holmes
                        . (Wade, Lance) (Filed on 2/9/2021) Modified on 2/12/2021 (cfeS, COURT STAFF). (Entered:
                        02/09/2021)
 02/10/2021         701 ORDER Granting 700 Stipulation as to Elizabeth A. Holmes (1). Signed by Judge
                        Edward J. Davila on 2/10/2021. (amkS, COURT STAFF) (Entered: 02/10/2021)
 02/10/2021         702 TRANSCRIPT ORDER for proceedings held on 02/09/2021 before Judge Edward J. Davila
                        by Ramesh "Sunny" Balwani for Court Reporter Irene Rodriguez (Coopersmith, Jeffrey)
                        (Filed on 2/10/2021) (Entered: 02/10/2021)
 02/11/2021         703 Transcript of Proceedings as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani held on
                        02/09/2021, before Judge Davila. Court Reporter Irene L. Rodriguez, email address
                        Irene_Rodriguez@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference
                        policy, this transcript may be viewed only at the Clerk's Office public terminal or may be
                        purchased through the Court Reporter until the deadline for the Release of Transcript
                        Restriction. After that date it may be obtained through PACER. Any Notice of Intent to
                        Request Redaction, if required, is due no later than 5 business days from date of this filing.
                        Release of Transcript Restriction set for 5/12/2021. (irodS, COURT STAFF) (Filed on
                        2/11/2021) (Entered: 02/11/2021)
 02/16/2021         704 REPLY in Support of Motion 560 In Limine to Exclude Expert Opinion Testimony of Stephen
                        Master Under Rules 401-403 and 702 by Elizabeth A. Holmes (Saharia, Amy) (Filed on
                        2/16/2021) Modified on 2/17/2021 (cfeS, COURT STAFF). (Entered: 02/16/2021)
 02/16/2021         705 REPLY in Support of [561 Motion to Exclude Expert Opinion Testimony of Fact/Percipient
                        Witnesses Under Rules 401-403 and 702 by Elizabeth A. Holmes (Saharia, Amy) (Filed on
                        2/16/2021) Modified on 2/17/2021 (cfeS, COURT STAFF). (Entered: 02/16/2021)
 02/16/2021         706 REPLY in Support of 562 Motion to Exclude Customer Impact Evidence Under Rules 401-403
                        by Elizabeth A. Holmes (Saharia, Amy) (Filed on 2/16/2021) Modified on 2/17/2021 (cfeS,
                        COURT STAFF). (Entered: 02/16/2021)
 02/16/2021         707 REPLY in Support of 564 Motion to Exclude Certain Rule 404(B) Evidence For Lack of
                        Expert Support Under Federal Rules of Evidence 401-403 and 701-702 by Elizabeth A.
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                                                             63/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1          Filed 07/30/21 Page 64 of 80
                                                             CAND-ECF

                        Holmes (Saharia, Amy) (Filed on 2/16/2021) Modified on 2/17/2021 (cfeS, COURT STAFF).
                        (Entered: 02/16/2021)
 02/16/2021         708 REPLY in Support of 565 Motion in Limine to Exclude Bad Acts And False Or Misleading
                        Statements of Theranos Agents And Employees by Elizabeth A. Holmes (Saharia, Amy) (Filed
                        on 2/16/2021) Modified on 2/17/2021 (cfeS, COURT STAFF). (Entered: 02/16/2021)
 02/16/2021         709 REPLY in Support of 566 Motion to Exclude Evidence of Theranos' Trade Secrets Practices
                        Under Federal Rules of Evidence 401-404 by Elizabeth A. Holmes (Saharia, Amy) (Filed on
                        2/16/2021) Modified on 2/17/2021 (cfeS, COURT STAFF). (Entered: 02/16/2021)
 02/16/2021         710 REPLY in Support of 567 Motion to Exclude Evidence Concerning Wealth, Spending, And
                        Lifestyle by Elizabeth A. Holmes (Saharia, Amy) (Filed on 2/16/2021) Modified on 2/17/2021
                        (cfeS, COURT STAFF). (Entered: 02/16/2021)
 02/16/2021         711 REPLY in Support of 568 Motion to Exclude Evidence And Argument by The Government As
                        to The Purported Inaccuracy or Unreliability of Tests Not Identified In The Bill of Particulars
                        by Elizabeth A. Holmes (Saharia, Amy) (Filed on 2/16/2021) Modified on 2/17/2021 (cfeS,
                        COURT STAFF). (Entered: 02/16/2021)
 02/16/2021         712 REPLY in Support of 569 Motion to Exclude Evidence of Alleged Violations of Industry
                        Standards and Government Regulations Under Rules 401-403 by Elizabeth A. Holmes
                        (Saharia, Amy) (Filed on 2/16/2021) Modified on 2/17/2021 (cfeS, COURT STAFF).
                        (Entered: 02/16/2021)
 02/16/2021         713 REPLY in Support of 570 Motion to Exclude Theranos' Customer-Service Spreadsheets Under
                        Federal Rules of Evidence 401-404 and 801-803 by Elizabeth A. Holmes (Saharia, Amy)
                        (Filed on 2/16/2021) Modified on 2/17/2021 (cfeS, COURT STAFF). (Entered: 02/16/2021)
 02/16/2021         714 REPLY in Support of to Motion of 571 Motion to Exclude Evidence of Settlements Under
                        Federal Rules of Evidence 401-403 and 408 by Elizabeth A. Holmes (Saharia, Amy) (Filed on
                        2/16/2021) Modified on 2/17/2021 (cfeS, COURT STAFF). (Entered: 02/16/2021)
 02/16/2021         715 REPLY in Support of 572 Motion to Exclude Evidence of Remedial Measures and Settlements
                        Under Federal Rules of Evidence 401-403, 407 and 408 by Elizabeth A. Holmes (Saharia,
                        Amy) (Filed on 2/16/2021) Modified on 2/17/2021 (cfeS, COURT STAFF). (Entered:
                        02/16/2021)
 02/16/2021         716 REPLY in Support of 573 Motion to Exclude FDA Inspection Evidence Under Federal Rules
                        of Evidence 401-404 and 801-803 by Elizabeth A. Holmes (Saharia, Amy) (Filed on
                        2/16/2021) Modified on 2/17/2021 (cfeS, COURT STAFF). (Entered: 02/16/2021)
 02/16/2021         717 RESPONSE in Support of 574 Motion to Exclude Evidence of CMS Survey Findings and
                        Sanctions Pursuant to 401-403 and 801-803 by Elizabeth A. Holmes (Saharia, Amy) (Filed on
                        2/16/2021) Modified on 2/17/2021 (cfeS, COURT STAFF). (Entered: 02/16/2021)
 02/16/2021         718 REPLY in Support of 575 Motion to Exclude Certain Evidence Relating to Theranos'
                        Interactions with Government Regulatory Agencies Under Federal Rules of Evidence 401-404
                        and 801-803 by Elizabeth A. Holmes (Saharia, Amy) (Filed on 2/16/2021) Modified on
                        2/17/2021 (cfeS, COURT STAFF). (Entered: 02/16/2021)
 02/16/2021         719 REPLY in Support of 576 Motion to Exclude Certain Evidence and Argument Regarding
                        Third-Party Testing Platforms Under Federal Rules of Evidence 401-403, 404(B), and 702 by
                        Elizabeth A. Holmes (Saharia, Amy) (Filed on 2/16/2021) Modified on 2/17/2021 (cfeS,
                        COURT STAFF). (Entered: 02/16/2021)
 02/16/2021         720 REPLY in Support of 577 Motion to Exclude Evidence of Alleged Blaming and Vilifying of
                        Competing Companies and Journalists Under Federal Rules of Evidence 401-403 and 404 by
                        Elizabeth A. Holmes (Saharia, Amy) (Filed on 2/16/2021) Modified on 2/17/2021 (cfeS,
                        COURT STAFF). (Entered: 02/16/2021)
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                              64/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1   Filed 07/30/21 Page 65 of 80
                                                      CAND-ECF

 02/16/2021         721 REPLY in Support of 578 Motion to Exclude Certain News Articles Under Federal Rules of
                        Evidence 403 and 802 by Elizabeth A. Holmes (Saharia, Amy) (Filed on 2/16/2021) Modified
                        on 2/17/2021 (cfeS, COURT STAFF). (Entered: 02/16/2021)
 02/16/2021         722 Declaration in Support of 708 Reply to Response, 718 Reply to Response, 715 Reply to
                        Response, 713 Reply to Response, 704 Reply to Response, 717 Response to Motion, 711
                        Reply to Response, 720 Reply to Response, 714 Reply to Response, 707 Reply to Response,
                        719 Reply to Response, 721 Reply to Response, 706 Reply to Response, 712 Reply to
                        Response, 705 Reply to Response, 710 Reply to Response, 709 Reply to Response, 716 Reply
                        to Response by Elizabeth A. Holmes as to Elizabeth A. Holmes (Attachments: # 1 Exhibit 75,
                        # 2 Exhibit 76, # 3 Exhibit 77, # 4 Exhibit 78, # 5 Exhibit 79, # 6 Exhibit 80)(Saharia, Amy)
                        (Filed on 2/16/2021) (Entered: 02/16/2021)
 02/16/2021         723 Exhibits 81-83 by Elizabeth A. Holmes re 708 Reply to Response, 718 Reply to Response,
                        715 Reply to Response, 713 Reply to Response, 704 Reply to Response, 717 Response to
                        Motion, 711 Reply to Response, 720 Reply to Response, 714 Reply to Response, 707 Reply to
                        Response, 719 Reply to Response, 721 Reply to Response, 706 Reply to Response, 712 Reply
                        to Response, 705 Reply to Response, 709 Reply to Response, 710 Reply to Response, 716
                        Reply to Response (Attachments: # 1 Exhibit 82, # 2 Exhibit 83)(Saharia, Amy) (Filed on
                        2/16/2021) (Entered: 02/16/2021)
 02/16/2021         724 Exhibits 84 by Elizabeth A. Holmes re 708 Reply to Response, 706 Reply to Response, 718
                        Reply to Response, 715 Reply to Response, 713 Reply to Response, 712 Reply to Response,
                        704 Reply to Response, 717 Response to Motion, 711 Reply to Response, 720 Reply to
                        Response, 714 Reply to Response, 707 Reply to Response, 705 Reply to Response, 719 Reply
                        to Response, 721 Reply to Response, 710 Reply to Response, 709 Reply to Response, 716
                        Reply to Response (Saharia, Amy) (Filed on 2/16/2021) (Entered: 02/16/2021)
 02/16/2021         725 Exhibits 85 by Elizabeth A. Holmes re 708 Reply to Response, 706 Reply to Response, 718
                        Reply to Response, 715 Reply to Response, 713 Reply to Response, 712 Reply to Response,
                        704 Reply to Response, 717 Response to Motion, 711 Reply to Response, 720 Reply to
                        Response, 714 Reply to Response, 707 Reply to Response, 705 Reply to Response, 719 Reply
                        to Response, 721 Reply to Response, 710 Reply to Response, 709 Reply to Response, 716
                        Reply to Response (Saharia, Amy) (Filed on 2/16/2021) (Entered: 02/16/2021)
 02/16/2021         726 REPLY in Support of 588 Motion United States' Motions in Limine by USA as to Elizabeth A.
                        Holmes (Bostic, John) (Filed on 2/16/2021) Modified on 2/17/2021 (cfeS, COURT STAFF).
                        (Entered: 02/16/2021)
 02/16/2021         727 DECLARATION of AUSA Robert S. Leach in Support of United States' 726 Reply in Support
                        of its Motions in Limine by USA as to Elizabeth A. Holmes (Attachments: # 1 Exhibit S, # 2
                        Exhibit T, # 3 Exhibit U, # 4 Exhibit V, # 5 Exhibit W)(Bostic, John) (Filed on 2/16/2021)
                        Modified on 2/17/2021 (cfeS, COURT STAFF). (Entered: 02/16/2021)
 02/19/2021         728 CONSENT ADMINISTRATIVE MOTION and Stipulation to Extend Page Limit and
                        [Proposed] Order Re 563 Motion to Exclude Evidence of Anecdotal Test Results by Elizabeth
                        A. Holmes. (Wade, Lance) (Filed on 2/19/2021) Modified on 2/19/2021 (cfeS, COURT
                        STAFF). (Entered: 02/19/2021)
 02/19/2021         729 JOINT Proposed Schedule Of The Order Of Call For Motions In Limine by Elizabeth A.
                        Holmes (Saharia, Amy) (Filed on 2/19/2021) Modified on 2/23/2021 (cfeS, COURT STAFF).
                        (Entered: 02/19/2021)
 02/23/2021         730 REPLY in Support of Motion 563 to Exclude Evidence of Anecdotal Test Results Under
                        Federal Rules of Evidence 401-403 by Elizabeth A. Holmes (Saharia, Amy) (Filed on
                        2/23/2021) Modified on 2/24/2021 (cfeS, COURT STAFF). (Entered: 02/23/2021)
 02/23/2021         731 Declaration of Amy Mason Saharia in Support of 730 Ms. Holmes' Reply in Support of
                        Motion to Exclude Anecdotal Test Results Reply to Response by Elizabeth A. Holmes
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                           65/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1          Filed 07/30/21 Page 66 of 80
                                                             CAND-ECF

                        (Saharia, Amy) (Filed on 2/23/2021) Modified on 2/24/2021 (cfeS, COURT STAFF).
                        (Entered: 02/23/2021)
 02/23/2021         732 Exhibits 86-93 in Support of Declaration 731 by Elizabeth A. Holmes (Attachments: # 1
                        Exhibit 87, # 2 Exhibit 88, # 3 Exhibit 89, # 4 Exhibit 90, # 5 Exhibit 91, # 6 Exhibit 92, # 7
                        Exhibit 93)(Saharia, Amy) (Filed on 2/23/2021) Modified on 2/24/2021 (cfeS, COURT
                        STAFF). (Entered: 02/23/2021)
 02/23/2021         733 Exhibits 94-95 in Support of Declaration 731 by Elizabeth A. Holmes (Attachments: # 1
                        Exhibit 95)(Saharia, Amy) (Filed on 2/23/2021) Modified on 2/24/2021 (cfeS, COURT
                        STAFF). (Entered: 02/23/2021)
 02/23/2021         734 Exhibits 96-98 in Support of Declaration 731 by Elizabeth A. Holmes (Attachments: # 1
                        Exhibit 97, # 2 Exhibit 98)(Saharia, Amy) (Filed on 2/23/2021) Modified on 2/24/2021 (cfeS,
                        COURT STAFF). (Entered: 02/23/2021)
 02/23/2021         735 Exhibits 99-104 Declaration in Support of 731 by Elizabeth A. Holmes (Attachments: # 1
                        Exhibit 100, # 2 Exhibit 101, # 3 Exhibit 102, # 4 Exhibit 103, # 5 Exhibit 104)(Saharia, Amy)
                        (Filed on 2/23/2021) Modified on 2/24/2021 (cfeS, COURT STAFF). (Entered: 02/23/2021)
 02/23/2021         736 Exhibits 105-112 in Support of Declaration 731 by Elizabeth A. Holmes (Attachments: # 1
                        Exhibit 106, # 2 Exhibit 107, # 3 Exhibit 108, # 4 Exhibit 109, # 5 Exhibit 110, # 6 Exhibit
                        111, # 7 Exhibit 112)(Saharia, Amy) (Filed on 2/23/2021) Modified on 2/24/2021 (cfeS,
                        COURT STAFF). (Entered: 02/23/2021)
 02/25/2021         737 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 2/25/2021) (Entered: 02/26/2021)
 02/25/2021         738 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 2/25/2021) (Entered: 02/26/2021)
 02/25/2021         739 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 2/25/2021) (Entered: 02/26/2021)
 02/25/2021         740 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 2/25/2021) (Entered: 02/26/2021)
 02/25/2021         742 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 2/25/2021) (Entered: 02/26/2021)
 02/25/2021         743 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 2/25/2021) (Entered: 02/26/2021)
 02/25/2021         744 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 2/25/2021) (Entered: 02/26/2021)
 02/25/2021         745 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 2/25/2021) (Entered: 02/26/2021)
 02/25/2021         746 Sealed Document. No NEF issued.
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                                                             66/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1   Filed 07/30/21 Page 67 of 80
                                                      CAND-ECF
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 2/25/2021) (Entered: 02/26/2021)
 02/25/2021         747 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 2/25/2021) (Entered: 02/26/2021)
 02/26/2021         741 REVISED JOINT Proposed Schedule Of The Order Of Call For Motions In Limine by
                        Elizabeth A. Holmes (Saharia, Amy) (Filed on 2/26/2021) Modified on 3/1/2021 (cfeS,
                        COURT STAFF). (Entered: 02/26/2021)
 02/26/2021         748 NOTICE of Withdrawal of Counsel by USA as to Elizabeth A. Holmes, Ramesh "Sunny"
                        Balwani (Baehr-Jones, Vanessa) (Filed on 2/26/2021) (Entered: 02/26/2021)
 02/26/2021         749 JOINT PROPOSED CASE SCHEDULE by Ramesh "Sunny" Balwani (Coopersmith, Jeffrey)
                        (Filed on 2/26/2021) Modified on 3/1/2021 (cfeS, COURT STAFF). (Entered: 02/26/2021)
 03/03/2021         750 ***E-FILED IN ERROR, PLS. DISREGARD***NOTICE OF ATTORNEY
                        APPEARANCE Kelly I. Volkar appearing for USA. (Bostic, John) (Filed on 3/3/2021)
                        Modified on 3/3/2021 (cfeS, COURT STAFF). (Entered: 03/03/2021)
 03/03/2021         751 NOTICE OF ATTORNEY APPEARANCE Kelly Irene Volkar appearing for USA. (Volkar,
                        Kelly) (Filed on 3/3/2021) (Entered: 03/03/2021)
 03/09/2021         753 ORDER OF APPROVAL re 741 REVISED JOINT PROPOSED SCHEDULE OF THE
                        ORDER OF CALL FOR MOTIONS IN LIMINE as to Elizabeth A. Holmes. Motion
                        Hearing set for 5/4/2021 09:30 AM in San Jose, Courtroom 4, 5th Floor before Judge
                        Edward J. Davila. Motion Hearing set for 5/5/2021 09:00 AM in San Jose, Courtroom 4,
                        5th Floor before Judge Edward J. Davila. Motion Hearing set for 5/6/2021 09:00 AM in
                        San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila. Signed by Judge
                        Edward J. Davila on 3/9/2021. (amkS, COURT STAFF) (Filed on 3/9/2021) (Entered:
                        03/09/2021)
 03/12/2021         754 STATUS REPORT Joint Status Memorandum by Elizabeth A. Holmes (Wade, Lance) (Filed
                        on 3/12/2021) (Entered: 03/12/2021)
 03/12/2021         755 CLERKS NOTICE SETTING ZOOM HEARING. Status Conference as to Elizabeth Holmes
                        is set for 3/17/2021 08:30 AM(PST) in San Jose, - Videoconference Only before Judge
                        Edward J. Davila. This proceeding will be held via a Zoom webinar remotely.

                            Webinar Access: All counsel, members of the public, and media may access the webinar
                            information at https://www.cand.uscourts.gov/ejd

                            Court Appearances: Advanced not ice is required of counsel or parties who wish to be
                            identified by the court as making an appearance or will be participating in the argument at the
                            hearing. A list of names and emails must be sent to the CRD at EJDcrd@cand.uscourts.gov no
                            later than 3/15/2021 at 2:00 PM PST.

                            General Order 58. Persons granted access to court proceedings held by telephone or
                            videoconference are reminded that photographing, recording, and rebroadcasting of court
                            proceedings, including screenshots or other visual copying of a hearing, is absolutely
                            prohibited.

                            Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.

                            Status Conference set for 3/17/2021 08: 30 AM in San Jose, - Videoconference Only before
                            Judge Edward J. Davila. (This is a text-only entry generated by the court. There is no
                            document associated with this entry.) (amkS, COURT STAFF) (Filed on 3/12/2021) (Entered:
                            03/12/2021)
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                                                             67/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1             Filed 07/30/21 Page 68 of 80
                                                                CAND-ECF

 03/17/2021         756 Minute Entry for proceedings held before Judge Edward J. Davila: Status Conference held on
                        3/17/2021 via Zoom Webinar remotely as to Elizabeth A. Holmes. Defendant consents to the
                        proceeding being held via video. The Court ordered Jury Selection RESET from 7/31/2021
                        TO 8/31/2021 09:00 AM in San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila.
                        (Selection may take 3 days) Jury Trial dates:9/7/2021 09:00
                        AM,9/8,9/10,9/14,9/15,9/17,9/21,9/22,9/24,9/28,9/29,10/1,10/5,10/6,10/8,10/12,10/13,
                        10/15,10/19,10/20,10/22,10/26,10/27,10/29,11/2,11/3,11/5,11/9,11/10,11/12,11/16,11/17,
                        11/19,11/23,11/24,11/30,12/1,12/3,12/7,12/8,12/10,12/14,12/15,12/17/2021 at 09:00 AM in
                        San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila. Excludable Delay: Effective
                        preparation of Counsel pursuant to 18USC §3161(h)(7)(A)&(B)(iv). Ends: 8/31/2021.
                        Defendant Present: Yes. Defendant in Custody: No. Plaintiff Attorney: Jeffrey Schenk,John
                        Bostic,Robert Leach, Kelly Volkar. Defendant Attorney: Kevin Downey,Lance Wade,Amy
                        Saharia,Katherine Trefz,John Cline. Total Time in Court: 8:36-8:50am(14 Mins.) Court
                        Reporter: Irene Rodriguez. Attachment: Minute Order. (amkS, COURT STAFF) (Filed on
                        3/17/2021) (Entered: 03/18/2021)
 04/23/2021         757 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 4/23/2021) (Entered: 04/27/2021)
 04/23/2021         758 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 4/23/2021) (Entered: 04/27/2021)
 04/23/2021         759 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 4/23/2021) (Entered: 04/27/2021)
 04/23/2021         760 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (Attachments: # 1 Sealed 1, # 2 Sealed 2, # 3 Sealed 3, # 4 Sealed 4, # 5 Sealed 5, # 6 Sealed
                            6, # 7 Sealed 7, # 8 Sealed 8)(cfeS, COURT STAFF) (Filed on 4/23/2021) (Entered:
                            04/27/2021)
 04/23/2021         761 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 4/23/2021) (Entered: 04/27/2021)
 04/23/2021         762 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 4/23/2021) (Entered: 04/27/2021)
 04/23/2021         763 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 4/23/2021) (Entered: 04/27/2021)
 04/23/2021         764 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 4/23/2021) (Entered: 04/27/2021)
 04/23/2021         765 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 4/23/2021) (Entered: 04/27/2021)
 04/23/2021         766 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.

https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                                                             68/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1        Filed 07/30/21 Page 69 of 80
                                                           CAND-ECF

                        (cfeS, COURT STAFF) (Filed on 4/23/2021) (Entered: 04/27/2021)
 04/23/2021         767 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (Attachments: # 1 Sealed 1, # 2 Sealed 2, # 3 Sealed 3, # 4 Sealed 4, # 5 Sealed 5, # 6 Sealed
                            6, # 7 Sealed 7, # 8 Sealed 8, # 9 Sealed 9, # 10 Sealed 10, # 11 Sealed 11)(cfeS, COURT
                            STAFF) (Filed on 4/23/2021) (Entered: 04/27/2021)
 04/23/2021         768 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 4/23/2021) (Entered: 04/27/2021)
 04/23/2021         769 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 4/23/2021) (Entered: 04/27/2021)
 04/23/2021         770 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 4/23/2021) (Entered: 04/27/2021)
 04/23/2021         771 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 4/23/2021) (Entered: 04/27/2021)
 04/28/2021         773 CLERK'S NOTICE SETTING IN-PERSON MOTIONS HEARING. An In-Courtroom
                        Motions (Motions in Limine) Hearing as to Elizabeth A. Holmes is set for 5/4/2021 09:30 AM
                        in San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila. Additional Motions
                        Hearing set for 5/5/2021 09:00 AM and 5/6/2021 01:30 PM in San Jose, Courtroom 4, 5th
                        Floor before Judge Edward J. Davila. DEFENDANT AND COUNSEL FOR DEFENDANT
                        SHALL APPEAR IN PERSON. All persons attending the hearing must take the pre-screening
                        questionnaire here: http://cand.uscourts.gov/wp-content/uploads/2020/05/CAND-COVID-19-
                        Pre-Screening-Questionnaire.pdf

                            G eneral Order 58. Persons granted access to court proceedings held by telephone or
                            videoconference are reminded that photographing, recording, and rebroadcasting of court
                            proceedings, including screenshots or other visual copying of a hearing, is absolutely
                            prohibited.

                            This proceeding will be held by AT&T Conference Line. The court circulates the following
                            conference number to allow the equivalent of a public hearing by telephone.

                            For conference line information, see: https://apps.cand.uscourts.gov/telhrg/

                            All counsel, members of the public and press please use the following dial-in information
                            below to access the conference line:

                            Dial In: 888-273-3658

                            Access Code: 1096091

                            The Court may be in session with proceedings in progress when you connect to the conference
                            line. Therefore, mute your phone if possible and wait for the Court to address you before
                            speaking on the line. For call clarity, parties shall NOT use speaker phone or earpieces for
                            these calls, and where at all possible, parties shall use landlines.



https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                                                             69/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1            Filed 07/30/21 Page 70 of 80
                                                               CAND-ECF

                        PLEASE NOTE: Persons granted access to court proceedings held by telephone or
                        videoconference are reminded that photographing, recording, and rebroadcasting of court
                        proceedings, including screenshots or other visual copying of a hearing, is absolutely
                        prohibited. See General Order 58 at Paragraph III.

                            Motion Hearing set for 5/4/2021 09:30 AM in San Jose, Courtroom 4, 5th Floor before Judge
                            Edward J. Davila. Motion Hearing set for 5/5/2021 09:00 AM in San Jose, Courtroom 4, 5th
                            Floor before Judge Edward J. Davila. Motion Hearing set for 5/6/2021 01:30 PM in San Jose,
                            Courtroom 4, 5th Floor before Judge Edward J. Davila. (This is a text-only entry generated by
                            the court. There is no document associated with this entry.) (amkS, COURT STAFF) (Filed on
                            4/28/2021) (Entered: 04/28/2021)
 04/29/2021         774 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 4/29/2021) (Entered: 04/29/2021)
 04/29/2021         775 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 4/29/2021) (Entered: 04/29/2021)
 04/29/2021         776 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 4/29/2021) (Entered: 04/29/2021)
 04/29/2021         777 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (Attachments: # 1 Sealed 1, # 2 Sealed 2, # 3 Sealed 3, # 4 Sealed 4, # 5 Sealed 5, # 6 Sealed
                            6, # 7 Sealed 7, # 8 Sealed 8, # 9 Sealed 9, # 10 Sealed 10, # 11 Sealed 11, # 12 Sealed 12, #
                            13 Sealed 13, # 14 Sealed 14)(cfeS, COURT STAFF) (Filed on 4/29/2021) (Entered:
                            04/29/2021)
 04/29/2021         778 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 4/29/2021) (Entered: 04/29/2021)
 05/04/2021         779 Sealed Document (cfeS, COURT STAFF) (Filed on 5/4/2021) (Entered: 05/04/2021)
 05/04/2021         780 Minute Entry for proceedings held before Judge Edward J. Davila: Motions 561 , 562 , 563 ,
                        569 , 570 , 588 in Limine Hearing as to Elizabeth Holmes held on 5/4/2021 in-court via AT&T
                        telephone conference for public access. Court heard oral arguments. (SEE MINUTE ORDER)
                        Further Motions in Limine set for 5/5/2021 at 9:00 AM before Judge Edward J. Davila.
                        Defendant Present: Yes. Defendant in Custody: No. Plaintiff Attorney: Jeffrey Schenk, John
                        Bostic, Robert Leach, Kelly Volkar. Defendant Attorney: Kevin Downey, Lance Wade, Amy
                        Saharia, Katherine Trefz, Seema Roper, J.R. Fleurmont. Total Time in Court:9:30-
                        10:51,11:09-11:27,11:29-12:20pm, 1:35-3:06,3:24-4:13pm (Total: 4Hrs.50Mins.) Court
                        Reporter: Irene Rodriguez. Attachment: Minute Order. (amkS, COURT STAFF) (Filed on
                        5/4/2021) (Entered: 05/04/2021)
 05/04/2021         781 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 5/4/2021) (Entered: 05/05/2021)
 05/04/2021         782 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 5/4/2021) (Entered: 05/05/2021)
 05/05/2021         783 Minute Entry for proceedings held before Judge Edward J. Davila: Motions 560 , 574 , 572 ,
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                                                             70/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1            Filed 07/30/21 Page 71 of 80
                                                               CAND-ECF

                        73 , 575 , 588 Governments MIL#4, 5 and 6 in Limine Hearing as to Elizabeth Holmes held
                        on 5/5/2021 in-court via AT&T telephone conference for public access. Court heard oral
                        arguments. (SEE MINUTE ORDER) Further Motions in Limine set for 5/6/2021 at 1:00 PM
                        before Judge Edward J. Davila. Defendant Present: Yes. Defendant in Custody: No. Plaintiff
                        Attorney: Jeffrey Schenk, John Bostic, Robert Leach, Kelly Volkar. Defendant Attorney:
                        Kevin Downey, Lance Wade, Amy Saharia, Patrick Looby, J.R. Fleurmont. Total Time in
                        Court:9:04-10:32,10:51-11:50am,1:11-2:40pm (Total: 3Hrs.56Mins.) Court Reporter: Irene
                        Rodriguez. Attachment: Minute Order. (amkS, COURT STAFF) (Filed on 5/5/2021) (Entered:
                        05/05/2021)
 05/06/2021         784 TRANSCRIPT ORDER for proceedings held on 5/4/2021 before Judge Edward J. Davila for
                        Court Reporter Irene Rodriguez (sp, COURT STAFF) (Filed on 5/6/2021) (Entered:
                        05/06/2021)
 05/06/2021         785 TRANSCRIPT ORDER for proceedings held on May 4, 2021 before Judge Edward J. Davila
                        by Ramesh "Sunny" Balwani for Court Reporter Irene Rodriguez (Coopersmith, Jeffrey)
                        (Filed on 5/6/2021) (Entered: 05/06/2021)
 05/06/2021         786 Minute Entry for proceedings held before Judge Edward J. Davila: Motions in Limine Hearing
                        (Day 3) held on 5/6/2021 in-court via AT&T Telephone conference for public access as to
                        Elizabeth A. Holmes. The Court heard oral arguments and took the remainder of the motions
                        in limine under submission and/or deferred and to issue the order. Hearing from 5:08-5:20 pm
                        is SEALED The Court ordered this portion of the transcript ordered UNDER SEAL and may
                        not be obtained without Court order. Defendant Present: Yes. Defendant in Custody: No.
                        Plaintiff Attorney: Jeffrey Schenk, John Bostic, Robert Leach, Kelly Volkar. Defendant
                        Attorney: Kevin Downey, Lance Wade, Amy Saharia, Patrick Looby, Andrew Lemens. Total
                        Time in Court:1:04-3:13,3:36-5:07,5:08-5:20pm(Total: 3Hrs.52Mins.) Court Reporter: Irene
                        Rodriguez. Attachment: Minute Order. (amkS, COURT STAFF) (Filed on 5/6/2021) (Entered:
                        05/06/2021)
 05/10/2021         787 TRANSCRIPT ORDER for proceedings held on 5/4/2021 - 5/6/2021 before Judge Edward J.
                        Davila for Court Reporter Irene Rodriguez (Fleurmont, Jean) (Filed on 5/10/2021) (Entered:
                        05/10/2021)
 05/10/2021         788 TRANSCRIPT ORDER for proceedings held on 5/4/2021 before Judge Edward J. Davila for
                        Court Reporter Irene Rodriguez (sp, COURT STAFF) (Filed on 5/10/2021) (Entered:
                        05/10/2021)
 05/10/2021         789 TRANSCRIPT ORDER for proceedings held on 5/5/2021 - 5/6/2021 before Judge Edward J.
                        Davila for Court Reporter Irene Rodriguez (Coopersmith, Jeffrey) (Filed on 5/10/2021)
                        (Entered: 05/10/2021)
 05/12/2021         790 TRANSCRIPT ORDER for proceedings held on 5/5/2021 and 5/6/2021 before Judge Edward
                        J. Davila for Court Reporter Irene Rodriguez (sp, COURT STAFF) (Filed on 5/12/2021)
                        (Entered: 05/12/2021)
 05/12/2021         791 TRANSCRIPT ORDER for proceedings held on 05/04/2021, 05/05/2021, and 05/06/2021
                        before Judge Edward J. Davila by USA for Court Reporter Irene Rodriguez (Bostic, John)
                        (Filed on 5/12/2021) (Entered: 05/12/2021)
 05/13/2021         792 Transcript of Proceedings as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani held on
                        05/04/2021, before Judge Davila. Court Reporter Irene L. Rodriguez, email address
                        Irene_Rodriguez@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference
                        policy, this transcript may be viewed only at the Clerk's Office public terminal or may be
                        purchased through the Court Reporter until the deadline for the Release of Transcript
                        Restriction. After that date it may be obtained through PACER. Any Notice of Intent to
                        Request Redaction, if required, is due no later than 5 business days from date of this filing.,


https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                   71/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1        Filed 07/30/21 Page 72 of 80
                                                           CAND-ECF

                        TRANSCRIPT COPY DELIVERED Release of Transcript Restriction set for 8/11/2021.
                        (irodS, COURT STAFF) (Filed on 5/13/2021) (Entered: 05/13/2021)
 05/13/2021         793 Transcript of Proceedings as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani held on
                        05/05/2021, before Judge Davila. Court Reporter Irene L. Rodriguez, email address
                        Irene_Rodriguez@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference
                        policy, this transcript may be viewed only at the Clerk's Office public terminal or may be
                        purchased through the Court Reporter until the deadline for the Release of Transcript
                        Restriction. After that date it may be obtained through PACER. Any Notice of Intent to
                        Request Redaction, if required, is due no later than 5 business days from date of this filing.,
                        TRANSCRIPT COPY DELIVERED Release of Transcript Restriction set for 8/11/2021.
                        (irodS, COURT STAFF) (Filed on 5/13/2021) (Entered: 05/13/2021)
 05/13/2021         794 Transcript of Proceedings as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani held on
                        05/06/2021, before Judge Davila. Court Reporter Irene L. Rodriguez, email address
                        Irene_Rodriguez@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference
                        policy, this transcript may be viewed only at the Clerk's Office public terminal or may be
                        purchased through the Court Reporter until the deadline for the Release of Transcript
                        Restriction. After that date it may be obtained through PACER. Any Notice of Intent to
                        Request Redaction, if required, is due no later than 5 business days from date of this filing.,
                        TRANSCRIPT COPY DELIVERED Release of Transcript Restriction set for 8/11/2021.
                        (irodS, COURT STAFF) (Filed on 5/13/2021) (Entered: 05/13/2021)
 05/13/2021         795 Sealed Document (cfeS, COURT STAFF) (Filed on 5/13/2021) (Entered: 05/13/2021)
 05/21/2021         796 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 5/21/2021) (Entered: 05/21/2021)
 05/21/2021         797 ORDER RE: HOLMES' MOTION TO EXCLUDE EXPERT OPINION TESTIMONY
                        OF DR. STEPHEN MASTER UNDER RULES 401-403 AND 702 560 as to Elizabeth A.
                        Holmes (1). Signed by Judge Edward J. Davila on 5/21/2021. (ejdlc3S, COURT STAFF)
                        (Entered: 05/21/2021)
 05/22/2021         798 ORDER RE: 561 , 562 , 563 , 564 , 565 , 566 , 567 , 568 , 569 , 570 , 571 , 572 , 573 , 574 ,
                        575 , 576 , 577 , 578 , 588 MOTIONS IN LIMINE as to Elizabeth A. Holmes. Signed by
                        Judge Edward J. Davila on 5/21/2021. (ejdlc3S, COURT STAFF) (Entered: 05/22/2021)
 05/27/2021         799 REQUEST For Expanded Summons And Jury Questionnaire As Well As Individual Voir Dire
                        With Counsel by Elizabeth A. Holmes. Motion Hearing set for 6/15/2021 10:00 AM in San
                        Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila. (Attachments: # 1 Proposed
                        Order)(Saharia, Amy) (Filed on 5/27/2021) Modified on 5/28/2021 (cfeS, COURT STAFF).
                        (Entered: 05/27/2021)
 05/27/2021         800 Declaration in Support of 799 Request For Expanded Summons And Jury Questionnaire As
                        Well As Individual Voir Dire With Counsel by Elizabeth A. Holmes as to Elizabeth A. Holmes
                        (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6
                        Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9)(Saharia, Amy) (Filed on 5/27/2021)
                        Modified on 5/28/2021 (cfeS, COURT STAFF). (Entered: 05/27/2021)
 05/27/2021         801 Exhibits 10-20 by Elizabeth A. Holmes re 799 Request For Expanded Summons And Jury
                        Questionnaire As Well As Individual Voir Dire With Counsel (Attachments: # 1 Exhibit 11, #
                        2 Exhibit 13, # 3 Exhibit 14, # 4 Exhibit 15, # 5 Exhibit 16, # 6 Exhibit 17, # 7 Exhibit 18, # 8
                        Exhibit 19, # 9 Exhibit 20)(Saharia, Amy) (Filed on 5/27/2021) Modified on 5/28/2021 (cfeS,
                        COURT STAFF). (Entered: 05/27/2021)
 05/27/2021         802 Proposed Jury Questionnaire by USA as to Elizabeth A. Holmes (Leach, Robert) (Filed on
                        5/27/2021) Modified on 5/28/2021 (cfeS, COURT STAFF). (Entered: 05/27/2021)

https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                                                             72/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1              Filed 07/30/21 Page 73 of 80
                                                                CAND-ECF

 05/27/2021         803 Exhibits 21-31 by Elizabeth A. Holmes re 799 Request For Expanded Summons And Jury
                        Questionnaire As Well As Individual Voir Dire With Counsel (Attachments: # 1 Exhibit 22, #
                        2 Exhibit 23, # 3 Exhibit 24, # 4 Exhibit 25, # 5 Exhibit 26, # 6 Exhibit 28, # 7 Exhibit 29, # 8
                        Exhibit 31)(Saharia, Amy) (Filed on 5/27/2021) Modified on 5/28/2021 (cfeS, COURT
                        STAFF). (Entered: 05/27/2021)
 05/27/2021         804 Proposed Jury Instructions by USA as to Elizabeth A. Holmes (Leach, Robert) (Filed on
                        5/27/2021) (Entered: 05/27/2021)
 05/27/2021         805 Proposed Jury Verdict by USA as to Elizabeth A. Holmes (Leach, Robert) (Filed on
                        5/27/2021) Modified on 5/28/2021 (cfeS, COURT STAFF). (Entered: 05/27/2021)
 05/27/2021         806 Exhibits 32-41 by Elizabeth A. Holmes re 799 Request For Expanded Summons And Jury
                        Questionnaire As Well As Individual Voir Dire With Counsel (Attachments: # 1 Exhibit 33, #
                        2 Exhibit 34, # 3 Exhibit 35, # 4 Exhibit 36, # 5 Exhibit 37, # 6 Exhibit 38, # 7 Exhibit 39, # 8
                        Exhibit 40, # 9 Exhibit 41)(Saharia, Amy) (Filed on 5/27/2021) Modified on 5/28/2021 (cfeS,
                        COURT STAFF). (Entered: 05/27/2021)
 05/27/2021         807 Exhibits 42-52 by Elizabeth A. Holmes re 799 Request For Expanded Summons And Jury
                        Questionnaire As Well As Individual Voir Dire With Counsel (Attachments: # 1 Exhibit 43, #
                        2 Exhibit 44, # 3 Exhibit 45, # 4 Exhibit 46, # 5 Exhibit 48, # 6 Exhibit 49, # 7 Exhibit 50, # 8
                        Exhibit 51, # 9 Exhibit 52)(Saharia, Amy) (Filed on 5/27/2021) Modified on 5/28/2021 (cfeS,
                        COURT STAFF). (Entered: 05/27/2021)
 05/27/2021         808 Proposed Jury Questionnaire by Elizabeth A. Holmes (Downey, Kevin) (Filed on 5/27/2021)
                        Modified on 5/28/2021 (cfeS, COURT STAFF). (Entered: 05/27/2021)
 05/27/2021         809 [Proposed] Jury Instructions by Elizabeth A. Holmes (Saharia, Amy) (Filed on 5/27/2021)
                        Modified on 5/28/2021 (cfeS, COURT STAFF). (Entered: 05/27/2021)
 06/02/2021         810 MOTION to Suppress Evidence of Customer Complaints and Testing Results as well as
                        Findings in CMS Report by Elizabeth A. Holmes. Motion Hearing set for 6/16/2021 10:00
                        AM in San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila. (Attachments: # 1
                        Proposed Order)(Wade, Lance) (Filed on 6/2/2021) (Entered: 06/02/2021)
 06/02/2021         811 DECLARATION in Support of 810 Motion to Suppress Evidence of Customer Complaints
                        and Testing Results as well as Findings in CMS Report by Elizabeth A. Holmes as to Elizabeth
                        A. Holmes (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit
                        5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9)(Wade, Lance) (Filed on 6/2/2021)
                        Modified on 6/3/2021 (cfeS, COURT STAFF). (Entered: 06/02/2021)
 06/03/2021         812 ORDER GRANTING Plaintiff's Motion to Determine that Defendant Lacks Individual
                        Privilege Interest in Disputed Documents. Re: ECF 559 . Signed by Magistrate Judge
                        Nathanael M. Cousins on 6/3/2021. (lmh, COURT STAFF) (Entered: 06/03/2021)
 06/03/2021         813 RESPONSE to Defendant's 799 Request for Expanded Summons and Jury Questionnaire as
                        well as Individual Voir Dire with Counsel by USA as to Elizabeth A. Holmes (Leach, Robert)
                        (Filed on 6/3/2021) (linked) Modified on 6/4/2021 (cfeS, COURT STAFF). (Entered:
                        06/03/2021)
 06/03/2021         814 CLERK'S NOTICE VACATING HEARING. Please take NOTICE that the hearing as to
                        Defendant's Motion to Suppress 810 Evidence of Customer Complaints and Testing Results as
                        well as Findings in CMS Report noticed for 6/16/2021 is HEREBY VACATED as to Elizabeth
                        A. Holmes. (This is a text-only entry generated by the court. There is no document associated
                        with this entry.) (amkS, COURT STAFF) (Filed on 6/3/2021) (Entered: 06/03/2021)
 06/03/2021         815 PRETRIAL CONFERENCE STATEMENT by Elizabeth A. Holmes (Wade, Lance) (Filed on
                        6/3/2021) (Entered: 06/03/2021)
 06/03/2021         816 PRETRIAL CONFERENCE STATEMENT by USA as to Elizabeth A. Holmes (Bostic, John)
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                               73/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1            Filed 07/30/21 Page 74 of 80
                                                               CAND-ECF

                        (Filed on 6/3/2021) (Entered: 06/03/2021)
 06/07/2021         817 REPLY in Support of 799 Request for Expanded Summons and Jury Questionnaire as Well as
                        Individual Voir Dire with Counsel by Elizabeth A. Holmes (Attachments: # 1 Appendix A)
                        (Saharia, Amy) (Filed on 6/7/2021) Modified on 6/8/2021 (cfeS, COURT STAFF). (Entered:
                        06/07/2021)
 06/07/2021         818 DECLARATION of Richard S. Cleary, Jr in Support of 817 Ms. Holmes' Request for
                        Expanded Summons and Jury Questionnaire, as Well as Individual Voir Dire with Counsel by
                        Elizabeth A. Holmes (Attachments: # 1 Exhibit 53, # 2 Exhibit 54, # 3 Exhibit 55, # 4 Exhibit
                        57, # 5 Exhibit 58, # 6 Exhibit 59, # 7 Exhibit 60, # 8 Exhibit 61)(Saharia, Amy) (Filed on
                        6/7/2021) Modified on 6/8/2021 (cfeS, COURT STAFF). (Entered: 06/07/2021)
 06/11/2021         820 CLERK'S NOTICE SETTING IN-COURT HEARING. The Pretrial Conference and
                        Miscellaneous Motion 799 hearing as to Elizabeth A. Holmes is set for 6/15/2021 10:00 AM
                        in San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila. All counsel and
                        Defendant shall appear in person. All persons attending the hearing must take the pre-
                        screening questionnaire here: http://can d.uscourts.gov/wp-content/uploads/2020/05/CAND-
                        COVID-19-Pre-Screening-Questionnaire.pdf

                            General Order 58. Persons granted access to court proceedings held by telephone or
                            videoconference are reminded that photographing, recording, and rebroadcasting of court
                            proceedings, including screenshots or other visual copying of a hearing, is absolutely
                            prohibited.

                            This proceeding will be held by AT&T Conference Line. The court circulates the following
                            conference number to allow the equivalent of a public hearing by telephone.

                            For conference line information, see: https://apps.cand.uscourts.gov/telhrg/

                            All counsel, members of the public and press please use the following dial-in information
                            below to access the conference line:

                            Dial In: 888-273-3658

                            Access Code: 1096091

                            The Court may be in session with proceedings in progress when you connect to the conference
                            line. Therefore, mute your phone if possible and wait for the Court to address you before
                            speaking on the line. For call clarity, parties shall NOT use speaker phone or earpieces for
                            these calls, and where at all possible, parties shall use landlines.

                            PLEASE NOTE: Persons granted access to court proceedings held by telephone or
                            videoconference are reminded that photographing, recording, and rebroadcasting of court
                            proceedings, including screenshots or other visual copying of a hearing, is absolutely
                            prohibited. See General Order 58 at Paragraph III.

                            , Set/Reset Deadlines as to 799 MOTION For Expanded Summons And Jury Questionnaire As
                            Well As Individual Voir Dire With Counsel . Pretrial Conference set for 6/15/2021 10:00 AM
                            in San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila. Motion Hearing set for
                            6/15/2021 10:00 AM in San Jose, Courtroom 4, 5th Floor before Judge Edward J. Davila.
                            (This is a text-only entry generated by the court. There is no document associated with this
                            entry.) (amkS, COURT STAFF) (Filed on 6/11/2021) (Entered: 06/11/2021)
 06/14/2021         821 CLERKS NOTICE SETTING ZOOM HEARING. Motion 810 to Suppress Hearing is set for
                        7/7/2021 10:00 AM in San Jose, - Videoconference Only before Judge Edward J. Davila. This
                        proceeding will be held via a Zoom webinar remotely.

https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                 74/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1           Filed 07/30/21 Page 75 of 80
                                                              CAND-ECF

                        Webinar Access: All counsel, members of the public, and media may access the webinar
                        information at https://www.cand.uscourts.gov/ejd

                            General Order 58. Persons granted access to c ourt proceedings held by telephone or
                            videoconference are reminded that photographing, recording, and rebroadcasting of court
                            proceedings, including screenshots or other visual copying of a hearing, is absolutely
                            prohibited.

                            Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.

                            , Set/Reset Deadlines as to 810 MOTION to Suppress Evidence of Customer Complaints and
                            Testing Results as well as Findings in CMS Report. Motion Hearing set for 7/7/2021 10:00
                            AM in San Jose, - Videoconference Only before Judge Edward J. Davila. (This is a text-only
                            entry generated by the court. There is no document associated with this entry.) (amkS,
                            COURT STAFF) (Filed on 6/14/2021) (Entered: 06/14/2021)
 06/14/2021         822 CLERK'S NOTICE SETTING IN-COURT HEARING. Please take notice that the Daubert
                        Motion re Dr. Stephen Master Hearing as to Elizabeth A. Holmes is set for 6/30/2021 09:00
                        AM in San Jose, Courtroom 5, 4th Floor before Judge Edward J. Davila. All counsel and
                        Defendant shall appear in person. All persons attending the hearing must take the pre-
                        screening questionnaire here: h ttp://cand.uscourts.gov/wp-content/uploads/2020/05/CAND-
                        COVID-19-Pre-Screening-Questionnaire.pdf

                            General Order 58. Persons granted access to court proceedings held by telephone or
                            videoconference are reminded that photographing, recording, and rebroadcasting of court
                            proceedings, including screenshots or other visual copying of a hearing, is absolutely
                            prohibited.

                            This proceeding will be held by AT&T Conference Line. The court circulates the following
                            conference number to allow the equivalent of a public hearing by telephone.

                            For conference line information, see: https://apps.cand.uscourts.gov/telhrg/

                            All counsel, members of the public and press please use the following dial-in information
                            below to access the conference line:

                            Dial In: 888-273-3658

                            Access Code: 1096091

                            The Court may be in session with proceedings in progress when you connect to the conference
                            line. Therefore, mute your phone if possible and wait for the Court to address you before
                            speaking on the line. For call clarity, parties shall NOT use speaker phone or earpieces for
                            these calls, and where at all possible, parties shall use landlines.

                            PLEASE NOTE: Persons granted access to court proceedings held by telephone or
                            videoconference are reminded that photographing, recording, and rebroadcasting of court
                            proceedings, including screenshots or other visual copying of a hearing, is absolutely
                            prohibited. See General Order 58 at Paragraph III.

                            Motion Hearing set for 6/30/2021 09:00 AM in San Jose, Courtroom 5, 4th Floor before Judge
                            Edward J. Davila. (This is a text-only entry generated by the court. There is no document
                            associated with this entry.) (amkS, COURT STAFF) (Filed on 6/14/2021) (Entered:
                            06/14/2021)
 06/15/2021         823 Sealed Document. No NEF issued.

https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                 75/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1   Filed 07/30/21 Page 76 of 80
                                                      CAND-ECF
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 6/15/2021) (Entered: 06/15/2021)
 06/15/2021         824 Minute Entry for proceedings held before Judge Edward J. Davila: Pretrial Conference held as
                        to Elizabeth A. Holmes on 6/15/2021 at 10:00 AM with AT&T Telephone Conference Audio
                        for public access. SEE MINUTE ORDER. Jury Selection scheduled for 8/31/2021 at 9:00
                        AM. Defendant Present: Yes. Defendant in Custody: No. Plaintiff Attorney: Jeffrey Schenk,
                        John Bostic, Robert Leach, Kelly Volkar. Defendant Attorney: Kevin Downey, Lance Wade,
                        Amy Saharia, Katherine Trefz, Richard Cleary. Total Time in Court:10:10-12:00pm(1Hr.50
                        Mins.) Court Reporter: Irene Rodriguez. Attachment: Minute Order. (amkS, COURT STAFF)
                        (Filed on 6/15/2021) (Entered: 06/15/2021)
 06/16/2021         825 JOINT STIPULATION WITH PROPOSED ORDER Re Briefing Schedule and Hearing Date
                        For Ms. Holmes' Motion To Suppress Evidence Of Customer Complaints And Testing Results
                        As Well As Findings In CMS Report as to Elizabeth A. Holmes . (Wade, Lance) (Filed on
                        6/16/2021) Modified on 6/16/2021 (cfeS, COURT STAFF). (Entered: 06/16/2021)
 06/16/2021         826 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 6/16/2021) (Entered: 06/16/2021)
 06/16/2021         827 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 6/16/2021) (Entered: 06/16/2021)
 06/16/2021         828 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 6/16/2021) (Entered: 06/16/2021)
 06/16/2021         829 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 6/16/2021) (Entered: 06/16/2021)
 06/16/2021         830 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 6/16/2021) (Entered: 06/16/2021)
 06/16/2021         831 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 6/16/2021) (Entered: 06/17/2021)
 06/16/2021         832 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 6/16/2021) (Entered: 06/17/2021)
 06/16/2021         833 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 6/16/2021) (Entered: 06/17/2021)
 06/16/2021         834 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 6/16/2021) (Entered: 06/17/2021)
 06/16/2021         835 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 6/16/2021) (Entered: 06/17/2021)
 06/16/2021         840 Sealed Document. No NEF issued. (amkS, COURT STAFF) (Filed on 6/16/2021) (Entered:
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                                                             76/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1   Filed 07/30/21 Page 77 of 80
                                                      CAND-ECF

                        06/18/2021)
 06/17/2021         836 TRANSCRIPT ORDER for proceedings held on 6/15/2021 before Judge Edward J. Davila for
                        Court Reporter Irene Rodriguez (Cleary, Richard) (Filed on 6/17/2021) (Entered: 06/17/2021)
 06/17/2021         838 TRANSCRIPT ORDER for proceedings held on 06/15/2021 before Judge Edward J. Davila
                        by USA for Court Reporter Irene Rodriguez (Bostic, John) (Filed on 6/17/2021) (Entered:
                        06/17/2021)
 06/17/2021         839 OBJECTION to Order 812 Granting Government's Motion To Determine That Defendant
                        Lacks Individual Privilege Interests in Disputed Documents by Elizabeth A. Holmes (Wade,
                        Lance) (Filed on 6/17/2021)(linked) Modified on 6/23/2021 (cfeS, COURT STAFF). (Entered:
                        06/17/2021)
 06/17/2021         841 MODIFIED ORDER Granting 825 Stipulation as to Elizabeth A. Holmes (1).
                        Governments opposition due 6/21/2021 by 5pm and Defendant's reply due 6/28/2021 by
                        5pm. Signed by Judge Edward J. Davila on 6/17/2021. (amkS, COURT STAFF)
                        (Entered: 06/18/2021)
 06/17/2021         845 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 6/17/2021) (Entered: 06/21/2021)
 06/18/2021         842 SUPPLEMENTAL MATERIAL in Advance of Daubert Hearing 668 by USA as to Elizabeth
                        A. Holmes (Attachments: # 1 Supplement)(Leach, Robert) (Filed on 6/18/2021) Modified on
                        6/22/2021 (cfeS, COURT STAFF). (Entered: 06/18/2021)
 06/18/2021         843 Transcript of Proceedings as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani held on
                        06/15/2021, before Judge Davila. Court Reporter Irene L. Rodriguez, email address
                        Irene_Rodriguez@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference
                        policy, this transcript may be viewed only at the Clerk's Office public terminal or may be
                        purchased through the Court Reporter until the deadline for the Release of Transcript
                        Restriction. After that date it may be obtained through PACER. Any Notice of Intent to
                        Request Redaction, if required, is due no later than 5 business days from date of this filing.,
                        TRANSCRIPT COPY DELIVERED Release of Transcript Restriction set for 9/16/2021.
                        (irodS, COURT STAFF) (Filed on 6/18/2021) (Entered: 06/18/2021)
 06/21/2021         844 Sealed Document. No NEF issued. (sp, COURT STAFF) (Filed on 6/21/2021) (Entered:
                        06/21/2021)
 06/21/2021         846 OPPOSITION to Defendant's 810 Motion to Suppress Evidence of Customer Complaints and
                        Testing Results as Well as Findings in CMS Report by USA as to Elizabeth A. Holmes
                        (Attachments: # 1 Declaration of John Bostic in Support of United States' Opposition to
                        Defendant's Motion to Suppress, # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit C, # 5 Exhibit D, #
                        6 Exhibit E, # 7 Exhibit F, # 8 Exhibit G, # 9 Exhibit H)(Bostic, John) (Filed on 6/21/2021)
                        Modified on 6/23/2021 (cfeS, COURT STAFF). (Entered: 06/21/2021)
 06/25/2021         847 RESPONSE to Government's 842 Supplemental Expert Report by Elizabeth A. Holmes
                        (Attachments: # 1 Appendix A)(Saharia, Amy) (Filed on 6/25/2021) Modified on 6/28/2021
                        (cfeS, COURT STAFF). (Entered: 06/25/2021)
 06/25/2021         848 Declaration of Amy Mason Saharia In Support of 847 Ms. Holmes' Response to Government's
                        Supplemental Expert Report by Elizabeth A. Holmes as to Elizabeth A. Holmes (Attachments:
                        # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D)(Saharia, Amy) (Filed on
                        6/25/2021) Modified on 6/28/2021 (cfeS, COURT STAFF). (Entered: 06/25/2021)
 06/28/2021         849 CLERKS NOTICE SETTING ZOOM HEARING. Status Conference as to Elizabeth Holmes
                        is set for 6/28/2021 03:00 PM in San Jose, - Videoconference Only before Judge Edward J.
                        Davila. This proceeding will be held via a Zoom webinar remotely.

https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                                                             77/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1           Filed 07/30/21 Page 78 of 80
                                                              CAND-ECF

                        Webinar Access: All counsel, members of the public, and media may access the webinar
                        information at https://www.cand.uscourts.gov/ejd

                            General Order 58. Persons granted ac cess to court proceedings held by telephone or
                            videoconference are reminded that photographing, recording, and rebroadcasting of court
                            proceedings, including screenshots or other visual copying of a hearing, is absolutely
                            prohibited.

                            Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.

                            , Set/Reset Deadlines as to Status Conference set for 6/28/2021 03:00 PM in San Jose, -
                            Videoconference Only before Judg e Edward J. Davila. (This is a text-only entry generated by
                            the court. There is no document associated with this entry.) (amkS, COURT STAFF) (Filed on
                            6/28/2021) (Entered: 06/28/2021)
 06/28/2021         850 REPLY in Support of Motion 810 to Suppress Evidence of Customer Complaints and Testing
                        Results as well as Findings in CMS Report by Elizabeth A. Holmes (Wade, Lance) (Filed on
                        6/28/2021) Modified on 6/29/2021 (cfeS, COURT STAFF). (Entered: 06/28/2021)
 06/28/2021         851 Declaration in Support of 850 Reply in Support of Motion to Suppress Evidence of Customer
                        Complaints and Testing Results as Well as Findings in CMS Report by Elizabeth A. Holmes
                        as to Elizabeth A. Holmes (Attachments: # 1 Exhibit 18, # 2 Exhibit 19)(Wade, Lance) (Filed
                        on 6/28/2021) Modified on 6/29/2021 (cfeS, COURT STAFF). (Entered: 06/28/2021)
 06/28/2021         852 Minute Entry for proceedings held before Judge Edward J. Davila: Status Conference held on
                        6/28/2021 as to Elizabeth A. Holmes via Zoom Webinar remotely. The Court vacates the
                        Daubert hearing as to Dr. Master scheduled for 6/30/2021. Counsel shall meet and confer and
                        consult with the courtroom deputy for a new hearing date. NEXT HEARING DATE: July 7,
                        2021 10:00 A.M. for Defendant's Motion to Suppress Evidence via Zoom Webinar remotely.
                        Defendant Present: Yes via Zoom audio. Defendant in Custody: No. Plaintiff Attorney: Jeffrey
                        Schenk, John Bostic, Robert Leach, Kelly Volkar. Defendant Attorney: Lance Wade, Amy
                        Saharia. Total Time in Court:3:11-3:42pm(31 Mins.) Court Reporter: Ana Dub. Attachment:
                        Minute Order.(amkS, COURT STAFF) (Filed on 6/28/2021) (Entered: 06/29/2021)
 06/28/2021         853 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 6/28/2021) (Entered: 07/01/2021)
 06/28/2021         854 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 6/28/2021) (Entered: 07/01/2021)
 06/28/2021         856 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 6/28/2021) (Entered: 07/01/2021)
 06/28/2021         857 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 6/28/2021) (Entered: 07/01/2021)
 06/28/2021         860 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (cfeS, COURT STAFF) (Filed on 6/28/2021) (Entered: 07/06/2021)
 06/30/2021         855 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.



https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                                                             78/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1            Filed 07/30/21 Page 79 of 80
                                                               CAND-ECF

                        (Attachments: # 1 Sealed, # 2 Sealed, # 3 Sealed, # 4 Sealed, # 5 Sealed, # 6 Sealed, # 7
                        Sealed, # 8 Sealed, # 9 Sealed)(cfeS, COURT STAFF) (Filed on 6/30/2021) (Entered:
                        07/01/2021)
 07/01/2021         858 Order Overruling 839 Objections To Order Granting Government's Motion To
                        Determine That Defendant Lacks Individual Privilege Interests In Disputed Documents
                        as to Elizabeth A. Holmes. Signed by Judge Edward J. Davila on 07/01/2021. (ejdlc2S,
                        COURT STAFF) (Filed on 7/1/2021) (Entered: 07/01/2021)
 07/07/2021         862 Minute Entry for proceedings held before Judge Edward J. Davila: Motion 810 to Suppress
                        Hearing held on 7/7/2021 as to Elizabeth A. Holmes via Zoom Webinar remotely. Defendant
                        consents to the proceedings being held via video. The Court heard oral arguments as to
                        Defendants Motion to Suppress ( 810 ). The Court took the matter under submission and will
                        issue an order. Defendant Present: Yes. Defendant in Custody: No. Plaintiff Attorney: Jeffrey
                        Schenk, John Bostic, Robert Leach, Kelly Volkar. Defendant Attorney: Kevin Downey, Lance
                        Wade, Amy Saharia, Katherine Trefz, John Cline. Total Time in Court:10:10-12:10pm(2 Hrs.)
                        Court Reporter: Irene Rodriguez. Attachment: Minute Order. (amkS, COURT STAFF) (Filed
                        on 7/7/2021) (Entered: 07/07/2021)
 07/09/2021         864 TRANSCRIPT ORDER for proceedings held on 7/7/2021 before Judge Edward J. Davila for
                        Court Reporter Irene Rodriguez (Cleary, Richard) (Filed on 7/9/2021) (Entered: 07/09/2021)
 07/09/2021         865 TRANSCRIPT ORDER for proceedings held on July 7, 2021 before Judge Edward J. Davila
                        for Court Reporter Irene Rodriguez (sp, COURT STAFF) (Filed on 7/9/2021) (Entered:
                        07/09/2021)
 07/09/2021         866 Transcript of Proceedings as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani held on
                        07/07/2021, before Judge Davila. Court Reporter Irene L. Rodriguez, email address
                        Irene_Rodriguez@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference
                        policy, this transcript may be viewed only at the Clerk's Office public terminal or may be
                        purchased through the Court Reporter until the deadline for the Release of Transcript
                        Restriction. After that date it may be obtained through PACER. Any Notice of Intent to
                        Request Redaction, if required, is due no later than 5 business days from date of this filing.
                        Release of Transcript Restriction set for 10/7/2021. (irodS, COURT STAFF) (Filed on
                        7/9/2021) (Entered: 07/09/2021)
 07/09/2021         867 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (amkS, COURT STAFF) (Filed on 7/9/2021) (Entered: 07/09/2021)
 07/09/2021         868 Sealed Document. No NEF issued.
                                         Court staff has served a copy of the document to the applicable party by First Class Mail or to a secured email account.
                            (amkS, COURT STAFF) (Filed on 7/9/2021) (Entered: 07/09/2021)
 07/12/2021         869 TRANSCRIPT ORDER for proceedings held on July 7, 2021 before Judge Edward J. Davila
                        for Court Reporter Irene Rodriguez (sp, COURT STAFF) (Filed on 7/12/2021) (Entered:
                        07/12/2021)
 07/12/2021         870 UNOPPOSED MOTION for Order Issuing Two Rule 17 Subpoenas by Elizabeth A. Holmes.
                        (Attachments: # 1 Declaration of K. Trefz, # 2 Exhibit 1, # 3 Exhibit 2, # 4 Proposed Order)
                        (Trefz, Katherine) (Filed on 7/12/2021) Modified on 7/13/2021 (cfeS, COURT STAFF).
                        (Entered: 07/12/2021)
 07/13/2021         872 TRANSCRIPT ORDER for proceedings held on 6/15/21 before Judge Edward J. Davila for
                        Court Reporter Irene Rodriguez (Coopersmith, Jeffrey) (Filed on 7/13/2021) (Entered:
                        07/13/2021)
 07/13/2021         873 TRANSCRIPT ORDER for proceedings held on 07/07/21 before Judge Edward J. Davila for
                        Court Reporter Irene Rodriguez (Coopersmith, Jeffrey) (Filed on 7/13/2021) (Entered:
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                                                             79/80
7/26/2021           Case 5:18-cr-00258-EJD Document 882-1   Filed 07/30/21 Page 80 of 80
                                                      CAND-ECF

                        07/13/2021)
 07/16/2021         874 Sealed Document (cfeS, COURT STAFF) (Filed on 7/16/2021) (Entered: 07/16/2021)
 07/19/2021         875 TRANSCRIPT ORDER for proceedings held on 3/17/2021 and 6/15/2021 before Judge
                        Edward J. Davila for Court Reporter Irene Rodriguez. (sp, COURT STAFF) (Filed on
                        7/19/2021) (Entered: 07/19/2021)
 07/21/2021         876 TRANSCRIPT ORDER for proceedings held on 7/7/2021 before Judge Edward J. Davila for
                        Court Reporter Irene Rodriguez. (sp, COURT STAFF) (Filed on 7/21/2021) (Entered:
                        07/21/2021)
 07/22/2021         877 Transcript of Proceedings as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani held on
                        03/17/2021, before Judge Davila. Court Reporter Irene L. Rodriguez, email address
                        Irene_Rodriguez@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference
                        policy, this transcript may be viewed only at the Clerk's Office public terminal or may be
                        purchased through the Court Reporter until the deadline for the Release of Transcript
                        Restriction. After that date it may be obtained through PACER. Any Notice of Intent to
                        Request Redaction, if required, is due no later than 5 business days from date of this filing.
                        Release of Transcript Restriction set for 10/20/2021. (irodS, COURT STAFF) (Filed on
                        7/22/2021) (Entered: 07/22/2021)
 07/22/2021         878 STIPULATION WITH PROPOSED ORDER Fifth Supplemental Protective Order Regarding
                        Materials From Separate Investigation as to Elizabeth A. Holmes, Ramesh "Sunny" Balwani
                        filed by USA. (Bostic, John) (Filed on 7/22/2021) Modified on 7/23/2021 (cfeS, COURT
                        STAFF). (Entered: 07/22/2021)
 07/26/2021         879 ORDER Granting 878 Stipulation and Fifth Supplemental Protective Order Regarding
                        Materials from Separate Investigation as to Elizabeth A. Holmes (1).Signed by Judge
                        Edward J. Davila on 7/26/2021. (amkS, COURT STAFF) (Entered: 07/26/2021)
 07/26/2021         880 ORDER Granting 870 Unopposed Motion for Order Issuing Two Rule 17 Subpoenas as
                        to Elizabeth A. Holmes (1). Signed by Judge Edward J. Davila on 7/26/2021. (amkS,
                        COURT STAFF) (Entered: 07/26/2021)



                                                         PACER Service Center
                                                             Transaction Receipt
                                                                07/26/2021 16:13:37
                                    PACER
                                                    szansberglsks:4400419:0 Client Code:   Dow Jones
                                    Login:
                                                                             Search        5:18-cr-00258-
                                    Description:    Docket Report
                                                                             Criteria:     EJD
                                    Billable
                                                    30                       Cost:         3.00
                                    Pages:




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?186507431821403-L_1_0-1                                                  80/80
